


Execution Version

--------------------------------------------------------------------------------





CHICAGO BRIDGE & IRON COMPANY (DELAWARE),
the Company
 


CHICAGO BRIDGE & IRON COMPANY N.V.,
as Parent Guarantor




U.S.$200,000,000 4.53% SENIOR NOTES DUE JULY 30, 2025






______________


NOTE PURCHASE AND GUARANTEE AGREEMENT


______________




Dated July 22, 2015





--------------------------------------------------------------------------------












4179297

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
SECTION
 
HEADING
PAGE
 
 
 
 
SECTION 1.
 
AUTHORIZATION OF NOTES
1
 
 
 
 
SECTION 2.
 
SALE AND PURCHASE OF NOTES
1
 
 
 
 
SECTION 2.1.
 
Notes
1
SECTION 2.2.
 
Parent Guarantee
2
SECTION 2.3.
 
Subsidiary Guarantees
2
 
 
 
 
SECTION 3.
 
CLOSING
2
 
 
 
 
SECTION 4.
 
CONDITIONS TO CLOSING
3
 
 
 
 
SECTION 4.1.
 
Representations and Warranties
3
SECTION 4.2.
 
Performance; No Default
3
SECTION 4.3.
 
Compliance Certificates
3
SECTION 4.4.
 
Opinions of Counsel
3
SECTION 4.5.
 
Purchase Permitted By Applicable Law, Etc
4
SECTION 4.6.
 
Sale of Other Notes
4
SECTION 4.7.
 
Payment of Special Counsel Fees
4
SECTION 4.8.
 
Private Placement Number
4
SECTION 4.9.
 
Changes in Corporate Structure
4
SECTION 4.10.
 
Funding Instructions
5
SECTION 4.11.
 
Acceptance of Appointment to Receive Service of Process
5
SECTION 4.12.
 
Subsidiary Guarantee
5
SECTION 4.13.
 
Credit Agreement
5
SECTION 4.14.
 
Proceedings and Documents
5
 
 
 
 
SECTION 5.
 
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS
5
 
 
 
 
SECTION 5.1.
 
Organization; Power and Authority
5
SECTION 5.2.
 
Authorization, Etc
6
SECTION 5.3.
 
Disclosure
6
SECTION 5.4.
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
6
SECTION 5.5.
 
Financial Statements; Material Liabilities
7
SECTION 5.6.
 
Compliance with Laws, Other Instruments, Etc
7
SECTION 5.7.
 
Governmental Authorizations, Etc
8
SECTION 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
8
SECTION 5.9.
 
Taxes
8
SECTION 5.10.
 
Title to Property; Leases
9
SECTION 5.11.
 
Licenses, Permits, Etc
9
SECTION 5.12.
 
Compliance with ERISA
9
SECTION 5.13.
 
Private Offering
11
 
 
 
 







--------------------------------------------------------------------------------




SECTION 5.14.
 
Use of Proceeds; Margin Regulations
11
SECTION 5.15.
 
Existing Indebtedness; Future Liens
11
SECTION 5.16.
 
Foreign Assets Control Regulations, Etc
12
SECTION 5.17.
 
Status under Certain Statutes
13
SECTION 5.18.
 
Environmental Matters
13
SECTION 5.19.
 
Notes Rank Pari Passu
14
 
 
 
 
SECTION 6.
 
REPRESENTATIONS OF THE PURCHASERS
14
 
 
 
 
SECTION 6.1.
 
Purchase for Investment; Accredited Investor
14
SECTION 6.2.
 
Source of Funds
15
 
 
 
 
SECTION 7.
 
INFORMATION AS TO COMPANY
16
 
 
 
 
SECTION 7.1.
 
Financial and Business Information
16
SECTION 7.2.
 
Officer’s Certificate
19
SECTION 7.3.
 
Visitation
20
SECTION 7.4.
 
Limitation on Disclosure Obligation
20
 
 
 
 
SECTION 8.
 
PAYMENT AND PREPAYMENT OF THE NOTES
21
 
 
 
 
SECTION 8.1.
 
Maturity
21
SECTION 8.2.
 
Optional Prepayments with Make-Whole Amount
21
SECTION 8.3.
 
Allocation of Partial Prepayments
21
SECTION 8.4.
 
Maturity; Surrender, Etc.
21
SECTION 8.5.
 
Purchase of Notes
22
SECTION 8.6.
 
Make-Whole Amount
22
SECTION 8.7.
 
Change of Control
24
 
 
 
 
SECTION 9.
 
AFFIRMATIVE COVENANTS
25
 
 
 
 
SECTION 9.1.
 
Compliance with Law
25
SECTION 9.2.
 
Insurance
26
SECTION 9.3.
 
Maintenance of Properties
26
SECTION 9.4.
 
Payment of Taxes and Claims
26
SECTION 9.5.
 
Corporate Existence, Etc
26
SECTION 9.6.
 
Books and Records
26
SECTION 9.7.
 
Pari Passu Ranking
27
SECTION 9.8.
 
Subsidiary Guarantors
27
SECTION 9.9.
 
Maintenance of Ownership
28
SECTION 9.10.
 
Maintenance of Rating on Notes
28
SECTION 9.11.
 
Most Favored Lender Status
28
 
 
 
 
SECTION 10.
 
NEGATIVE COVENANTS
29
 
 
 
 
SECTION 10.1.
 
Transactions with Affiliates
29
SECTION 10.2.
 
Merger, Consolidation, Etc
30
SECTION 10.3.
 
Sales of Assets
31
SECTION 10.4.
 
Line of Business
32


- ii -



--------------------------------------------------------------------------------




SECTION 10.5.
 
Terrorism Sanctions Regulations
33
SECTION 10.6.
 
Liens
33
SECTION 10.7.
 
Leverage Ratio
35
SECTION 10.8.
 
Consolidated Net Worth
35
SECTION 10.9.
 
Fixed Charge Coverage Ratio
36
SECTION 10.10.
 
Priority Debt
36
 
 
 
 
SECTION 11.
 
EVENTS OF DEFAULT
36
 
 
 
 
SECTION 12.
 
REMEDIES ON DEFAULT, ETC
39
 
 
 
 
SECTION 12.1.
 
Acceleration
39
SECTION 12.2.
 
Other Remedies
39
SECTION 12.3.
 
Rescission
39
SECTION 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc
40
 
 
 
 
SECTION 13.
 
TAX INDEMNIFICATION
40
 
 
 
 
SECTION 14.
 
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
43
 
 
 
 
SECTION 14.1.
 
Registration of Notes
43
SECTION 14.2.
 
Transfer and Exchange of Notes
44
SECTION 14.3.
 
Replacement of Notes
44
 
 
 
 
SECTION 15.
 
PAYMENTS ON NOTES
45
 
 
 
 
SECTION 15.1.
 
Place of Payment
45
SECTION 15.2.
 
Home Office Payment
45
 
 
 
 
SECTION 16.
 
EXPENSES, ETC
45
 
 
 
 
SECTION 16.1.
 
Transaction Expenses
45
SECTION 16.2.
 
Survival
46
 
 
 
 
SECTION 17.
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
46
 
 
 
 
SECTION 18.
 
AMENDMENT AND WAIVER
46
 
 
 
 
SECTION 18.1.
 
Requirements
46
SECTION 18.2.
 
Solicitation of Holders of Notes
47
SECTION 18.3.
 
Binding Effect, etc
48
SECTION 18.4.
 
Notes Held by Obligors, etc
48
 
 
 
 
SECTION 19.
 
NOTICES; ENGLISH LANGUAGE
48
 
 
 
 
SECTION 20.
 
REPRODUCTION OF DOCUMENTS
49
 
 
 
 
SECTION 21.
 
CONFIDENTIAL INFORMATION
49


- iii -



--------------------------------------------------------------------------------




SECTION 22.
 
SUBSTITUTION OF PURCHASER
50
 
 
 
 
SECTION 23.
 
PARENT GUARANTEE
50
 
 
 
 
SECTION 23.1.
 
Guarantee
50
SECTION 23.2.
 
Parent Guarantor’s Obligations Unconditional
51
SECTION 23.3.
 
Full Recourse Obligations
56
SECTION 23.4.
 
Waiver
56
SECTION 23.5.
 
Waiver of Subrogation
57
SECTION 23.6.
 
Subordination
58
SECTION 23.7.
 
Effect of Bankruptcy Proceedings, Etc
58
SECTION 23.8.
 
Term of Guarantee
59
 
 
 
 
SECTION 24.
 
MISCELLANEOUS
59
 
 
 
 
SECTION 24.1.
 
Successors and Assigns
59
SECTION 24.2.
 
Payments Due on Non-Business Days
59
SECTION 24.3.
 
Accounting Terms
59
SECTION 24.4.
 
Severability
60
SECTION 24.5.
 
Construction, etc
60
SECTION 24.6.
 
Counterparts
60
SECTION 24.7.
 
Governing Law
60
SECTION 24.8.
 
Jurisdiction and Process; Waiver of Jury Trial
60
SECTION 24.9.
 
Obligation to Make Payment in Dollars
61
 
 
 
 
Signature
63












- iv -



--------------------------------------------------------------------------------




SCHEDULE A
—
INFORMATION RELATING TO PURCHASERS
 
 
 
SCHEDULE B
—
DEFINED TERMS
 
 
 
SCHEDULE 5.3
—
Disclosure Materials
 
 
 
SCHEDULE 5.4
—
Subsidiaries of the Parent Guarantor and Ownership of Subsidiary Stock; Liens;
Restrictive Agreements
 
 
 
SCHEDULE 5.5
—
Financial Statements
 
 
 
SCHEDULE 5.15
—
Existing Indebtedness
 
 
 
EXHIBIT 1
—
Form of 4.53% Senior Note due July 30, 2025
 
 
 
EXHIBIT 2.3
—
Form of Subsidiary Guarantee
 
 
 
EXHIBIT 4.4(a)(i)
—
Form of Opinion of Special U.S. Counsel for the Obligors and the Initial
Material Subsidiary Guarantors
 
 
 
EXHIBIT 4.4(a)(ii)
—
Form of Opinion of Internal Counsel and certain local counsel for the Company
and the Initial Material Domestic Subsidiary Guarantors
 
 
 
EXHIBIT 4.4(a)(iii)
—
Form of Opinion of Special Dutch Counsel for the Parent Guarantor
 
 
 
EXHIBIT 4.4(b)
—
Form of Opinion of Special Counsel for the Purchasers






- v -



--------------------------------------------------------------------------------




CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, Texas 77380




CHICAGO BRIDGE & IRON COMPANY N.V.
Prinses Beatrixlaan 35
2596 AK’s-Gravenhage
The Netherlands
31-70-3732010


U.S.$200,000,000 4.53% Senior Notes due July 30, 2025


July 22, 2015




TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE A HERETO:
Ladies and Gentlemen:
Each of CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation (the
“Company”) and CHICAGO BRIDGE & IRON COMPANY N.V., a corporation incorporated
under the laws of The Netherlands (the “Parent Guarantor” and, together with the
Company, the “Obligors”), hereby agrees with each of the purchasers whose names
appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:
SECTION 1.
AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of U.S.$200,000,000 aggregate
principal amount of its 4.53% Senior Notes due July 30, 2025 (the “Notes”, such
term to include any such notes issued in substitution therefor pursuant to
Section 14. The Notes shall be substantially in the form set out in Exhibit 1.
Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.
SECTION 2.
SALE AND PURCHASE OF NOTES.

Section 2.1.    Notes. Subject to the terms and conditions of this Agreement,
the Company will issue and sell to each Purchaser and each Purchaser will
purchase from the Company, at the Closing provided for in Section 3, Notes in
the principal amount specified opposite such Purchaser’s name in Schedule A at






--------------------------------------------------------------------------------




the purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.
Section 2.2.    Parent Guarantee. The payment by the Company of its obligations
hereunder and under the Notes are unconditionally guaranteed by the Parent
Guarantor pursuant and subject to the terms of the Parent Guarantee contained in
Section 23 hereof.
Section 2.3.    Subsidiary Guarantees. (a) The payment by the Company of all
amounts due on the Notes and all of its other payment obligations under this
Agreement may from time to time be absolutely and unconditionally guaranteed by
the Subsidiary Guarantors pursuant to and subject to the terms of the Subsidiary
Guarantee of each Subsidiary Guarantor, which shall be substantially in the form
of Exhibit 2.3 attached hereto (as amended, modified or supplemented from time
to time, each a “Subsidiary Guarantee,” and collectively, the “Subsidiary
Guarantees”), and otherwise in accordance with the provisions of Section 9.8
hereof.
(b)    The holders of the Notes agree to discharge and release any Subsidiary
Guarantor from its Subsidiary Guarantee upon the written request of the Company,
provided that (i) such Subsidiary Guarantor has been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under its Subsidiary Guarantee) as an obligor and guarantor under and
in respect of the Credit Agreement and the Company so certifies to the holders
of Notes in a certificate of a Responsible Officer, (ii) at the time of, and
immediately after giving effect to, such release and discharge, no Default or
Event of Default shall be existing, and the Company shall deliver a certificate
of a Responsible Officer to the holders of the Notes stating that no Default or
Event of Default exists, and (iii) if any fee or other form of consideration is
given to any holder of Indebtedness of the Company expressly for the purpose of
such release, holders of the Notes shall receive equivalent consideration.
SECTION 3.
CLOSING.

This Agreement shall be executed and delivered on July 22, 2015 (the “Execution
Date”) at the offices of Chapman and Cutler LLP, 111 West Monroe St., Chicago,
Illinois 60603. The sale and purchase of the Notes to be purchased by each
Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
St., Chicago, Illinois 60603, at 10:00 a.m. Central time, at a closing (the
“Closing”) on July 30, 2015. At the Closing, the Company will deliver to each
Purchaser or its special counsel the Notes to be purchased by such Purchaser in
the form of a single Note (or such greater number of Notes in denominations of
at least U.S.$100,000 as such Purchaser may request) dated the date of the
Closing and registered in such Purchaser’s name (or in the name of its nominee),
against delivery by such Purchaser’s payment of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company to account number 3752174320 at
Bank of America, Dallas, Texas, ABA No. 026009593, SWIFT CODE BOFAUS3N. If at
the Closing the Company shall fail to tender such Notes to any Purchaser (or its
special counsel) as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
reasonable

-2-



--------------------------------------------------------------------------------




satisfaction (or, in such Purchaser’s sole discretion, waived), such Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment. For purposes of this Agreement, the
phrases “special counsel to each Purchaser,” “Purchaser or its special counsel,”
“special counsel to the Purchasers” or words of similar import mean Chapman and
Cutler LLP.
SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction (or, in such Purchaser’s sole discretion, waived), prior
to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of each Obligor in the Financing Agreements to which it is a party
and of each Initial Subsidiary Guarantor in its Subsidiary Guarantee shall be
correct when made and at the time of the Closing.
Section 4.2.    Performance; No Default. Each Obligor and each Initial
Subsidiary Guarantor shall have performed and complied with all agreements and
conditions contained in the Financing Agreements and the Subsidiary Guarantee
required to be performed or complied with by it prior to or at the Closing,
before and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing and no Change of
Control shall have occurred. Neither Obligor nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Section 10 had such Section applied since such date.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate. Each Obligor and each Initial Material Subsidiary
Guarantor specifically identified (without duplication) in clauses (A)(1) - (5)
and (B)(1) - (4) in the definition of “Initial Material Subsidiary Guarantor”
shall have delivered to such Purchaser an Officer’s Certificate, dated the date
of the Closing, certifying that the conditions specified in Sections 4.1, 4.2
and 4.9 have been fulfilled.
(b)    Secretary’s Certificate. Each Obligor and each Initial Material
Subsidiary Guarantor specifically identified (without duplication) in clauses
(A)(1) - (5) and (B)(1) - (4) in the definition of “Initial Material Subsidiary
Guarantor” shall have delivered to such Purchaser a certificate of its Secretary
or Assistant Secretary or authorized representative, dated the date of Closing,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
(in the case of the Company), the other Financing Agreements to which it is a
party and the Subsidiary Guarantee (in the case of such Initial Material
Subsidiary Guarantors).
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance reasonably satisfactory to such Purchaser, dated the date
of the Closing (a) from (i) Weil, Gotshal

-3-



--------------------------------------------------------------------------------




& Manges LLP, U.S. counsel for the Obligors and the Initial Material Subsidiary
Guarantors specifically identified (without duplication) in clauses (A)(1) – (5)
and (B)(1) – (4) in the definition of “Initial Material Subsidiary Guarantor”,
covering the matters set forth in Exhibit 4.4(a)(i), (ii) from internal counsel
and certain local counsel for the Company and the Initial Material Domestic
Subsidiary Guarantors, covering the matters set forth in Exhibit 4.4(a)(ii) and
(iii) from Van Campen Liem, Dutch counsel to the Parent Guarantor, covering the
matters set forth in Exhibit 4.4(a)(iii), and in each case, covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its special counsel may reasonably request (and the Obligors hereby instruct
their respective counsel to deliver such opinion to the Purchasers), and
(b) from Chapman and Cutler LLP, the Purchasers’ special counsel in connection
with such transactions, substantially in the form set forth in Exhibit 4.4(b)
and covering such other matters incident to such transactions as such Purchaser
may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which laws or regulations referred to in each of the
preceding clauses (a) through (c) were not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify, and which are known by the Person from whom the Officer’s
Certificate is being requested to be, as requested by such Purchaser, correct,
to enable such Purchaser to determine whether such purchase is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.
Section 4.7.    Payment of Special Counsel Fees. Without limiting the provisions
of Section 16.1, the Company shall have paid on or before the date of Closing
the fees, charges and disbursements of the Purchasers’ special counsel referred
to in Section 4.4 to the extent reflected in a reasonably-detailed statement of
such counsel rendered to the Company at least one Business Day prior to the date
of Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.
Section 4.9.    Changes in Corporate Structure. None of the Obligors nor any
Initial Subsidiary Guarantor shall have changed its jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5 and through and including the date of
Closing, other than as permitted under Section 10.2 hereof.

-4-



--------------------------------------------------------------------------------




Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee’s ABA number and (iii) the account name
and number into which the purchase price for the Notes is to be deposited.
Section 4.11.    Acceptance of Appointment to Receive Service of Process. Such
Purchaser shall have received evidence of the acceptance of C T Corporation
System of the appointment and designation provided for by Section 24.8 for the
period from the date of the Closing to one year after the date of final maturity
(and payment in full of all fees, if any, in respect thereof).
Section 4.12.    Subsidiary Guarantee. The Initial Subsidiary Guarantors shall
have duly authorized, executed and delivered the Subsidiary Guarantee and such
Purchaser shall have received a copy thereof.
Section 4.13.    Credit Agreement. The Obligors shall have provided to the
Purchasers a true, correct and complete copy of each Credit Agreement that is in
full force and effect as of the Closing (which shall include copies of each
Credit Agreement identified in clauses (ii) through (v) of the definition of
“Credit Agreement” as such Credit Agreement is in full force and effect as of
the Closing).
Section 4.14.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by the Financing Agreements and
all documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart copies of such
documents as such Purchaser or such special counsel may reasonably request.
Delivery of all Notes, agreements, certificates, opinions and other documents
and instruments referred to in this Section 4 (other than, for the avoidance of
doubt, the funding instructions referred to in Section 4.10), shall be deemed
delivered to each Purchaser if delivered to its special counsel or, if the
Company receives written notice and reasonably detailed instructions at least
five (5) Business Days prior to the Closing, to the Person and at the address
specified in such notice and instruction.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

Each Obligor jointly and severally represents and warrants to each Purchaser as
of the Execution Date and as of the Closing that:
Section 5.1.    Organization; Power and Authority. Each Obligor is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each other jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Obligor has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and

-5-



--------------------------------------------------------------------------------




deliver each Financing Agreement to which it is a party (including in the case
of the Company, the Notes) and to perform its obligations pursuant to the
provisions hereof and thereof.
Section 5.2.    Authorization, Etc. Each Financing Agreement to which an Obligor
is a party (including in the case of the Company, the Notes) has been duly
authorized by all necessary corporate action on the part of such Obligor, and
each Financing Agreement to which an Obligor is a party constitutes a legal,
valid and binding obligation of such Obligor enforceable against such Obligor in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and fraudulent conveyance laws or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
Section 5.3.    Disclosure. The Obligors, through their agents, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Credit Agricole Corporate and Investment
Bank, have delivered to each Purchaser a copy of a Private Placement Memorandum,
dated June 2015 (the “Memorandum”), relating to the transactions contemplated
hereby. The Memorandum fairly describes, in all material respects, the general
nature of the business and principal properties of the Obligors and their
respective Subsidiaries. The Financing Agreements, the Memorandum and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Obligors in connection with the transactions contemplated hereby
and identified in Schedule 5.3, and the financial statements listed in
Schedule 5.5 (the Financing Agreements, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser prior to June 30, 2015 being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Disclosure Documents, since December 31,
2014, there has been no change in the financial condition, operations, business
or properties of the Obligors or any Subsidiary except changes that individually
or in the aggregate could not reasonably be expected to have a Material Adverse
Effect. There is no fact known by any Obligor that would reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of the Parent Guarantor’s Subsidiaries (including the Company),
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, and the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Parent Guarantor and
each other Subsidiary.
    

-6-



--------------------------------------------------------------------------------




(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Obligors and their Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Obligors or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).
(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and, where legally applicable, in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where legally
applicable, is in good standing in each other jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
(d)    No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than any Financing
Agreement, the agreements listed in Schedule 5.4 and customary limitations
imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Parent Guarantor or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Obligors have
delivered to each Purchaser copies of the financial statements of the Parent
Guarantor and its Subsidiaries listed in Schedule 5.5. All of said financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Parent Guarantor and its Subsidiaries as of the respective dates specified in
such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Parent Guarantor and its
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance of its obligations by each Obligor of each Financing
Agreement to which such Obligor is a party (including in the case of the
Company, the Notes) will not (i) result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of either Obligor or any Subsidiary under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter, memorandum
of association, articles of association, regulations or by-laws, shareholders
agreement or any other agreement or instrument to which either Obligor or any
Subsidiary is bound or by which any Obligor or any Subsidiary or any of their
respective properties may be bound or affected, (ii) violate any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to either Obligor or any
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to any Obligor or any
Subsidiary.

-7-



--------------------------------------------------------------------------------




Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required to be obtained or made by any Obligor pursuant to any
statute, regulation, or rule applicable to it as a condition to the
effectiveness or the enforceability of the execution, delivery or performance by
either Obligor of any Financing Agreement to which it is a party (including in
the case of the Company, the Notes), including, without limitation, any thereof
required in connection with the obtaining of Dollars to make payments under the
Financing Agreements (including in the case of the Company, the Notes) and the
payment of such Dollars to Persons resident in the United States of America. It
is not necessary to ensure the legality, validity, enforceability or
admissibility into evidence in The Netherlands of any Financing Agreement or the
Notes that any thereof or any other document be filed, recorded or enrolled with
any Governmental Authority, or that any such agreement or document be stamped
with any stamp, registration or similar transaction tax.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of either Obligor, threatened against or affecting either Obligor
or any Subsidiary or any property of either Obligor or any Subsidiary in any
court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.
(b)    None of the Obligors or any Subsidiary is (i) in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any statute, rule
or regulation of any Governmental Authority applicable to it (including, without
limitation and if applicable, Environmental Laws, the USA Patriot Act or any of
the other laws and regulations that are referred to in Section 5.16), which
default or violation, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
Section 5.9.    Taxes. Each Obligor and each Subsidiary has filed all Material
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(i) the amount of which is not individually or in the aggregate Material or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which either
Obligor or a Subsidiary, as the case may be, has established adequate reserves
in accordance with GAAP. The Obligors know of no basis for any other tax or
assessment that would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of each of the Obligors and
their Subsidiaries in respect of federal, state or other taxes for all fiscal
periods are adequate. The tax liabilities for the account of any Governmental
Authority of The Netherlands of the Parent Guarantor and its Subsidiaries
(excluding The Shaw Group Inc.) have been finally determined (whether by reason
of completed audits or the statute of limitations having run) for all fiscal
years up to and including the fiscal year ended December 31, 2010. The U.S.
federal income tax liabilities of the Company and its Subsidiaries and of The
Shaw Group Inc., in each case, have been finally determined (whether by reason
of completed audits or the statute of limitations

-8-



--------------------------------------------------------------------------------




having run) for all fiscal years up to and including the fiscal year ended
December 31, 2011 and December 31, 2013, respectively.
No liability for any Tax, directly or indirectly, imposed, assessed, levied or
collected by or for the account of any Governmental Authority of The Netherlands
or any political subdivision thereof will be incurred by the Parent Guarantor or
any holder of a Note as a result of the execution or delivery of any Financing
Agreement or the Notes and no deduction or withholding in respect of Taxes
imposed by or for the account of The Netherlands or, to the knowledge of the
Parent Guarantor, any other Taxing Jurisdiction, is required to be made from any
payment by the Parent Guarantor under any Financing Agreement or the Notes
except for any such liability, withholding or deduction imposed, assessed,
levied or collected by or for the account of any such Governmental Authority of
The Netherlands arising out of circumstances described in clause (a), (b) or (c)
of Section 13.
Section 5.10.    Title to Property; Leases. Each Obligor and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by either Obligor or any Subsidiary after said date (except
as sold or otherwise disposed of in the ordinary course of business), in each
case free and clear of Liens prohibited by this Agreement. All leases in which
an Obligor or Initial Subsidiary Guarantor is a party as a lessee, which
individually or in the aggregate are Material, are valid and subsisting and are
in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc. (a) Each Obligor and its Subsidiaries
owns or possesses all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
(b)    To the best knowledge of each Obligor, no product of either Obligor or
any of their Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
(c)    To the best knowledge of each Obligor, there is no Material violation by
any Person of any right of either Obligor or any of their Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Obligors or any of their
Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) Each Obligor and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse Effect.
Neither any Obligor nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to Employee Benefit Plans, and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by any Obligor or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the Company
or any ERISA Affiliate, in either case pursuant to Title I or IV

-9-



--------------------------------------------------------------------------------




of ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $51,500,000 in the case of
any single Plan and by more than $56,900,000 in the aggregate for all Plans. The
present value of the accrued benefit liabilities (whether or not vested) under
each Non-U.S. Plan that is funded, determined as of the end of the Parent
Guarantor’s most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities by more than $156,800,000. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.
(c)    None of the Obligors or their ERISA Affiliates have incurred
(i) withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material or (ii) any obligation
in connection with the termination of or withdrawal from any Non U.S. Plan.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Parent Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of any Obligor and its Subsidiaries is $51,500,000.
(e)    The execution and delivery of the Financing Agreements and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of section 406 of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Obligors to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds used to
pay the purchase price of the Notes to be purchased by such Purchaser.
(f)    All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Obligors and their Subsidiaries have been paid or accrued
as required, except where failure so to pay or accrue would not be reasonably
expected to have a Material Adverse Effect.
    

-10-



--------------------------------------------------------------------------------




Section 5.13.    Private Offering. Neither any Obligor nor anyone acting on its
behalf has offered the Notes, the Parent Guarantee, the Subsidiary Guarantees or
any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
person other than the Purchasers and not more than 56 other Institutional
Investors (as defined in clause (c) of the definition of such term), each of
which has been offered the Notes at a private sale for investment. Neither any
Obligor nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder for general corporate purposes
(including, without limitation, to repay outstanding revolving loans). No part
of the proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, (a) for the purpose of buying or carrying any margin stock within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System (12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220) or (b) to finance dealings
or transactions with any Person described or designated in the Specially
Designated Nationals and Blocked Person List published by OFAC or in Section 1
of the Anti-Terrorism Order. Margin stock does not constitute more than 5% of
the value of the consolidated assets of the Company and its Subsidiaries and the
Company does not have any present intention that margin stock will constitute
more than 5% of the value of such assets. As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of (i) all
outstanding Indebtedness of the Parent Guarantor and its Subsidiaries as of
June 30, 2015 (including a description of the obligors, principal amount
outstanding and general description of the collateral therefor, if any, and
Guaranty thereof, if any), since which date there has been no Material change in
the amounts, interest rate, index or formula, sinking funds, installment
payments or maturities of such Indebtedness of the Parent Guarantor or its
Subsidiaries and (ii) all agreements providing for committed financing
facilities (subject to the terms and conditions specified therein) to the Parent
Guarantor or its Subsidiaries as of the date of Closing. Neither any Obligor nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness either Obligor or
such Subsidiary and no event or condition exists with respect to any
Indebtedness of any Obligor or any Subsidiary the outstanding principal amount
of which exceeds $1,000,000 that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Indebtedness
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
    

-11-



--------------------------------------------------------------------------------




(b)    Except as disclosed in Schedule 5.15, neither any Obligor nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.6.
(c)    Neither any Obligor nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
such Obligor or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of such Obligor, except as specifically indicated in
Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither of the
Obligors nor any Controlled Entity is (i) a Person whose name appears on the
list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or instrumentality
of, or is otherwise known by such Obligor or Controlled Entity to be
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, (x) any OFAC Listed Person or (y) any Person, entity, organization,
foreign country or regime that is subject to any OFAC Sanctions Program, or
(iii) otherwise blocked, subject to sanctions under or engaged in any activity
in violation of other United States economic sanctions, including but not
limited to, the Trading with the Enemy Act, the International Emergency Economic
Powers Act, the Comprehensive Iran Sanctions, Accountability and Divestment Act
(“CISADA”) or any similar law or regulation with respect to Iran or any other
country, the Sudan Accountability and Divestment Act, any OFAC Sanctions
Program, or any economic sanctions regulations administered and enforced by the
United States or any enabling legislation or executive order relating to any of
the foregoing (collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person
and each other Person, entity, organization and government of a country
described in clause (i), clause (ii) or clause (iii), a “Blocked Person”).
Neither of the Obligors nor any Controlled Entity has been notified that its
name appears or may in the future appear on a state list of Persons that engage
in investment or other commercial activities in Iran or any other country that
is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by any Obligor or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither of the Obligors nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti‑Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti‑Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti‑Money Laundering

-12-



--------------------------------------------------------------------------------




Laws or any U.S. Economic Sanctions, or (iv) has had any of its funds seized or
forfeited in an action under any Anti‑Money Laundering Laws. Each Obligor has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that such Obligor and each
Controlled Entity is and will continue to be in compliance with all applicable
current and future Anti‑Money Laundering Laws and U.S. Economic Sanctions.
(d)    (1) Neither of the Obligors nor any Controlled Entity (i) has been
charged with, or convicted of bribery or any other anti‑corruption related
activity under any applicable law or regulation in a U.S. or any non‑U.S.
country or jurisdiction, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti‑Corruption
Laws”), (ii) to the Obligors’ actual knowledge after making due inquiry, is
under investigation by any U.S. or non‑U.S. Governmental Authority for possible
violation of Anti‑Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti‑Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;
(2)    To the Obligors’ actual knowledge after making due inquiry, neither of
the Obligors nor any Controlled Entity has, within the last five years, directly
or indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. Each Obligor has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that such Obligor and each
Controlled Entity is and will continue to be in compliance with all applicable
current and future Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes. Neither any Obligor nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18.    Environmental Matters. (a) Neither Obligor nor any Subsidiary
has knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against either Obligor or any
of its Subsidiaries or relating to their operations on any of their respective

-13-



--------------------------------------------------------------------------------




real properties now or formerly owned, leased or operated by any of them or
other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.
(b)    Neither Obligor nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.
(c)    Neither Obligor nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that would reasonably be expected
to result in a Material Adverse Effect; and
(d)    All buildings on all real properties now owned, leased or operated by
each Obligor or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply would not reasonably be expected to result
in a Material Adverse Effect.
Section 5.19.    Notes Rank Pari Passu. The payment obligations of each Obligor
under this Agreement (including the Parent Guarantor) rank and, upon issuance,
the Notes (in the case of the Company) will rank, at least pari passi in right
of payment with all other unsecured and unsubordinated Indebtedness (actual or
contingent) of such Obligor, including, without limitation, all unsecured
Indebtedness of the Obligors described on Schedule 5.15 hereto, which is not
therein designated as subordinated Indebtedness.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment; Accredited Investor. (a) Each Purchaser
severally represents as of the Execution Date and at the Closing that it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
(b)    Each Purchaser severally represents that it is an “accredited investor”
within the meaning of subparagraph (a)(1), (2), (3) or (7) of Rule 501 of
Regulation D under the Securities Act.
    

-14-



--------------------------------------------------------------------------------




Section 6.2.    Source of Funds. Each Purchaser severally represents as of the
Execution Date and at the Closing that at least one of the following statements
is an accurate representation as to each source of funds (a “Source”) to be used
by such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any Employee Benefit
Plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other Employee Benefit Plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account (as defined in Section 3 of ERISA (“Separate Account”)) liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or
(b)    the Source is a Separate Account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any Employee Benefit Plan (or its related trust) that
has any interest in such Separate Account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the Separate Account; or
(c)    the Source is either (i) an insurance company pooled Separate Account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no Employee Benefit Plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled Separate
Account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no Employee Benefit Plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other Employee
Benefit Plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any Employee Benefit Plans whose assets in the investment
fund, when combined

-15-



--------------------------------------------------------------------------------




with the assets of all other Employee Benefit Plans established or maintained by
the same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization, represent
20% or more of the assets of such investment fund, have been disclosed to the
Company in writing pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the Employee Benefit Plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan (as defined in Section 3 of ERISA); or
(g)    the Source is one or more Employee Benefit Plans, or a separate account
or trust fund comprised of one or more Employee Benefit Plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any Employee Benefit Plan, other
than a plan exempt from the coverage of ERISA.
SECTION 7.
INFORMATION AS TO OBLIGORS.

Section 7.1.    Financial and Business Information. The Obligors shall deliver
to each Purchaser and each holder of Notes that is an Institutional Investor:
(a)    Quarterly Statements — within 60 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Parent Guarantor’s
Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC regardless of
whether the Parent Guarantor is subject to the filing requirements thereof)
after the end of each quarterly fiscal period in each fiscal year of the Parent
Guarantor (other than the last quarterly fiscal period of each such fiscal
year), copies of,
(i)    a consolidated balance sheet of the Parent Guarantor and its Subsidiaries
as at the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Parent Guarantor and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

-16-



--------------------------------------------------------------------------------




setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Parent Guarantor’s Form 10‑Q prepared in compliance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a), provided, further, that the Obligors shall
be deemed to have made such delivery of such Form 10‑Q if any of them shall have
timely made such Form 10‑Q available on “EDGAR” (or any successor filing system)
and on its home page on the worldwide web (at the date of this Agreement located
at: http//www.cbi.com) and shall have given each Purchaser prior notice of such
availability on EDGAR (or any successor filing system) and on its home page in
connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);
(b)    Annual Statements — within 120 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Parent Guarantor’s
Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC regardless of whether
the Parent Guarantor is subject to the filing requirements thereof) after the
end of each fiscal year of the Parent Guarantor, copies of
(i)    a consolidated balance sheet of the Parent Guarantor and its Subsidiaries
as at the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Parent Guarantor and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the Parent
Guarantor’s Form 10‑K for such fiscal year (together with the Parent Guarantor’s
annual report to shareholders, if any, prepared pursuant to Rule 14a‑3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this

-17-



--------------------------------------------------------------------------------




Section 7.1(b), provided, further, that the Obligors shall be deemed to have
made such delivery of such Form 10‑K if any of them shall have timely made
Electronic Delivery thereof;
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Parent Guarantor or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally, and
(ii) each regular or periodic report, each effective registration statement
(without exhibits except as expressly requested by such holder), each final
prospectus and all amendments thereto and each press release filed by the Parent
Guarantor or any Subsidiary with the SEC or any other similar governmental or
regulatory body in any non-U.S. jurisdiction, provided that the Obligors shall
be deemed to have made such delivery of the items provided for by this clause
(c) if any of them shall have made an Electronic Delivery thereof (without
regard to any notice requirement provided in such defined term);
(d)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer (i) has knowledge of the
existence of any Default or Event of Default or (ii) has received (A) any
written notice of, or taken any action with respect to, a Default claimed
hereunder or (B) any written notice or taken any action with respect to a
claimed default of the type referred to in Section 11(g), a written notice
specifying the nature and period of existence thereof and what action the
Obligors are taking or propose to take with respect thereto;
(e)    ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer has knowledge of any of the following, a written
notice setting forth the nature thereof and the action, if any, that an Obligor
or an ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that reasonably could result in the
incurrence of any liability by any Obligor or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to Employee Benefit Plans, or in the imposition of any Lien on any of
the rights, properties or assets of any Obligor or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax

-18-



--------------------------------------------------------------------------------




provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect; or
(iv)    receipt of notice of the imposition of a financial penalty greater than
U.S.$5,000,000 (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to any Obligor or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and
(g)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any of its Subsidiaries (including, but
without limitation, actual copies of the Parent Guarantor’s Form 10‑Q and
Form 10‑K) or relating to the ability of each Obligor to perform its obligations
hereunder and under the Notes (in the case of the Company) as from time to time
may be reasonably requested by any such Purchaser or holder of Notes.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to each
Purchaser or holder of Notes):
(a)    Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Obligors were in compliance with the
requirements of Section 10.3 or Section 10.6 through Section 10.10, inclusive,
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence). In the event that the Company or
any Subsidiary has made an election to measure any financial liability using
fair value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 24.3) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and
(b)    Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Obligors
and their Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or

-19-



--------------------------------------------------------------------------------




exists (including, without limitation, any such event or condition resulting
from the failure of any Obligor or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Obligors shall have taken or proposes to take with respect
thereto.
Section 7.3.    Visitation. The Obligors shall permit the representatives of
each Purchaser and each holder of Notes that is an Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or such holder and upon reasonable prior notice to any
Obligor, to visit the principal executive office of any Obligor, to discuss the
affairs, finances and accounts of the Obligors and their Subsidiaries with each
Obligor’s officers, and (with the consent of the such Obligor, which consent
will not be unreasonably withheld) its independent public accountants, and (with
the consent of such Obligor, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Parent Guarantor and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Obligors to visit and inspect any of the offices or properties of any
Obligor or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and (with the consent of an Obligor, which consent shall not be
unreasonably withheld or delayed) independent public accountants, all at such
times and as often as may be reasonably requested.
Section 7.4.    Limitation on Disclosure Obligation.
The Obligors shall not be required to disclose the following information
pursuant to Section 7.1(g) or 7.3:
(a)    information that the Obligors determine after consultation with counsel
qualified to advise on such matters that, notwithstanding the confidentiality
requirements of Section 21, they would be prohibited from disclosing by
applicable law or regulations without making public disclosure thereof;
(b)    information that, notwithstanding the confidentiality requirements of
Section 21, the Obligors are prohibited from disclosing by the terms of an
obligation of confidentiality contained in any agreement with any non-Affiliate
binding upon the Obligors and not entered into in contemplation of this clause
(b), provided that the Obligors shall use commercially reasonable efforts to
obtain consent from the party in whose favor the obligation of confidentiality
was made to permit the disclosure of the relevant information and provided
further that the Obligors have received a written opinion of counsel confirming
that disclosure of such information without consent from such other contractual
party would constitute a breach of such agreement; or

-20-



--------------------------------------------------------------------------------




(c)    information that constitutes non-financial trade secrets or non-financial
proprietary information of the Parent Guarantor and its Subsidiaries and/or of
any of its customers and/or suppliers.
Promptly after a request therefor from any Purchaser or holder of Notes that is
an Institutional Investor, the Obligors will provide such holder with a written
opinion of counsel (which may be addressed to the Obligors) relied upon as to
any requested information that the Obligors are prohibited from disclosing to
such holder under circumstances described in this Section 7.4.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated maturity date
thereof.
Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment unless the Company and the
Required Holders agree to another time period pursuant to Section 18. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of such Notes to be prepaid on such date, the principal amount
of such Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes, other than any offer of prepayment of the Notes
pursuant to Section 8.5, 8.7 or 10.3 that has been rejected by any holder or
holders of Notes, the principal amount of the Notes to be repaid shall be
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.
Section 8.4.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the

-21-



--------------------------------------------------------------------------------




interest and Make-Whole Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.
Section 8.5.    Purchase of Notes. The Obligors will not and will not permit any
of their Affiliates to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) to a written offer to purchase any outstanding Notes made by any
Obligor or an Affiliate pro rata to the holders of the Notes upon the same terms
and conditions. Any such  offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 10 Business Days. If the Required
Holders accept such offer, the Company shall promptly notify the remaining
holders of Notes of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 5 Business Days from its receipt of
such notice to accept such offer.  The Company will promptly cancel all Notes
acquired by either Obligor or any of their Affiliates pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.
Section 8.6.    Make-Whole Amount.
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% (i.e., 50 basis points) over the yield to maturity implied by (i) the
yields reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such

-22-



--------------------------------------------------------------------------------




Settlement Date. If there are no such U.S. Treasury securities Reported having a
maturity equal to such Remaining Average Life, then such implied yield to
maturity will be determined by (a) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and
(b) interpolating linearly between the “Ask Yields” Reported for the applicable
most recently issued actively traded on-the-run U.S. Treasury securities with
the maturities (1) closest to and greater than such Remaining Average Life and
(2) closest to and less than such Remaining Average Life. The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% (i.e., 50 basis
points) over the yield to maturity implied by the U.S. Treasury constant
maturity yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. If there is no such U.S. Treasury constant
maturity having a term equal to such Remaining Average Life, such implied yield
to maturity will be determined by interpolating linearly between (1) the U.S.
Treasury constant maturity so reported with the term closest to and greater than
such Remaining Average Life and (2) the U.S. Treasury constant maturity so
reported with the term closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.

-23-



--------------------------------------------------------------------------------




“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Change of Control. (a) Notice of Change of Control. The Obligors
will, within 20 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change of Control give written notice of such Change of
Control to each holder of Notes. If a Change of Control has occurred, such
notice shall contain and constitute an offer to prepay Notes as described in
subparagraph (b) of this Section 8.7 and shall be accompanied by the certificate
described in subparagraph (e) of this Section 8.7.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). If such Proposed Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.7, such date shall be not
less than 30 days and not more than 60 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 45th day after the date of such offer).
(c)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7, or to accept an offer
as to all of the Notes held by the holder, in each case on or before the fifth
(5th) Business Day preceding the Proposed Prepayment Date shall be deemed to
constitute a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change of Control.
(f)    Effect on Required Payments. The amount of each payment of the principal
of the Notes made pursuant to this Section 8.7 shall be applied against and
reduce each of the then remaining principal payments due pursuant to Section 8.1
by a percentage equal to the aggregate principal amount of the Notes so paid
divided by the aggregate principal amount of the Notes outstanding immediately
prior to such payment.

-24-



--------------------------------------------------------------------------------




(g)    “Change of Control” Defined. “Change of Control” means an event or series
of events by which:
(1)    any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d‑3 under the Securities Exchange Act of 1934), directly
or indirectly, of twenty percent (20%) or more of the voting power of the then
outstanding Capital Stock of the Parent Guarantor entitled to vote generally in
the election of the directors of the Parent Guarantor; or
(2)    the majority of the board of directors of the Company fails to consist of
Continuing Directors; or
(3)    except as expressly permitted under the terms of this Agreement, any
Obligor or any Subsidiary that is a borrower under the Credit Agreement (each, a
“Subsidiary Borrower”) consolidates with or merges into another Person or
conveys, transfers or leases all or substantially all of its property to any
Person, or any Person consolidates with or merges into an Obligor or any
Subsidiary Borrower, in either event pursuant to a transaction in which the
outstanding Capital Stock of such Obligor or such Subsidiary Borrower, as
applicable, is reclassified or changed into or exchanged for cash, securities or
other property; or
(4)    except as otherwise expressly permitted under the terms of this
Agreement, the Parent Guarantor shall cease to own and control, either directly
or indirectly, all of the economic and voting rights associated with all of the
outstanding Capital Stock of each of the Subsidiary Guarantors or shall cease to
have the power, directly or indirectly, to elect all of the members of the board
of directors of each of the Subsidiary Guarantors.
SECTION 9.
AFFIRMATIVE COVENANTS.    

Each Obligor, jointly and severally, covenants that from the Execution Date
until the Closing and thereafter, so long as any of the Notes are outstanding:
Section 9.1.    Compliance with Law. Without limiting Section 10.5, each Obligor
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
Patriot Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

-25-



--------------------------------------------------------------------------------




Section 9.2.    Insurance. Each Obligor will, and, if not maintained by an
Obligor, will cause each of its Subsidiaries to, maintain, with financially
sound and reputable insurers, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated.
Section 9.3.    Maintenance of Properties. Each Obligor will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent either Obligor or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and such Obligor has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims    . Each Obligor will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of either Obligor or any
Subsidiary, provided that neither any Obligor nor any Subsidiary need pay any
such tax, assessment, charge or levy or claim if (i) the amount, applicability
or validity thereof is contested by such Obligor or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and such Obligor or such
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of such Obligor or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims in the aggregate would not
reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc. Subject to Section 10.2, each Obligor
will at all times preserve and keep its corporate existence in full force and
effect. Subject to Sections 10.2 and 10.3, each Obligor will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into either Obligor or a Wholly-Owned
Subsidiary) and all rights and franchises of the Obligors and their Subsidiaries
unless, in the good faith judgment of the Obligors, the termination of or
failure to preserve and keep in full force and effect such corporate existence,
right or franchise would not, individually or in the aggregate, have a Material
Adverse Effect.
Section 9.6.    Books and Records. Each Obligor will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over such Obligor or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The

-26-



--------------------------------------------------------------------------------




Company and its Subsidiaries have devised a system of internal accounting
controls sufficient to provide reasonable assurances that their respective
books, records, and accounts accurately reflect all transactions and
dispositions of assets and the Company will, and will cause each of its
Subsidiaries to, continue to maintain such system.
Section 9.7.    Pari Passu Ranking. The Notes (in the case of the Company) and
all other obligations under this Agreement of each Obligor are and at all times
shall remain direct and unsecured obligations of such Obligor ranking at least
pari passu in right of payment with all Indebtedness outstanding under the
Credit Agreement and all other present and future unsecured Indebtedness (actual
or contingent) of such Obligor that is not expressed to be subordinate or junior
in rank to any other unsecured Indebtedness of such Obligor.
Section 9.8.    Subsidiary Guarantors. The Obligors will cause the Initial
Subsidiary Guarantors and, after the date of Closing, any Subsidiary which is
required by the terms of any Credit Agreement to become obligated for, or
otherwise guarantee, Indebtedness of either Obligor in respect of any Credit
Agreement, to deliver to each of the holders of the Notes (concurrently with the
incurrence of any such obligation) the following items:
(a)    a duly executed Subsidiary Guarantee in scope, form and substance
reasonably satisfactory to the Required Holders or a joinder agreement in
respect of the Subsidiary Guarantee, as applicable;
(b)    a certificate signed by an authorized Responsible Officer of each Obligor
making representations and warranties to the effect of those contained in
Sections 5.1, 5.2, 5.4, 5.6, 5.7 and 5.19, with respect to such Subsidiary and
its Subsidiary Guarantee, as applicable; and
(c)    in the case that any such Subsidiary is a Material Subsidiary, an opinion
of counsel addressed to each of the holders of the Notes reasonably satisfactory
to the Required Holders, to the effect that the Subsidiary Guarantee by such
Person has been duly authorized, executed and delivered and that the Subsidiary
Guarantee constitutes the legal, valid and binding obligation of such Person,
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles and containing other usual and customary assumptions,
qualifications and exceptions.    
If any Subsidiary otherwise required to become a Subsidiary Guarantor under
this Section 9.8 is a joint venture or unincorporated association, and such
Subsidiary’s becoming a Subsidiary Guarantor shall be restricted by such
Subsidiary’s constitutive documents, then, provided such Subsidiary is not
obligated under any Credit Agreement for more than the Limited Guarantee Amount,
notwithstanding anything to the contrary contained in any Financing Agreement,
the obligations guaranteed by such Subsidiary under the Subsidiary Guaranty
shall not be required to exceed the amount (the “Limited Guarantee Amount”) that
may be so guaranteed under applicable Requirements of Law (including, without
limitation,

-27-



--------------------------------------------------------------------------------




the Uniform Fraudulent Conveyance Act and the Uniform Fraudulent Transfer Act),
multiplied by the percentage of such Subsidiary’s outstanding Capital Stock or
interest in the profits owned, in each case, by the Company or any of its other
Subsidiaries.
Section 9.9.    Maintenance of Ownership. The Company shall at all times remain
a Subsidiary of the Parent Guarantor and the Parent Guarantor shall at all times
own, directly or indirectly, 100% of all equity interests and voting interests
of the Company free and clear of any Lien.
Section 9.10.    Maintenance of Rating on Notes. From and after the Closing, the
Company will at all times maintain a rating by DBRS, Inc. (or any successor
thereto) on the Notes.
Section 9.11.    Most Favored Lender Status.
(a)    If at any time after the date of this Agreement any Credit Agreement
contains a covenant (whether constituting a covenant or event of default) by an
Obligor (i) to maintain the Leverage Ratio (or a similar covenant or limitation
on Indebtedness contained in any such Credit Agreement) at a level more
favorable to the lenders under such Credit Agreement than the level set forth in
Section 10.7, (ii) to maintain a minimum amount of Consolidated Net Worth (or a
similar covenant contained in any such Credit Agreement) at a level more
favorable to the lenders under such Credit Agreement than the level set forth in
Section 10.8, or (iii) to maintain the Fixed Charge Coverage Ratio (or a similar
covenant contained in any such Credit Agreement) at a level more favorable to
the lenders under such Credit Agreement than the level set forth in Section 10.9
(any such provision, together with all definitions and interpretive provisions
from such Credit Agreement to the extent used in relation thereto, a “Most
Favorable Covenant”), then the Obligors shall provide a Most Favored Lender
Notice in respect of such Most Favorable Covenant.  Such Most Favorable Covenant
shall be deemed automatically incorporated by reference into this Agreement,
mutatis mutandis, as if set forth in full herein, effective as of the date when
such Most Favorable Covenant shall have become effective under such Credit
Agreement (unless such date is prior to the date of the Closing, in which case
such covenant will be deemed incorporated effective as of the date of the
Closing). Thereafter, upon the request of any holder of a Note, the Obligors
shall enter into any additional agreement or amendment to this Agreement
reasonably requested by such holder to further evidence any of the foregoing.
(b)    Any Most Favorable Covenant incorporated into this Agreement (herein
referred to as an “Incorporated Covenant”) pursuant to this Section 9.11
(i) shall be deemed automatically amended herein to reflect any subsequent
amendments made to such Most Favorable Covenant under the applicable Credit
Agreement (provided that, if a Default or an Event of Default then exists and
the amendment of such Most Favorable Covenant would make such covenant less
restrictive on the Company, then such Incorporated Covenant shall only be deemed
automatically amended at such time, if it should occur, when such Default or
Event of Default no longer exists) and (ii) shall be deemed automatically
deleted from this Agreement at such time as such Most Favorable Covenant is
deleted or otherwise removed from the applicable Credit Agreement or such
applicable Credit Agreement shall be terminated (provided that, if a Default or
an Event of Default then exists, then such Incorporated Covenant shall only be
deemed automatically deleted from

-28-



--------------------------------------------------------------------------------




this Agreement at such time, if it should occur, when such Default or Event of
Default no longer exists); provided, however, that if any fee or other
consideration is paid to the lenders under such Credit Agreement for such
amendment or deletion, the equivalent of such fee or other consideration shall
be paid to the holders of the Notes upon the effectiveness of such amendment or
deletion. Upon the occurrence of any event described in sub‑clause (i) of the
preceding sentence, upon the request of the Obligors or any holder of Notes, the
holders of Notes (if applicable) and the Obligors shall enter into any
additional agreement or amendment to this Agreement reasonably requested by the
Obligors or a holder of Notes, as the case may be, evidencing the amendment of
any such Incorporated Covenants. Upon the occurrence of any event described in
sub‑clause (ii) of the second preceding sentence, upon the request of the
Obligors, the holders of Notes shall enter into any additional agreement or
amendment to this Agreement reasonably requested by the Obligors evidencing the
deletion and termination of any such Incorporated Covenants.
(c)    “Most Favored Lender Notice” means, in respect of any Most Favorable
Covenant, a written notice to each of the holders of the Notes (and in the case
if any Note registered in the name of a nominee for a disclosed beneficial
owner, to such beneficial owner, rather than such nominee, on the date of such
notice) delivered promptly, and in any event within ten Business Days after the
inclusion of such Most Favorable Covenant in any Credit Agreement from a
Responsible Officer referring to the provisions of this Section 9.11 and setting
forth a reasonably detailed description of such Most Favorable Covenant and
related explanatory calculations, as applicable.
(d)    For the avoidance of doubt, in no event shall the Leverage Ratio set
forth in Section 10.7, the minimum amount of Consolidated Net Worth set forth in
Section 10.8 or the Fixed Charge Coverage Ratio set forth in Section 10.9 and
related definitions contained in this Agreement be deemed or construed to be
loosened or relaxed by operation of the terms of this Section 9.11.
Notwithstanding the terms of Section 11, it will not be a Default or an Event of
Default if the Obligors fail to comply with any provision of Section 9 on or
after the Execution Date and prior to the Closing; however, if such failure
occurs, then any of the Purchasers may elect not to purchase the Notes on the
date of the Closing that is specified in Section 3.
SECTION 10.
NEGATIVE COVENANTS.    

Each Obligor, jointly and severally, covenants that from the Execution Date
until the Closing and thereafter, so long as any of the Notes are outstanding:
Section 10.1.    Transactions with Affiliates. The Obligors will not, and will
not permit any Subsidiary to, enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Obligors or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of any Obligor’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to such Obligor or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.

-29-



--------------------------------------------------------------------------------




Section 10.2.    Merger, Consolidation, Etc. The Obligors will not, and will not
permit any Subsidiary to, consolidate with or merge with any other Person or
convey, transfer or lease (as lessor) all or substantially all of its assets in
a single transaction or series of related transactions to any Person except:
(a)    the Parent Guarantor may consolidate with or merge with, or convey,
transfer or lease substantially all of its assets in a single transaction or
series of related transactions to, any other Person if (i) the successor formed
by such consolidation or the survivor of such merger or the Person that acquires
by conveyance, transfer or lease all or substantially all of the assets of the
Parent Guarantor as an entirety, as the case may be (the “Surviving Parent”),
shall be a solvent corporation or limited liability company organized and
existing under the laws of an Acceptable Jurisdiction, (ii) if the Parent
Guarantor is not the Surviving Parent, the due and punctual performance and
observation of all of the obligations in the Financing Agreements to be
performed or observed by the Parent Guarantor are expressly assumed in writing
by the Surviving Parent and the Surviving Parent shall furnish to the holders of
the Notes an opinion of nationally recognized independent counsel to the effect
that each agreement or instrument effecting such assumption has been duly
authorized, executed and delivered and constitutes the legal, valid and binding
obligation of the Surviving Parent enforceable in accordance with its terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles and containing
other usual and customary assumptions, qualifications and exceptions, (iii) each
of the Subsidiary Guarantors shall have confirmed and ratified in writing
reasonably satisfactory to the Required Holders its obligations under its
Subsidiary Guarantee, and (iv) immediately before and after giving effect to any
such transaction, no Default or Event of Default shall have occurred and be
continuing; and
(b)    the Company may consolidate with or merge with, or convey, transfer or
lease substantially all of its assets in a single transaction or series of
related transactions to, any other Person if (i) the successor formed by such
consolidation or the survivor of such merger or the Person that acquires by
conveyance, transfer or lease all or substantially all of the assets of the
Company as an entirety, as the case may be (the “Surviving Company”), shall be a
solvent corporation or limited liability company organized and existing under
the laws of the United States or any State thereof (including the District of
Columbia), (ii) if the Company is not the Surviving Company, the due and
punctual performance and observation of all of the obligations in the Financing
Agreements (including the Notes) to be performed or observed by the Company are
expressly assumed in writing by the Surviving Company and the Surviving Company
shall furnish to the holders of the Notes an opinion of nationally recognized
independent counsel to the effect that each agreement or instrument effecting
such assumption has been duly authorized, executed and delivered and constitutes
the legal, valid and binding obligation of the Surviving Company, enforceable in
accordance with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles and containing other usual and customary assumptions,

-30-



--------------------------------------------------------------------------------




qualifications and exceptions, (iii) each of the Parent Guarantor and Subsidiary
Guarantors shall have confirmed and ratified in writing reasonably satisfactory
to the Required Holders its obligations under the Parent Guarantee and
Subsidiary Guarantee, respectively, and (iv) immediately before and after giving
effect to any such transaction, no Default or Event of Default shall have
occurred and be continuing; and
(c)    any Subsidiary of any Obligor (other than the Company) may
(x) consolidate with or merge with, or convey, transfer or lease substantially
all of its assets in a single transaction or series of related transactions to,
(i) any Obligor or any other Subsidiary so long as in any merger or
consolidation involving an Obligor, such Obligor shall be the surviving or
continuing corporation or (ii) any other Person so long as the survivor is the
Subsidiary, or (y) convey, transfer or lease all of its assets in compliance
with the provisions of Section 10.3.


No such conveyance, transfer or lease of substantially all of the assets of any
Obligor or any Subsidiary Guarantor shall have the effect of releasing any
Obligor or any Subsidiary Guarantor or any Surviving Parent, Surviving Company
or any other Person that becomes the surviving or continuing Person in the
manner prescribed in this Section 10.2 from its liability under the Financing
Agreements, the Notes or any Subsidiary Guarantee, as applicable.
Section 10.3.    Sales of Assets. Except as permitted in Section 10.2, the
Obligors will not, and will not permit any Subsidiary to, sell, lease or
otherwise dispose of (including by way of merger, consolidation or amalgamation)
any substantial part (as defined below) of the assets of the Obligors and its
Subsidiaries; provided, however, that any Obligor or any Subsidiary may sell,
lease or otherwise dispose of assets constituting a substantial part of the
assets of the Obligors and their Subsidiaries if such assets are sold in an
arms-length transaction and, at such time and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and an amount
equal to the net proceeds received from such sale, lease or other disposition
(but only with respect to that portion of such assets that exceeds the
definition of “substantial part” set forth below) shall be used within 365 days
of such sale, lease or disposition, in any combination:
(1)    to acquire productive assets (which shall not include acquiring any
equity interests of any Person) used or useful in carrying on the business of
the Company and its Subsidiaries and having a value at least equal to the value
of such assets sold, leased or otherwise disposed of; and/or    
(2)    to prepay or retire Senior Indebtedness of the Obligors and/or their
Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to the date of such prepayment, but without the
payment of Make-Whole Amount. Any offer of prepayment of the Notes pursuant to
this Section 10.3 shall be given to each holder of the Notes by written notice
that shall be delivered not less than thirty (30) days and not more than sixty
(60) days prior to the proposed prepayment date.

-31-



--------------------------------------------------------------------------------




Each such notice shall state that it is given pursuant to this Section and that
the offer set forth in such notice must be accepted by such holder in writing
and shall also set forth (i) the prepayment date, (ii) a description of the
circumstances which give rise to the proposed prepayment and (iii) a calculation
of the Ratable Portion for such holder’s Notes. Each holder of the Notes which
desires to have its Notes prepaid shall notify the Company in writing delivered
not less than ten (10) Business Days prior to the proposed prepayment date of
its acceptance of such offer of prepayment. A failure by a holder of Notes to
notify the Company of its acceptance of an offer of prepayment pursuant to this
Section 10.3 on or before the tenth (10th) Business Day preceding the proposed
prepayment date shall be deemed a rejection of such offer of prepayment.
As used in this Section 10.3, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Obligors and their
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Obligors and their
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 20% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” any (i) sale or
disposition of assets in the ordinary course of business of the Obligors and
their Subsidiaries (including sales or dispositions of worthless, damaged or
obsolete equipment), (ii) any transfer of assets from any Obligor to any
Subsidiary or from any Subsidiary to any Obligor or another Subsidiary and (iii)
any sale or disposition of property acquired by any Obligor or any Subsidiary
after the date of this Agreement to any Person within 365 days following the
acquisition or construction of such property by Obligor or such Subsidiary if an
Obligor or such Subsidiary shall concurrently with such sale or other
disposition, lease such property, as lessee.
Section 10.4.    Line of Business. The Obligors will not, and will not permit
any Subsidiary to, engage in any business if, as a result, the general nature of
the business in which the Obligors and their Subsidiaries, taken as a whole,
would then be engaged would be substantially changed from the general nature of
the business in which the Obligors and their Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.

-32-



--------------------------------------------------------------------------------




Section 10.5.    Terrorism Sanctions Regulations. No Obligor will or will permit
any Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the United Nations or by the European
Union, or (b) directly or indirectly to have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in material
violation of any U.S. Economic Sanctions applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or (c)
to engage, nor, to such Obligor or Controlled Entity’s knowledge, shall any
Affiliate of either engage, in any activity that would subject such Person or
any Purchaser or any holder to sanctions under CISADA or any similar law or
regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.
Section 10.6.    Liens. The Obligors will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien securing Indebtedness for borrowed money on
or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of any
Obligor or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits, except:
(a)        Liens for taxes, assessments or other governmental charges which are
not yet due and payable or the payment of which is not at the time required by
Section 9.4;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested by
any Obligor or such Subsidiary on a timely basis in good faith and in
appropriate proceedings in compliance with Section 9.4;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, pensions or other
employee benefits and other social security laws or regulations;
(d)    any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of such stay;
(e)    other Liens incidental to the normal course of the business of the
Obligors and their Subsidiaries or the ownership of their property, including,
without limitation, deposits and Liens with respect to the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case which are
not securing Indebtedness;

-33-



--------------------------------------------------------------------------------




(f)    covenants, easements, zoning restrictions, rights of way, governmental
permitting and operation restrictions and similar encumbrances on real property
imposed by law as arising in the ordinary course of business that do not secure
any monetary obligation and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Obligors and their Subsidiaries taken as a whole;
(g)    licenses, leases or subleases granted to other Persons in the ordinary
course of business and not interfering in any material respect with the business
of the Obligors and their Subsidiaries;
(h)    customary bankers’ Liens and rights of setoff arising, in each case, in
the ordinary course of business and incurred on deposits made in the ordinary
course of business;
(i)    Liens on property or assets of any Obligor or any of its Subsidiaries
securing Indebtedness owing to either Obligor or to another Subsidiary;
(j)     Liens on property or assets securing the Indebtedness of any Obligor or
any Subsidiary as of the date of the Closing and reflected in Schedule 5.15;
(k)    any Lien created to secure all or part of the purchase price, or to
secure Indebtedness incurred or assumed to pay all or any part of the purchase
price or cost of construction or improvement, of property (or any improvement
thereon) acquired or constructed by any Obligor or a Subsidiary after the date
of the Closing, provided that (i) any such Lien shall extend solely to the item
or items of such property (or improvement thereon and proceeds thereof) so
acquired or constructed and, if required by the terms of the instrument
originally creating such Lien, other property (or improvement thereon) which is
an improvement to or is acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon), and (ii) any such Lien shall be
created contemporaneously with, or within 180 days after, the acquisition or
construction of such property;
(l)    any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into either Obligor or a Subsidiary or its becoming
a Subsidiary, or any Lien existing on any property acquired by either Obligor or
a Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have assumed), provided that (i) no such Lien
shall have been created or assumed in contemplation of such consolidation or
merger or such Person’s becoming a Subsidiary or such acquisition of property,
and (ii) each such Lien shall extend solely to the item or items of property so
acquired (and proceeds thereof) and, if required by the terms of the instrument
originally creating such Lien, other property which is an improvement to or is
acquired for specific use in connection with such acquired property;
    

-34-



--------------------------------------------------------------------------------




(m)    any Lien renewing, extending, replacing or refunding any Lien permitted
by paragraphs (j), (k) or (l) of this Section 10.6, provided that (i) the
principal amount of Indebtedness secured by such Lien immediately prior to such
extension, renewal, replacement or refunding is not increased or the maturity
thereof reduced, (ii) such Lien is not extended to any other property, and
(iii) immediately after such extension, renewal, replacement or refunding, no
Default or Event of Default would exist;
(n)    Liens on pledged cash of the Parent Guarantor and its Subsidiaries
required for notional cash pooling arrangements in the ordinary course of
business and not securing Indebtedness for borrowed money; and
(o)    Liens securing Priority Debt of the Obligors or any Subsidiary, provided
that the aggregate outstanding principal amount of any such Priority Debt shall
be permitted by Sections 10.7 and 10.10, and, provided further that,
notwithstanding the foregoing, no such Liens may secure any obligations under or
pursuant to any Credit Agreement within the provisions of this Section 10.6(o)
unless concurrently therewith the Obligors shall secure the Notes, or shall
cause the Notes to be secured, equally and ratably with such obligations
pursuant to documentation (including without limitation an intercreditor
agreement) in form and substance reasonably satisfactory to the Required
Holders.
Section 10.7.    Leverage Ratio. The Parent Guarantor shall not permit the ratio
(the “Leverage Ratio”) of (i) all Adjusted Indebtedness of the Parent Guarantor
and its Subsidiaries as of any date of determination to (ii) EBITDA for the most
recently-ended period of four-fiscal quarters for which financial statements
were required to be delivered to exceed the lesser (a) 3.25:1.0 and (b) 0.25
greater than the level required to be maintained under a similar leverage
covenant contained in any Credit Agreement for such applicable fiscal period.
For purposes of this Section, if during the period of calculation any Obligor or
any Subsidiary shall have acquired or disposed of any Person or acquired or
disposed of all or substantially all of the operating assets of any Person,
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such transaction occurred on the first day of such period.
The Leverage Ratio shall be calculated, in each case, determined as of the last
day of each fiscal quarter based upon (A) for Adjusted Indebtedness, Adjusted
Indebtedness as of the last day of each such fiscal quarter and (B) for EBITDA,
the actual amount for the four quarter period ending on such day, calculated,
with respect to acquisitions and disposals, if any, as provided in the preceding
paragraph.
Section 10.8.    Consolidated Net Worth. The Parent Guarantor shall not permit
its Consolidated Net Worth at any time to be less than the greater of (i) the
Alternative Minimum Net Worth Amount and (ii) 70% of the Consolidated Net Worth
of the Parent Guarantor and its Subsidiaries after giving effect to the Shaw
Acquisition (such Consolidated Net Worth to be determined as of the end of the
fiscal quarter ending immediately following the consummation of the Shaw
Acquisition).

-35-



--------------------------------------------------------------------------------




Section 10.9.    Fixed Charge Coverage Ratio. The Parent Guarantor and its
consolidated Subsidiaries shall maintain a ratio (“Fixed Charge Coverage
Ratio”), without duplication, of Consolidated Net Income Available for Fixed
Charges to Consolidated Fixed Charges of at least 1.50 to 1.00 for the most
recently-ended period of four fiscal quarters for which financial statements
were required to be delivered.
If, during the period for which Consolidated Net Income Available for Fixed
Charges and Consolidated Fixed Charges are being calculated, the Parent
Guarantor or any Subsidiary has acquired any Person (or the assets thereof)
resulting in such Person becoming or otherwise resulting in a Subsidiary,
compliance with this Section 10.9 shall be determined by calculating
Consolidated Net Income Available for Fixed Charges and Consolidated Fixed
Charges on a pro forma basis as if such Subsidiary had become such a Subsidiary
on the first day of such period and any Indebtedness incurred in connection
therewith was incurred on such date.
Section 10.10.    Priority Debt. The Obligors will not at any time permit the
aggregate outstanding principal amount of all Priority Debt to exceed the 15% of
Consolidated Net Worth (with Consolidated Net Worth being determined as of the
end of the then most recent ended fiscal quarter of the Parent Guarantor).
Notwithstanding the terms of Section 11, it will not be a Default or an Event of
Default if the Obligors fail to comply with any provision of Section 10 on or
after the Execution Date and prior to the Closing; however, if such failure
occurs, then any of the Purchasers may elect not to purchase the Notes on the
date of the Closing that is specified in Section 3.
SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due or any Obligor defaults in
the payment of any amount payable pursuant to Section 13 for more than twenty
Business Days after the same becomes due and payable; or
(c)    either Obligor defaults in the performance of or compliance with any term
contained in Section 7.1(d), Section 9.11 or Section 10; or
(d)    either Obligor or any Subsidiary Guarantor defaults in the performance of
or compliance with any of its obligations contained herein, in any other
Financing Agreement or in a Subsidiary Guarantee, respectively (in each case,
other than those referred to in Sections 11(a), (b) and (c)), and such default
is not remedied within 30 days after the earlier of (i) a Responsible Officer

-36-



--------------------------------------------------------------------------------




obtaining actual knowledge of such default and (ii) either Obligor receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
(e)    either the Parent Guarantee or any Subsidiary Guarantee ceases to be a
legally valid, binding and enforceable obligation or contract of the Parent
Guarantor or a Subsidiary Guarantor (other than upon a release of any Subsidiary
Guarantor from its Subsidiary Guarantee in accordance with the terms of
Section 2.3(b)), respectively, or the Parent Guarantor or any Subsidiary
Guarantor (or any party by, through or on account of the Parent Guarantor or
such Subsidiary Guarantor) challenges the validity, binding nature or
enforceability of the Parent Guarantee or its Subsidiary Guarantee,
respectively; or
(f)    any representation or warranty made in writing by or on behalf of either
Obligor in any Financing Agreement or by a Subsidiary Guarantor in its
Subsidiary Guarantee or by any officer of either Obligor or any Subsidiary
Guarantor in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or
(g)    (i) either Obligor or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $75,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (ii) either Obligor or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least $75,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) either Obligor or any Subsidiary has become obligated to
purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $75,000,000 (or its equivalent in the relevant currency of
payment), or (y) one or more Persons have the right to require any Obligor or
any Subsidiary so to purchase or repay such Indebtedness; or
(h)    either Obligor or any Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its

-37-



--------------------------------------------------------------------------------




creditors, (iv) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(i)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by either Obligor or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of either Obligor or any of its Subsidiaries, or any
such petition shall be filed against either Obligor or any of its Subsidiaries
and such petition shall not be dismissed within 60 days; or
(j)    any event occurs with respect to either Obligor or a Subsidiary that
under the laws of any jurisdiction is analogous to any of the events described
in Section 11(h) or (i), provided that the applicable grace period, if any,
which shall apply shall be the one applicable to the relevant proceeding which
most closely corresponds to the proceeding described in Section 11(h) or Section
11(i); or
(k)    a final judgment or judgments for the payment of money aggregating in
excess of $75,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) are rendered
against one or more of the Obligors and their Subsidiaries and which judgments
are not, within 60 days after entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within 60 days after the expiration of
such stay; or
(l)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified either Obligor or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans (other than Multiemployer
Plans, determined in accordance with Title IV of ERISA, shall exceed $75,000,000
(or its equivalent in the relevant currency of payment), (iv) either Obligor or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to Employee Benefit Plans, (v) either Obligor or
any ERISA Affiliate withdraws from any Multiemployer Plan or (vi) either Obligor
or any Subsidiary establishes or amends any employee welfare benefit plan (as
such term is defined in Section 3 of ERISA) that provides post-employment
welfare benefits in a manner that would increase the liability of either Obligor
or any Subsidiary thereunder; and any such event or events

-38-



--------------------------------------------------------------------------------




described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to either
Obligor described in Section 11(h), (i) or (j) (other than an Event of Default
described in clause (i) of Section 11(h) or described in clause (vi) of
Section 11(h) by virtue of the fact that such clause encompasses clause (i) of
Section 11(h)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. Each Obligor
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Obligors in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders or, if the
Notes have been declared due and payable pursuant to Section 12.1(c) by any
holder or holders of Notes, such holder or holders, as the case may be, by
written

-39-



--------------------------------------------------------------------------------




notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Obligors have paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither any Obligor nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
the Financing Agreements (including by any Note) upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Obligors under Section 16, the either
Obligors will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
SECTION 13.
TAX INDEMNIFICATION.

All payments whatsoever under the Financing Agreements required to be made by
the Parent Guarantor will be made by the Parent Guarantor in lawful currency of
the United States of America free and clear of, and without liability for
withholding or deduction for or on account of, any present or future Taxes of
whatever nature imposed or levied by or on behalf of any jurisdiction other than
the United States (or any political subdivision or taxing authority of or in
such jurisdiction) (hereinafter a “Taxing Jurisdiction”), unless the withholding
or deduction of such Tax is compelled by law.
If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by the Parent
Guarantor under the Financing Agreements, the Parent Guarantor will pay to the
relevant Taxing Jurisdiction the full amount required to be withheld, deducted
or otherwise paid before penalties attach thereto or interest accrues thereon
and pay to each holder of a Note such additional amounts as may be necessary in
order that the net amounts paid to such holder pursuant to the terms of the
Financing Agreements after such deduction, withholding or payment (including,
without limitation, any required deduction or withholding of Tax on or with
respect to such additional amount), shall be not less than the amounts then due
and payable to such holder under the terms of the Financing Agreements before
the assessment of such Tax, provided that no payment of any additional amounts
shall be required to be made for or on account of:

-40-



--------------------------------------------------------------------------------




(a)    any Tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof or the enforcement of remedies in respect thereof,
including, without limitation, such holder (or such other Person described in
the above parenthetical) being or having been a citizen or resident thereof, or
being or having been present or engaged in trade or business therein or having
or having had an establishment, office, fixed base or branch therein, provided
that this exclusion shall not apply with respect to a Tax that would not have
been imposed but for the Parent Guarantor, after the date of the Closing,
opening an office in, moving an office to, reincorporating in, or changing the
Taxing Jurisdiction from or through which payments on account of the Financing
Agreements are made to, the Taxing Jurisdiction imposing the relevant Tax;
(b)    any Tax that would not have been imposed but for the delay or failure by
such holder (following a written request by the Parent Guarantor) in the filing
with the relevant Taxing Jurisdiction of Forms (as defined below) that are
required to be filed by such holder to avoid or reduce such Taxes (including for
such purpose any refilings or renewals of filings that may from time to time be
required by the relevant Taxing Jurisdiction), provided that the filing of such
Forms would not (in such holder’s reasonable judgment) impose any unreasonable
burden (in time, resources or otherwise) on such holder or result in any
confidential or proprietary income tax return information being revealed, either
directly or indirectly, to any Person and such delay or failure could have been
lawfully avoided by such holder, and provided further that such holder shall be
deemed to have satisfied the requirements of this clause (b) upon the good faith
completion and submission of such Forms (including refilings or renewals of
filings) as may be specified in a written request of the Parent Guarantor no
later than 60 days after receipt by such holder of such written request
(accompanied by copies of such Forms and related instructions, if any); or
(c)    any combination of clauses (a) and (b) above;
and provided further that in no event shall the Parent Guarantor be obligated to
pay such additional amounts to any holder of a Note (i) not resident in the
United States of America or any other jurisdiction in which an original
Purchaser is resident for tax purposes on the date of the Closing in excess of
the amounts that the Parent Guarantor would be obligated to pay if such holder
had been a resident of the United States of America or such other jurisdiction,
as applicable, for purposes of, and eligible for the benefits of, any double
taxation treaty from time to time in effect between the United States of America
or such other jurisdiction and the relevant Taxing Jurisdiction or
(ii) registered in the name of a nominee if under the law of the relevant Taxing
Jurisdiction (or the current regulatory interpretation of such law) securities
held in the name of a nominee do not qualify for an exemption from the relevant
Tax and the Parent Guarantor shall have given timely notice of such law or
interpretation to such holder.

-41-



--------------------------------------------------------------------------------




By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (b) above, that it will from time to time with reasonable
promptness (x) duly complete and deliver to or as reasonably directed by the
Parent Guarantor all such forms, certificates, documents and returns provided to
such holder by the Parent Guarantor (collectively, together with instructions
for completing the same, “Forms”) required to be filed by or on behalf of such
holder in order to avoid or reduce any such Tax pursuant to the provisions of an
applicable statute, regulation or administrative practice of the relevant Taxing
Jurisdiction or of a tax treaty between the United States and such Taxing
Jurisdiction and (y) provide the Parent Guarantor with such information with
respect to such holder as the Parent Guarantor may reasonably request in order
to complete any such Forms, provided that nothing in this Section 13 shall
require any holder to provide information with respect to any such Form or
otherwise if in the opinion of such holder such Form or disclosure of
information would involve the disclosure of tax return or other information that
is confidential or proprietary to such holder, and provided further that each
such holder shall be deemed to have complied with its obligation under this
paragraph with respect to any Form if such Form shall have been duly completed
and delivered by such holder to the Parent Guarantor or mailed to the
appropriate taxing authority (which shall be deemed to occur when such Form is
submitted to the United States Internal Revenue Service in accordance with
instructions contained in such Form), whichever is applicable, within 60 days
following a written request of the Parent Guarantor (which request shall be
accompanied by copies of such Form) and, in the case of a transfer of any Note,
at least 90 days prior to the relevant interest payment date.
If any payment is made by the Parent Guarantor to or for the account of the
holder of any Note after deduction for or on account of any Taxes, and increased
payments are made by the Parent Guarantor pursuant to this Section 13, then, if
such holder at its sole discretion determines that it has received or been
granted a refund of such Taxes, such holder shall, to the extent that it can do
so without prejudice to the retention of the amount of such refund, reimburse to
the Parent Guarantor such amount as such holder shall, in its sole discretion,
determine to be attributable to the relevant Taxes or deduction or withholding.
Nothing herein contained shall interfere with the right of the holder of any
Note to arrange its tax affairs in whatever manner it thinks fit and, in
particular, no holder of any Note shall be under any obligation to claim relief
from its corporate profits or similar tax liability in respect of such Tax in
priority to any other claims, reliefs, credits or deductions available to it or
(other than as set forth in clause (b) above) oblige any holder of any Note to
disclose any information relating to its tax affairs or any computations in
respect thereof.
The Parent Guarantor will furnish the holders of Notes, promptly and in any
event within 60 days after the date of any payment by the Parent Guarantor of
any Tax in respect of any amounts paid under the Financing Agreements, the
original tax receipt issued by the relevant taxation or other authorities
involved for all amounts paid as aforesaid (or if such original tax receipt is
not available or must legally be kept in the possession of such Obligor, a duly
certified copy of the original tax receipt or any other reasonably satisfactory
evidence of payment), together with such other documentary evidence with respect
to such payments as may be reasonably requested from time to time by any holder
of a Note.
If the Parent Guarantor is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any Tax in

-42-



--------------------------------------------------------------------------------




respect of which the Parent Guarantor would be required to pay any additional
amount under this Section 13, but for any reason does not make such deduction or
withholding with the result that a liability in respect of such Tax is assessed
directly against the holder of any Note, and such holder pays such liability,
then the Parent Guarantor will promptly reimburse such holder for such payment
(including any related interest or penalties to the extent such interest or
penalties arise by virtue of a default or delay by the Parent Guarantor) upon
demand by such holder accompanied by an official receipt (or a duly certified
copy thereof) issued by the taxation or other authority of the relevant Taxing
Jurisdiction.
If the Parent Guarantor makes payment to or for the account of any holder of a
Note and such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such holder shall, as soon as practicable after receiving written request
from the Parent Guarantor (which shall specify in reasonable detail and supply
the refund forms to be filed) use reasonable efforts to complete and deliver
such refund forms to or as directed by the Parent Guarantor, subject, however,
to the same limitations with respect to Forms as are set forth above.
The obligations of the Parent Guarantor under this Section 13 shall survive the
payment or transfer of any Note and the provisions of this Section 13 shall also
apply to successive transferees of the Notes.
By acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Parent Guarantor, or
to such other Person as may be reasonably requested by the Parent Guarantor,
from time to time (i) in the case of any such holder that is a United States
Person, such holder’s United States tax identification number or other Forms
reasonably requested by the Parent Guarantor necessary to establish such
holder’s status as a United States Person under FATCA and as may otherwise be
necessary for any Obligor to comply with its obligations under FATCA and (ii) in
the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section shall require any holder to
provide information that is confidential or proprietary to such holder unless
the Parent Guarantor is required to obtain such information under FATCA and, in
such event, the Parent Guarantor shall treat any such information it receives as
confidential.
SECTION 14.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 14.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof, and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for

-43-



--------------------------------------------------------------------------------




registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
Section 14.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), subject to compliance with applicable
securities laws, for registration of transfer or exchange (and in the case of a
surrender for registration of transfer accompanied by a written instrument of
transfer duly executed by the registered holder of such Note or such holder’s
attorney duly authorized in writing and accompanied by the relevant name,
address and other information for notices of each transferee of such Note or
part thereof), within ten Business Days thereafter, the Company shall execute
and deliver, at the Company’s expense (except as provided below), one or more
new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than U.S.$100,000, provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than U.S.$100,000.
Any transferee, by its acceptance of a Note registered in its name (or the name
of its nominee), shall be deemed to have made the representations set forth in
Section 6.2.
Section 14.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 19(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least U.S.$50,000,000 or a Qualified Institutional Buyer, such Person’s
own unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

-44-



--------------------------------------------------------------------------------




SECTION 15.
PAYMENTS ON NOTES    .

Section 15.1.    Place of Payment. Subject to Section 15.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 15.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 15.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 15.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 15.2. The
Company will afford the benefits of this Section 15.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 15.2.
SECTION 16.
EXPENSES, ETC.

Section 16.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Obligors will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of the Financing Agreements (including the Notes) (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under the Financing
Agreements (including the Notes) or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with the Financing
Agreements (including the Notes), or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of any Obligor or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby, by the Notes or by any Subsidiary Guarantee and (c) the
costs and expenses incurred

-45-



--------------------------------------------------------------------------------




in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $5,000. The Obligors will pay,
and will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).
The Parent Guarantor agrees to pay all stamp, documentary or similar taxes or
fees which may be payable in respect of the execution and delivery (but not the
transfer of any Notes) or the enforcement of the Financing Agreements (including
any Note) or any Subsidiary Guarantee in the United States or The Netherlands or
of any amendment of, or waiver or consent under or with respect to, the
Financing Agreements (including any Notes) or any Subsidiary Guarantee, and to
pay any value added tax due and payable in respect of reimbursement of costs and
expenses by the Parent Guarantor pursuant to this Section 16, except for the
value added tax that is recoverable or refundable for the parts to be
reimbursed, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Parent
Guarantor hereunder.
Section 16.2.    Survival    . The obligations of the Obligors under this
Section 16 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of the Financing Agreements (including the
Notes) or any Subsidiary Guarantee, and the termination of the Financing
Agreements or any Subsidiary Guarantee.
SECTION 17.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may, in good faith, be relied upon, as made on the date of the
Closing, by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of such Purchaser or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of either Obligor pursuant to this Agreement shall be deemed
representations and warranties of such Obligor under this Agreement made as of
the date therein provided. Subject to the preceding sentence, this Agreement and
the Notes embody the entire agreement and understanding between each Purchaser
and the Obligors and supersede all prior agreements and understandings relating
to the subject matter hereof.
SECTION 18.
AMENDMENT AND WAIVER.

Section 18.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 22 hereof, or any defined term
(as it is used therein),

-46-



--------------------------------------------------------------------------------




will be effective as to any Purchaser or holder unless consented to by such
Purchaser or holder in writing, and (b) no such amendment or waiver may, without
the written consent of the holder of each Note at the time outstanding affected
thereby (in this case only, “holder” in respect of any Note registered in the
name of a nominee for a disclosed beneficial owner shall mean such beneficial
owner), (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver or the principal amount of the Notes
that the Purchasers are to purchase pursuant to Section 2 upon the satisfaction
of the conditions to Closing that appear in Section 4, or (iii) amend any of
Sections 8 (except as set forth in the second sentence of Section 8.2), 11(a),
11(b), 12, 13, 18, 21, 23 or 24.9.
Section 18.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Obligors will provide each Purchaser and each holder of
the Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Purchaser and such holder to make an informed and considered
decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof or of the Notes. The Obligors will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to the provisions of this Section 18 to each Purchaser and each holder
of outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
(b)    Payment. The Obligors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of Notes as consideration for or as an inducement to the
entering into by any Purchaser or holder of Notes of any waiver or amendment of
any of the terms and provisions hereof unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each Purchaser or holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 18 by a holder of Notes that has transferred, or has agreed to transfer,
its Notes to any Obligor, any Subsidiary or any Affiliate of either Obligor and,
in either case, has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
    

-47-



--------------------------------------------------------------------------------




Section 18.3.    Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 18 applies equally to all Purchasers and holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Obligors without regard to whether such Note has been marked to indicate
such amendment or waiver. No such amendment or waiver will extend to or affect
any obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Obligors and any Purchaser or holder of any Note nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any Purchaser or holder of such Note. As used herein, the term
"this Agreement" and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
Section 18.4.    Notes Held by Obligors, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by either Obligor or any of its Affiliates shall be deemed not
to be outstanding.
SECTION 19.
NOTICES; ENGLISH LANGUAGE.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing;
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing;
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Michael S. Taff, Managing Director & Chief
Financial Officer, with a copy to the attention of the Chief Legal Officer, or
at such other address as the Company shall have specified to the holder of each
Note in writing; or
(iv)    if to the Parent Guarantor, in care of the Company at the address of the
Company set forth at the beginning hereof to the attention of Michael S. Taff,
Managing Director & Chief Financial Officer, or at such other address as the
Parent Guarantor shall have specified to the holder of each Note in writing

-48-



--------------------------------------------------------------------------------




Notices under this Section 19 will be deemed given only when actually received.
Each document, instrument, financial statement, report, notice or other
communication delivered in connection with the Financing Agreements shall be in
English or accompanied by an English translation thereof.
SECTION 20.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. Each Obligor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit any
Obligor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 21.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of either Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Obligor or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser, on a nonconfidential basis from a source
other than an Obligor, prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
person acting on such Purchaser’s behalf, or (c) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys, trustees and affiliates (on the confidential basis as provided for in
this Section 21 and to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (ii) its financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 21, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 21), (v) any Person from which it offers to purchase any security of the
Company (if such Person has agreed in writing

-49-



--------------------------------------------------------------------------------




prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 21), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and this Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 21 as though it were
a party to this Agreement. On reasonable request by either Obligor in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with such Obligor embodying the provisions of this
Section 21.
In the event that as a condition to receiving access to information relating to
the Parent Guarantor or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 21, this Section 21 shall not be amended
thereby and, as between such Purchaser or such holder and the Obligors, this
Section 21 shall supersede any such other confidentiality undertaking.
SECTION 22.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 22), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 22), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
SECTION 23.
PARENT GUARANTEE.

Section 23.1.    Guarantee. The Parent Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, as a primary obligor and not merely
as a surety, to each holder and its successors

-50-



--------------------------------------------------------------------------------




and permitted assigns, the full and punctual payment when due, whether at stated
maturity, by acceleration or otherwise, of the principal of and Make-Whole
Amount and interest on (including, without limitation, interest, whether or not
an allowable claim, accruing after the date of filing of any petition in
bankruptcy, or the commencement of any bankruptcy, insolvency or similar
proceeding relating to the Company) the Notes and all other amounts owed or to
be owing by the Company which becomes due under the terms and provisions of the
Financing Agreements, now or hereafter existing under the Financing Agreements
whether for principal, Make-Whole Amount, interest (including, without
limitation, interest, whether or not an allowable claim, accruing after the date
of filing of any petition in bankruptcy, or the commencement of any bankruptcy,
insolvency or similar proceeding relating to the Company), indemnification
payments, expenses (including reasonable attorneys’ fees and expenses) or
otherwise (all such obligations being the “Guaranteed Obligations”), and agrees
to pay any and all reasonable fees and expenses incurred by each holder in
enforcing this Parent Guarantee.
Notwithstanding any stay, injunction or other prohibition preventing such action
against the Company, if for any reason whatsoever the Company shall fail or be
unable to duly, punctually and fully (in the case of the payment of Guaranteed
Obligations) pay such amounts as and when the same shall become due and (in the
case of the payment of Guaranteed Obligations) payable, whether or not such
failure or inability shall constitute an “Event of Default”, the Parent
Guarantor will forthwith (in the case of the payment of Guaranteed Obligations)
pay or cause to be paid such amounts to the holders, in lawful money of the
United States of America, at the place specified in Section 15, or pay such
Guaranteed Obligations or cause such Guaranteed Obligations to be paid, (in the
case of the payment of Guaranteed Obligations) together with interest (in the
amounts and to the extent required under such Notes) on any amount due and
owing.
Section 23.2.    Parent Guarantor’s Obligations Unconditional. (a) The Guaranty
by the Parent Guarantor in this Parent Guarantee shall constitute a guarantee of
payment and not of collection, and the Parent Guarantor specifically agrees that
it shall not be necessary, and that the Parent Guarantor shall not be entitled
to require, before or as a condition of enforcing the liability of the Parent
Guarantor under this Parent Guarantee or requiring payment or performance of the
Guaranteed Obligations by the Parent Guarantor hereunder, or at any time
thereafter, that any holder: (a) file suit or proceed to obtain or assert a
claim for personal judgment against the Company or any other Person that may be
liable for or with respect to any Guaranteed Obligation; (b) make any other
effort to obtain payment or performance of any Guaranteed Obligation from the
Company or any other Person that may be liable for or with respect to such
Guaranteed Obligation, except for the making of the demands, when appropriate,
described in Section 23.1; (c) foreclose against, or seek to realize upon
security now or hereafter existing for such Guaranteed Obligations; (d) except
to the extent set forth in Section 23.1, exercise or assert any other right or
remedy to which such holder is or may be entitled in connection with any
Guaranteed Obligation or any security or other guaranty therefor; or (e) assert
or file any claim against the assets of the Company or any other Person liable
for any Guaranteed Obligation. The Parent Guarantor agrees that its Guaranty
under this Parent Guarantee shall be continuing, and that the Guaranteed
Obligations will be paid and performed in accordance with their terms and the
terms of this Parent Guarantee, and are the primary, absolute and

-51-



--------------------------------------------------------------------------------




unconditional obligations of the Parent Guarantor, irrespective of the value,
genuineness, validity, legality, regularity or enforceability or lack thereof of
any part of the Guaranteed Obligations or any agreement or instrument relating
to the Guaranteed Obligations or this Parent Guarantee, or the existence of any
indemnities with respect to the existence of any other guarantee of or security
for any of the Guaranteed Obligations, or any substitution, release or exchange
of any other guarantee of or security for any of the Guaranteed Obligations,
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations), it
being the intent of this Section 23.2 that the obligations of the Parent
Guarantor hereunder shall be irrevocable, primary, absolute and unconditional
under any and all circumstances (other than the full and indefeasible due
payment and performance of the Guaranteed Obligations).
(b)    The Parent Guarantor hereby expressly waives notice of acceptance of and
reliance upon the Guaranty in this Parent Guarantee, diligence, presentment,
demand of payment or performance, protest and all other notices (except as
otherwise provided for in Section 23.1) whatsoever, any requirement that the
holders exhaust any right, power or remedy or proceed against the Company or
against any other Person under any other guarantee of, or security for, or any
other agreement, regarding any of the Guaranteed Obligations. The Parent
Guarantor further agrees that, subject solely to the requirement of making
demands under Section 23.1, the occurrence of any event or other circumstance
that might otherwise vary the risk of the Company or the Parent Guarantor or
constitute a defense (legal or equitable) available to, or a discharge of, or a
counterclaim or right of set‑off by, the Company or the Parent Guarantor (other
than the full and indefeasible due payment and performance of the Guaranteed
Obligations), shall not affect the liability of the Parent Guarantor hereunder.
(c)    The obligations of the Parent Guarantor under this Parent Guarantee are
not subject to any counterclaim, set-off, deduction, diminution, abatement,
recoupment, suspension, deferment or defense based upon any claim the Parent
Guarantor or any other Person may have against the Company, any holder or any
other Person, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstances
or condition whatsoever (whether or not the Parent Guarantor or the Company
shall have any knowledge or notice thereof), including:
(i)    any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with the
Company, the holders, or any of them, or any other Person, pertaining to the
Guaranteed Obligations;
(ii)    any adjustment, indulgence, forbearance or compromise that might be
granted or given by any holder to the Company or any other Person liable on the
Guaranteed Obligations, or the failure of any holder to assert any claim or
demand or to exercise any right or remedy against the Company or any other
Person under the provisions of the Financing Agreements or otherwise; or any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, the Financing Agreements, any guarantee or any other
agreement;

-52-



--------------------------------------------------------------------------------




(iii)    the insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Company or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of the Company or any other such Person, or any
change, restructuring or termination of the structure or existence of the
Company or any other such Person, or any sale, lease or transfer of any or all
of the assets of the Company or any other such Person, or any change in the
shareholders, partners, or members of the Company or any other such Person; or
any default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations;
(iv)    the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Guaranteed Obligations or any part is ultra vires,
the officers or representatives executing the documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, the Guaranteed
Obligations violate applicable usury laws, the Company or any other Person has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
the Company or any other Person, the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;
(v)    any full or partial release of the liability of the Company on the
Guaranteed Obligations or any part thereof, of any co-guarantors, or of any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations or any part thereof, it being recognized,
acknowledged and agreed by the Parent Guarantor that the Parent Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other Person, and the Parent Guarantor has not been induced to enter into
this Parent Guarantee on the basis of a contemplation, belief, understanding or
agreement that any parties other than the Company will be liable to perform the
Guaranteed Obligations, or that the holders will look to other parties to
perform the Guaranteed Obligations;
(vi)    the taking or accepting of any other security, collateral or guaranty,
or other assurance of payment, for all or any part of the Guaranteed
Obligations;
(vii)    any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, unreasonable or unjustifiable
impairment) of any collateral,

-53-



--------------------------------------------------------------------------------




property or security, at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations;
(viii)    the failure of any holder or any other Person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;
(ix)    the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by the Parent Guarantor that
the Parent Guarantor is not entering into this Parent Guarantee in reliance on,
or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the collateral;
(x)    any payment by the Company to any holder being held to constitute a
preference under any bankruptcy law or fraudulent conveyance law, or for any
reason any holder being required to refund such payment or pay such amount to
the Company or someone else;
(xi)    any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices the Parent Guarantor or increases the
likelihood that the Parent Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of the Parent Guarantor that it shall be obligated to pay
the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether or not contemplated,
and whether or not otherwise or particularly described herein, except for the
full and final payment and satisfaction of the Guaranteed Obligations in cash;
(xii)    the fact that all or any of the Guaranteed Obligations cease to exist
by operation of law, including by way of a discharge, limitation or tolling
thereof under applicable bankruptcy laws;
(xiii)    any default, failure or delay, willful or otherwise, in the
performance by the Company, the Parent Guarantor or any other Person of any
obligations of any kind or character whatsoever under the Financing Agreements
or any other agreement;
(xiv)    any merger or consolidation of the Company or the Parent Guarantor or
any other Person into or with any other Person or any sale, lease, transfer or
other disposition of any of the assets of the Company, the Parent Guarantor or
any other Person to any other Person, any change in the ownership of any shares
or partnership interests of the Company, the Parent Guarantor or any other
Person, or any change in the relationship between the Company and the Parent
Guarantor or any termination of any such relationship;

-54-



--------------------------------------------------------------------------------




(xv)    in respect of the Company, the Parent Guarantor or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, the Parent Guarantor or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, the Parent Guarantor or any other Person and whether or not of the
kind hereinbefore specified; or
(xvi)    any other occurrence, circumstance, or event whatsoever, whether
similar or dissimilar to the foregoing, whether foreseen or unforeseen, and any
other circumstance which might otherwise constitute a legal or equitable defense
or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against the Parent Guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations);
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Parent Guarantee that the obligations of the Parent Guarantor shall be absolute
and unconditional and shall not be discharged, impaired or varied except by the
payment and performance of all obligations of the Company under the Financing
Agreements in accordance with their respective terms as each may be amended or
modified from time to time. Without limiting the foregoing, it is understood
that repeated and successive demands may be made and recoveries may be had
hereunder as and when, from time to time, the Company or the Parent Guarantor
shall default under or in respect of the terms of the Financing Agreements and
that notwithstanding recovery hereunder for or in respect of any given default
or defaults by the Company or the Parent Guarantor under the Financing
Agreements (including this Parent Guarantee), this Parent Guarantee shall remain
in full force and effect and shall apply to each and every subsequent default.
All waivers herein contained shall be without prejudice to the holders at their
respective options to proceed against the Company, the Parent Guarantor or other
Person, whether by separate action or by joinder.
(d)    The Parent Guarantor hereby consents and agrees that any holder or
holders from time to time, with or without any further notice to or assent from
the Parent Guarantor may, without in any manner affecting the liability of the
Parent Guarantor under this Parent Guarantee, and upon such terms and conditions
as any such holder or holders may deem advisable:
(i)    extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any debt, liability or obligation of the Company or the Parent
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligations of the Company under the Financing Agreements, or waive
any Default or Event of Default with respect thereto, or waive, modify, amend or
change any provision of any other agreement or waive this Parent Guarantee; or

-55-



--------------------------------------------------------------------------------




(ii)    sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such holder as direct or indirect security for the payment or
performance of any debt, liability or obligation of the Company, the Parent
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company under the Financing Agreements; or
(iii)    settle, adjust or compromise any claim of the Company or the Parent
Guarantor against any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company under the Financing Agreements.    
The Parent Guarantor hereby ratifies and confirms any such extension, renewal,
change, sale, release, waiver, surrender, exchange, modification, amendment,
impairment, substitution, settlement, adjustment or compromise and that the same
shall be binding upon it, and hereby waives, to the fullest extent permitted by
law, any and all defenses, counterclaims or offsets which it might or could have
by reason thereof, it being understood that the Parent Guarantor shall at all
times be bound by this Parent Guarantee and remain liable hereunder.
(e)     All rights of any holder may be transferred or assigned at any time in
accordance with this Agreement and shall be considered to be transferred or
assigned at any time or from time to time upon the transfer of such Note in
accordance with the terms of this Agreement without the consent of or notice to
the Parent Guarantor.
(f)    No holder shall be under any obligation: (i) to marshal any assets in
favor of the Parent Guarantor or in payment of any or all of the liabilities of
the Company or the Parent Guarantor under or in respect of the Notes or the
obligations of the Company and the Parent Guarantor under the Financing
Agreements or (ii) to pursue any other remedy that the Parent Guarantor may or
may not be able to pursue itself and that may lighten the Parent Guarantor’s
burden, any right to which the Parent Guarantor hereby expressly waives.
Section 23.3.    Full Recourse Obligations. The obligations of the Parent
Guarantor set forth herein constitute the full recourse obligations of the
Parent Guarantor enforceable against it to the full extent of all its assets and
properties.
Section 23.4.    Waiver. The Parent Guarantor unconditionally waives, to the
extent permitted by applicable law:
(a)    notice of any of the matters referred to in Section 23.2;
(b)    notice to the Parent Guarantor of the incurrence of any of the Guaranteed
Obligations, notice to the Parent Guarantor of any breach or default by the
Company or the Parent Guarantor with respect to any of the Guaranteed
Obligations or any other notice that may be required, by statute, rule of law or
otherwise, to preserve any rights of any holder against the Parent Guarantor;

-56-



--------------------------------------------------------------------------------




(c)    presentment to the Company or the Parent Guarantor or of payment from the
Company or the Parent Guarantor with respect to any Note or other Guaranteed
Obligation or protest for nonpayment or dishonor;
(d)    any right to the enforcement, assertion, exercise or exhaustion by any
holder of any right, power, privilege or remedy conferred in any Note, the other
Financing Agreements or otherwise;
(e)    any requirement of diligence on the part of any holder;
(f)    any requirement to mitigate the damages resulting from any default under
the Notes or the other Financing Agreements;
(g)    any notice of any sale, transfer or other disposition of any right, title
to or interest in any Note or other Guaranteed Obligation by any holder,
assignee or participant thereof, or in the other Financing Agreements;
(h)    any release of the Parent Guarantor from its obligations hereunder
resulting from any loss by it of its rights of subrogation hereunder; and
(i)    any other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge, release or defense of a guarantor or surety or
which might otherwise limit recourse against the Parent Guarantor.
Section 23.5.    Waiver of Subrogation.
Notwithstanding any payment or payments made by the Parent Guarantor hereunder,
or any application by any holder of any security or of any credits or claims,
the Parent Guarantor will not exercise any rights of any holder or of the Parent
Guarantor against the Company to recover the amount of any payment made by the
Parent Guarantor to any holder hereunder by way of any claim, remedy or
subrogation, reimbursement, exoneration, contribution, indemnity, participation
or otherwise arising by contract, by statute, under common law or otherwise, and
the Parent Guarantor shall not exercise any right of recourse to or any claim
against assets or property of the Company, in each case unless and until the
Guaranteed Obligations have been paid in full. Until such time (but not
thereafter), the Parent Guarantor hereby expressly waives any right to exercise
any claim, right or remedy which the Parent Guarantor may now have or hereafter
acquire against the Company or any other Person that arises under the Notes, the
other Financing Agreements or from the performance by the Parent Guarantor of
the Guaranty hereunder including any claim, remedy or right of subrogation,
reimbursement, exoneration, contribution, indemnification or participation in
any claim, right or remedy of any holder against the Company or the Parent
Guarantor, or any security that any holder now has or hereafter acquires,
whether or not such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise. If any amount shall be paid to the
Parent Guarantor by the Company after payment in full of the Guaranteed
Obligations, and all or any portion

-57-



--------------------------------------------------------------------------------




of the Guaranteed Obligations shall thereafter be reinstated in whole or in part
and any holder is required to repay any sums received by any of them in payment
of the Guaranteed Obligations, this Parent Guarantee shall be automatically
reinstated and such amount shall be held in trust for the benefit of the holders
and shall forthwith be paid to the holders to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured. The provisions of this
Section 23.5 shall survive the termination of this Parent Guarantee, and any
satisfaction and discharge of the Company by virtue of any payment, court order
or any federal, state or provincial law.
Section 23.6.    Subordination. If the Parent Guarantor becomes the holder of
any indebtedness payable by the Company, the Parent Guarantor hereby
subordinates all indebtedness owing to it from the Company to all indebtedness
of the Company to the holders, and agrees that, during the continuance of any
Event of Default, it shall not accept any payment on the same until payment in
full of the Guaranteed Obligations and shall in no circumstance whatsoever
attempt to set‑off or reduce any obligations hereunder because of such
indebtedness. If any amount shall nevertheless be paid in violation of the
foregoing to the Parent Guarantor by the Company prior to payment in full of the
Guaranteed Obligations, such amount shall be held in trust for the benefit of
the holders and shall forthwith be paid to the holders to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured, provided
further, and notwithstanding this Section 23.6 to the contrary, and for the
avoidance of doubt, amounts paid to and accepted by the Parent Guarantor on
indebtedness payable by the Company to the Parent Guarantor during the
non-existence of an Event of Default are permitted and may be retained by the
Parent Guarantor.
Section 23.7.    Effect of Bankruptcy Proceedings, Etc. (a) If after receipt of
any payment of, or proceeds of any security applied (or intended to be applied)
to the payment of all or any part of, the Guaranteed Obligations, any holder is
for any reason compelled to surrender or voluntarily surrenders (under
circumstances in which it believes it could reasonably be expected to be so
compelled if it did not voluntarily surrender), such payment or proceeds to any
Person (i) because such payment or application of proceeds is or may be avoided,
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, fraudulent conveyance, fraudulent transfer, impermissible
set‑off or a diversion of trust funds or (ii) for any other similar reason,
including, without limitation, (x) any judgment, decree or order of any court or
administrative body having jurisdiction over any holder or any of their
respective properties or (y) any settlement or compromise of any such claim
effected by any holder with any such claimant (including the Company), then the
Guaranteed Obligations or part thereof intended to be satisfied shall be
reinstated and continue, and this Parent Guarantee shall continue in full force
as if such payment or proceeds had not been received, notwithstanding any
revocation thereof or the cancellation of any Note or any other instrument
evidencing any Guaranteed Obligations or otherwise, and the Parent Guarantor
shall be liable to pay the holders, and hereby does indemnify the holders and
hold them harmless for, the amount of such payment or proceeds so surrendered
and all expenses (including reasonable attorneys’ fees, court costs and expenses
attributable thereto) incurred by any holder in defense of any claim made
against any of them that any payment or proceeds received by any holder in
respect of all or part of the Guaranteed Obligations must be surrendered. The
provisions of this Section 23.7(a) shall survive the termination of this Parent
Guarantee, and any satisfaction and discharge of the Company by virtue of any
payment, court order or any federal or state law.

-58-



--------------------------------------------------------------------------------




(b)    If an event permitting the acceleration of the maturity of any of the
Guaranteed Obligations shall at any time have occurred and be continuing, and
such acceleration shall at such time be prevented by reason of the pendency
against the Company or any other Person of any case or proceeding contemplated
by Section 23.7(a) hereof, then, for the purpose of defining the obligation of
the Parent Guarantor under this Parent Guarantee, the maturity of the principal
amount of the Guaranteed Obligations shall be deemed to have been accelerated
with the same effect as if an acceleration had occurred in accordance with the
terms of such Guaranteed Obligations, and the Parent Guarantor shall forthwith
pay such principal amount, all accrued and unpaid interest thereon, and all
other Guaranteed Obligations, due or that would have become due but for such
case or proceeding, without further notice or demand.
Section 23.8.    Term of Guarantee. This Parent Guarantee and all guarantees,
covenants and agreements of the Parent Guarantor contained herein shall continue
in full force and effect and shall not be discharged until such time as all of
the principal of and interest on the Notes, the other Guaranteed Obligations and
other independent payment obligations of the Parent Guarantor under this Parent
Guarantee shall be indefeasibly paid in cash and performed in full.
SECTION 24.
MISCELLANEOUS.

Section 24.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and permitted assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.
Section 24.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
Section 24.3.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP and all amounts shall be presented in Dollars. For purposes of
determining compliance with the financial covenants contained in this Agreement,
any election by any Obligor to measure any financial liability using fair value
(as permitted by International Accounting Standard 39 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

-59-



--------------------------------------------------------------------------------




Section 24.4.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 24.5.    Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 14, (b) subject to Section 24.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
Section 24.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 24.7.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 24.8.    Jurisdiction and Process; Waiver of Jury Trial. (a) Each
Obligor irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this

-60-



--------------------------------------------------------------------------------




Agreement or the Notes. To the fullest extent permitted by applicable law, each
Obligor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    Each Obligor agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 24.8(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
(c)    Each Obligor consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 24.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 19 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Obligor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(d)    The Parent Guarantor hereby irrevocably appoints C T Corporation System
to receive for it, and on its behalf, service of process in the United States in
connection with this Agreement and the Notes. Service of process on C T
Corporation System in connection with the foregoing appointment must be made at
the following address: C T Corporation System, 111 Eight Avenue, 13th Floor, New
York, New York 10011 (telephone number: 212-894-8800).
(e)    Nothing in this Section 24.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against any
Obligor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(f)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
Section 24.9.    Obligation to Make Payment in Dollars. (a) Any payment on
account of an amount that is payable hereunder or under the Notes in Dollars
which is made to or for the account of any holder of Notes in any other
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of either Obligor,
shall constitute a discharge of the obligation of each Obligor under this
Agreement or the Notes only to the extent of the amount of Dollars which such

-61-



--------------------------------------------------------------------------------




holder could purchase in the foreign exchange markets in New York, New York,
with the amount of such other currency in accordance with normal banking
procedures at the rate of exchange prevailing on the Business Day following
receipt of the payment first referred to above. If the amount of Dollars that
could be so purchased is less than the amount of Dollars originally due to such
holder, each Obligor jointly and severally agrees to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency. This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the Notes, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by such holder from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under the Notes or under any judgment or order.


* * * * *



-62-



--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Obligors, whereupon this
Agreement shall become a binding agreement between you and the Obligors.


Very truly yours,


CHICAGO BRIDGE & IRON COMPANY (DELAWARE), as the Company




By
    /s/ Michael Taff    

Name: Michael Taff
Title: Authorized Signatory


CHICAGO BRIDGE & IRON COMPANY N.V., as the Parent Guarantor


By: Chicago Bridge & Iron Company B.V., as its Managing Director




By
    /s/ Michael Taff    

Name: Michael Taff
Title: Authorized Signatory



-63-



--------------------------------------------------------------------------------






This Agreement is hereby
accepted and agreed to as
of the date thereof.


THE GIBRALTAR LIFE INSURANCE CO., LTD.


By:    Prudential Investment Management Japan
Co., Ltd., as Investment Manager


By:    Prudential Investment Management, Inc.,
as Sub-Adviser




By
/s/ Chris Halloran    

Vice President




THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By
/s/ Chris Halloran    

Vice President




PRUDENTIAL RETIREMENT GUARANTEED
COST BUSINESS TRUST


By:    Prudential Investment Management, Inc.,
as investment manager




By
/s/ Chris Halloran    

Vice President

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.
NOTE PURCHASE AND GUARANTEE AGREEMENT    



--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date thereof.


FARMERS INSURANCE EXCHANGE


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By
/s/ Chris Halloran    

Vice President




MID CENTURY INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By
/s/ Chris Halloran    

Vice President





CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.
NOTE PURCHASE AND GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date thereof.


METROPOLITAN LIFE INSURANCE COMPANY


NEW ENGLAND LIFE INSURANCE COMPANY
by Metropolitan Life Insurance Company, Its Investment Manager




By
    /s/ John A. Wills    

Name: John A. Wills
Title:
Managing Director



METLIFE INSURANCE K.K.
by MetLife Investment Advisors, LLC, Its Investment Manager




By
    /s/ C. Scott Inglis    

Name: C. Scott Inglis
Title:
Managing Director

 
SYMETRA LIFE INSURANCE COMPANY
by MetLife Investment Advisors, LLC, Its Investment Manager


 
By
    /s/ C. Scott Inglis    

Name: C. Scott Inglis
Title:
Managing Director


CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.
NOTE PURCHASE AND GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date thereof.


THE LINCOLN NATIONAL LIFE INSURANCE COMPANY


By:
Delaware Investment Advisers,
a series of Delaware Management Business Trust, Attorney in Fact







By        /s/ Karl H. Spaeth    
Name: Karl H. Spaeth
Title: Vice President



CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.
NOTE PURCHASE AND GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date thereof.


THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA






By
    /s/ Thomas M. Donohue    

Name: Thomas M. Donohue
Title:
Managing Director




CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.
NOTE PURCHASE AND GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date thereof.


GENWORTH LIFE AND ANNUITY INSURANCE COMPANY






By
    /s/ Stephen DeMotto    

Name: Stephen DeMotto
Title:
Investment Officer








CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.
NOTE PURCHASE AND GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date thereof.


GENWORTH LIFE INSURANCE COMPANY OF NEW YORK






By
    /s/ Stephen DeMotto    

Name: Stephen DeMotto
Title:
Investment Officer




CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.
NOTE PURCHASE AND GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date thereof.


SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY






By
    /s/ David Devine    

Name: David Devine
Title:
Senior Portfolio Manager








CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.
NOTE PURCHASE AND GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date thereof.


AMERICAN FAMILY LIFE INSURANCE COMPANY






By
    /s/ David L. Voge    

Name: David L. Voge
Title:
Fixed Income Portfolio Manager










CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.
NOTE PURCHASE AND GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date thereof.


ASSURITY LIFE INSURANCE COMPANY






By
    /s/ Victor Weber    

Name: Victor Weber
Title:
Senior Director - Investments






CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.
NOTE PURCHASE AND GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date thereof.


CMFG LIFE INSURANCE COMPANY


By:    MEMBERS Capital Advisors, Inc.
acting as Investment Advisor






By        /s/ Allen R. Cantrell    
Name:    Allen R. Cantrell
Title:    Managing Director, Investments











CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.
NOTE PURCHASE AND GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER


PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED


 
 
 
THE GIBRALTAR LIFE INSURANCE CO., LTD.
$34,000,000
 
 
 
 
 
(1)
All principal, interest and Make-Whole Amount payments on account of Notes held
by such purchaser shall be made by wire transfer of immediately available funds
for credit to:
 
 
 
 
 
 
 
JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
Account Name: GIBPRVHFR1
Account No.: P30782 (please do not include spaces)
 
 
 
 
 
 
 
Each such wire transfer shall set forth the name of the Company, a reference to
"4.53% Senior Notes due 2025, Security No. INV11912, PPN 16725* AE0" and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.
 
 
 
 
 
 
(2)
All payments, other than principal, interest or Make-Whole Amount, on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:
 
 
 
 
 
 
 
JPMorgan Chase Bank
New York, NY
ABA No. 021-000-021
Account No. 304199036
Account Name: Prudential International Insurance Service Co.
 
 
 
 
 
 
 
Each such wire transfer shall set forth the name of the Company, a reference to
"4.53% Senior Notes due 2025, Security No. INV11912, PPN 16725* AE0" and the due
date and application (e.g., type of fee) of the payment being made.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SCHEDULE A
(to Note Purchase and Guarantee Agreement)
Schedule A Purchaser Information - 3819481.01.04
4179297



--------------------------------------------------------------------------------




(3)
Address for all notices relating to payments:
 
 
 
 
 
 
 
The Gibraltar Life Insurance Co., Ltd.
2-13-10, Nagata-cho
Chiyoda-ku, Tokyo 100-8953, Japan


Telephone: 81-3-5501-6680
Facsimile: 81-3-5501-6432
E-mail: mizuho.matsumoto@gib-life.co.jp


Attention: Mizuho Matsumoto, Team Leader of Investment
   Administration Team


and e-mail copy to:


Ito_Yuko@gib-life.co.jp
Maki.Ichihari@gib-life.co.jp
Kenji.Inoue@gib-life.co.jp
 
 
 
 
 
 
(4)
Address for all other communications and notices:
 
 
 
 
 
 
 
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Attention: Managing Director, Energy Finance Group - Oil & Gas
 
 
 
 
 
 
(5)
Address for Delivery of Notes:
 
 
 
 
 
 
 
Send physical security by nationwide overnight delivery service to:


Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Attention: Thomas P. Donahue
Telephone: (214) 720-6202
 
 
 
 
 
 
(6)
Tax Identification No.: 98-0408643
 
 


A-2

--------------------------------------------------------------------------------






NAME OF AND ADDRESS
OF PURCHASER


PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED


 
 
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
$24,150,000
 
 
 
 
 
(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
 
 
 
 
 
 
JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
Account Name: The Prudential - Privest Portfolio
Account No.: P86189 (please do not include spaces)
 
 
 
 
 
 
 
Each such wire transfer shall set forth the name of the Company, a reference to
"4.53% Senior Notes due 2025, Security No. INV11912, PPN 16725* AE0" and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.
 
 
 
 
 
 
(2)
Address for all notices relating to payments:
 
 
 
 
 
 
 
The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077


Attention: Manager, Billings and Collections
 
 
 
 
 
 
(3)
Address for all other communications and notices:
 
 
 
 
 
 
 
The Prudential Insurance Company of America
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Attention: Managing Director, Energy Finance Group - Oil & Gas
 
 
 
 
 
 
 
 
 
 


A-3

--------------------------------------------------------------------------------




(4)
Address for Delivery of Notes:
 
 
 
 
 
 
 
Send physical security by nationwide overnight delivery service to:


Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Attention: Thomas P. Donahue
Telephone: (214) 720-6202
 
 
 
 
 
 
(5)
Tax Identification No.: 22-1211670
 
 


A-4

--------------------------------------------------------------------------------






NAME OF AND ADDRESS
OF PURCHASER


PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED


 
 
 
PRUDENTIAL RETIREMENT GUARANTEED COST BUSINESS TRUST
$1,000,000
 
 
 
 
 
(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
 
 
 
 
 
 
JPMorgan Chase Bank
New York, NY
ABA No. 021000021
Beneficiary Account Name: North American
Beneficiary Account No.: 9009000168
BBI: Account of Prudential for G09966 PRIAC GC PVT
 
 
 
 
 
 
 
Each such wire transfer shall set forth the name of the Company, a reference to
"4.53% Senior Notes due 2025, Security No. INV11912, PPN 16725* AE0" and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.
 
 
 
 
 
 
(2)
Address for all notices relating to payments:
 
 
 
 
 
 
 
Pru & Co
c/o Prudential Investment Management, Inc.
Attn: Private Placement Trade Management
PRIAC Administration
Gateway Center Four, 7th Floor
100 Mulberry Street
Newark, NJ 07102
 
 
 
 
 
 
(3)
Address for all other communications and notices:
 
 
 
 
 
 
 
Prudential Retirement Guaranteed Cost Business Trust
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Attention: Managing Director, Energy Finance Group - Oil & Gas
 
 
 
 
 
 


A-5

--------------------------------------------------------------------------------




(4)
Address for Delivery of Notes:
 
 
 
 
 
 
 
Send physical security by nationwide overnight delivery service to:


Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Attention: Thomas P. Donahue
Telephone: (214) 720-6202
 
 
 
 
 
 
(5)
Tax Identification No.: 06-1050034
 
 


A-6

--------------------------------------------------------------------------------






NAME OF AND ADDRESS
OF PURCHASER


PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED


 
 
 
FARMERS INSURANCE EXCHANGE
$7,595,000
 
 
 
 
 
(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
 
 
 
 
 
 
JPMorgan Chase Bank
ABA: 021000021
Beneficiary Account No: 9009000200
Beneficiary Account Name: JPMorgan Income
Ultimate Beneficiary: P13939 Farmers Insurance Exchange
 
 
 
 
 
 
 
Each such wire transfer shall set forth the name of the Company, a reference to
"4.53% Senior Notes due 2025, PPN 16725* AE0" and the due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
 
 
 
 
 
 
(2)
Address for all notices relating to payments:
 
 
 
 
 
 
 
Farmers
4680 Wilshire Blvd.
Los Angeles, CA 90010


Attention: Treasury


Treasury:
Treasury Manager
323-932-3450
usw.treasury.farmers@farmersinsurance.com
 
 
 
 
 
 
(3)
Address for all other communications and notices:
 
 
 
 
 
 
 
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201
Attention: Managing Director, Energy Finance Group - Oil & Gas
 
 
 
 
 
 


A-7

--------------------------------------------------------------------------------




(4)
Address for Delivery of Notes:
 
 
 
 
 
 
 
(a) Send physical security by nationwide overnight delivery service to:


Mailing Address (for overnight mail)
JPMorgan Chase Bank, N.A.
Physical Receive Department
4 Chase Metrotech Center
3rd Floor
Brooklyn, NY 11245-0001
Attention: Brian Cavanaugh, Tel. 718-242-0264


Street Deliveries (via messenger or walk up)
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
1st Floor, Window 5
Brooklyn, NY 11245-0001
Attention: Physical Receive Department


(Use Willoughby Street Entrance)


Please include in the cover letter accompanying the Notes a reference to the
Purchaser's account number ("P13939 - Farmers Insurance Exchange") and CUSIP
information.


(b) Send copy by nationwide overnight delivery service to:


Prudential Capital Group
Gateway Center 2, 10th Floor
100 Mulberry
Newark, NJ 07102


Attention: Trade Management, Manager
Telephone: (973) 367-3141
 
 
 
 
 
 
(5)
Tax Identification No.: 95-2575893
 
 


A-8

--------------------------------------------------------------------------------






NAME OF AND ADDRESS
OF PURCHASER


PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED


 
 
 
MID CENTURY INSURANCE COMPANY
$3,255,000
 
 
 
 
 
(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
 
 
 
 
 
 
JPMorgan Chase Bank
ABA: 021000021
Beneficiary Account No: 9009000200
Beneficiary Account Name: JPMorgan Income
Ultimate Beneficiary: G23628 Mid Century Insurance Company
 
 
 
 
 
 
 
Each such wire transfer shall set forth the name of the Company, a reference to
"4.53% Senior Notes due 2025, PPN 16725* AE0" and the due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
 
 
 
 
 
 
(2)
Address for all notices relating to payments:
 
 
 
 
 
 
 
Farmers
4680 Wilshire Blvd.
Los Angeles, CA 90010


Attention: Treasury


Treasury:
Treasury Manager
323-932-3450
usw.treasury.farmers@farmersinsurance.com
 
 
 
 
 
 
(3)
Address for all other communications and notices:
 
 
 
 
 
 
 
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Attention: Managing Director, Energy Finance Group - Oil & Gas
 
 


A-9

--------------------------------------------------------------------------------




 
 
 
 
(4)
Address for Delivery of Notes:
 
 
 
 
 
 
 
(a) Send physical security by nationwide overnight delivery service to:


Mailing Address (for overnight mail)
JPMorgan Chase Bank, N.A.
Physical Receive Department
4 Chase Metrotech Center
3rd Floor
Brooklyn, NY 11245-0001
Attention: Brian Cavanaugh, Tel. 718-242-0264


Street Deliveries (via messenger or walk up)
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
1st Floor, Window 5
Brooklyn, NY 11245-0001
Attention: Physical Receive Department


(Use Willoughby Street Entrance)


Please include in the cover letter accompanying the Notes a reference to the
Purchaser's account number ("G23628 - Mid Century Insurance Company ") and CUSIP
information.
 
 
 
(b) Send copy by nationwide overnight delivery service to:


Prudential Capital Group
Gateway Center 2, 10th Floor
100 Mulberry
Newark, NJ 07102


Attention: Trade Management, Manager
Telephone: (973) 367-3141
 
 
 
 
 
 
(5)
Tax Identification No.: 95-6016640
 
 


A-10

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
METROPOLITAN LIFE INSURANCE COMPANY
1095 Avenue of the Americas
New York, New York 10036
$16,100,000



(Securities to be registered in the name of Metropolitan Life Insurance Company)


(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:



Bank Name:    JPMorgan Chase Bank
ABA Routing #:    021-000-021
Account No.:    002-2-410591
Account Name:    Metropolitan Life Insurance Company
Ref:    Chicago Bridge & Iron Company N.V., 4.53%, Due July 30, 2025


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
    
(2)
All notices and communications:



Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
ppucompliance@metlife.com and fsporer@metlife.com


With a copy OTHER than with respect to deliveries of financial statements to:


Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com



A-11

--------------------------------------------------------------------------------




(3)
Original notes delivered to:



Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Nicolette Lopez, Esq.


(4)
Taxpayer I.D. Number: 13-5581829



(5)
UK Passport Treaty Number (if applicable): 13/M/61303/DTTP


A-12

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
METROPOLITAN LIFE INSURANCE COMPANY
1095 Avenue of the Americas
New York, New York 10036
$1,400,000



(Securities to be registered in the name of Metropolitan Life Insurance Company)


(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:



Bank Name:    JPMorgan Chase Bank
ABA Routing #:    021-000-021
Account No.:    496577268
Account Name:    Metropolitan Life Insurance Company-Separate Account 728
Ref:    Chicago Bridge & Iron Company, N.V., 4.3% Due July 30, 2025


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
    
(2) All notices and communications:


Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
ppucompliance@metlife.com and fsporer@metlife.com


With a copy OTHER than with respect to deliveries of financial statements to:


Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com



A-13

--------------------------------------------------------------------------------




(3) Original notes delivered to:


Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Nicolette Lopez, Esq.


(4) Taxpayer I.D. Number: 13-5581829


(5) UK Passport Treaty Number (if applicable): 13/M/61303/DTTP

A-14

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
METROPOLITAN LIFE INSURANCE COMPANY
1095 Avenue of the Americas
New York, New York 10036
$300,000



(Securities to be registered in the name of Metropolitan Life Insurance Company,
on behalf of its Separate Account 575)


(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:



Bank Name:    State Street Bank and Trust Company, Boston, MA
ABA Routing #:    011-000-028
BIC No.:    SBOSUS33
Account No.:    10331528
Account Name:    Metropolitan Life Insurance Company, Separate Account 575
Account Ref:    Fund 75ER –Chicago Bridge & Iron Company, N.V., 4.53%, Due July
30, 2025


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
    
(2) All notices and communications:


Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
ppucompliance@metlife.com and fsporer@metlife.com


With a copy OTHER than with respect to deliveries of financial statements to:



A-15

--------------------------------------------------------------------------------




Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com


(3) Original notes delivered to:


Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Nicolette Lopez, Esq.


(4) Taxpayer I.D. Number: 13-5581829


(5) UK Passport Treaty Number (if applicable): 13/M/61303/DTTP

A-16

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
NEW ENGLAND LIFE INSURANCE COMPANY
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
$4,600,000



(Securities to be registered in the name of New England Life Insurance Company)


(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:



Bank Name:    JPMorgan Chase Bank
ABA Routing #:    021-000-021
Account No.:    910-2-778983
Account Name:    New England Life Insurance Company
Ref:    Chicago Bridge & Iron Company, N.V., 4.53%, Due July 30, 2025


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
    
(2)
All notices and communications:



NEW ENGLAND LIFE INSURANCE COMPANY
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
ppucompliance@metlife.com and fsporer@metlife.com


With a copy OTHER than with respect to deliveries of financial statements to:


NEW ENGLAND LIFE INSURANCE COMPANY
c/o Metropolitan Life Insurance Company
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com

A-17

--------------------------------------------------------------------------------






(3)
Original notes delivered to:



NEW ENGLAND LIFE INSURANCE COMPANY
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Nicolette Lopez, Esq.


(4)
Taxpayer I.D. Number: 04-2708937



(5)
UK Passport Treaty Number (if applicable): 13/N/276931/DTTP


A-18

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
METLIFE INSURANCE K.K.
4-1-3, Taihei, Sumida-ku
Tokyo, 130-0012 JAPAN
$4,600,000



(Securities to be registered in the name of MetLife Insurance K.K.)


(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:



Bank Name:    Citibank New York
ABA Routing #:    021000089
DDA:    30857793    
Account Name:    METLIFE PP JPYF
Ref:    Chicago Bridge & Iron Company N.V., 4.53% Due July 30, 2025


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.


(2) All notices and communications:


Alico Asset Management Corp. (Japan)
Administration Department
ARCA East 7F, 3-2-1 Kinshi
Sumida-ku, Tokyo 130-0013 Japan
Attention:     Administration Dept. Manager
Email:     saura@metlife.co.jp


With a copy to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
ppucompliance@metlife.com and fsporer@metlife.com



A-19

--------------------------------------------------------------------------------




With a copy OTHER than with respect to deliveries of financial statements to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com


(3) Original notes delivered to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Nicolette Lopez, Esq.


(4) Taxpayer I.D. Numbers: 98-1037269 (USA) and 00661996 (Japan)


(5) UK Passport Treaty Number (if applicable): 43/M/359828/DTTP

A-20

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
SYMETRA LIFE INSURANCE COMPANY
777 108th Avenue NE, Suite 1200
Bellevue, WA 98004-5135
$9,000,000



(Securities to be registered in the name of CUDD and CO)


(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:



U.S. (USD)
Bank Name:     JPMorgan Chase
ABA:        021-000-021
Account No.:     9009000200
FFC:         P89526, Symetra Life Indexed Annuity 170 – Met Private
Ref:        Chicago Bridge & Iron Company, N.V., 4.53%, Due July 30, 2025
    
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
    
(2)
All notices and communications:



Symetra Life Insurance Company
c/o MetLife Investment Management, LLC
Investments, Private Placements
PO Box 1902, 10 Park Avenue
Morristown, NJ 07962-1902
Attention: Director
ppucompliance@metlife.com and fsporer@metlife.com


With a copy OTHER than with respect to deliveries of financial statements to:


Symetra Life Insurance Company
c/o MetLife Investment Management, LLC
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com

A-21

--------------------------------------------------------------------------------






and


Symetra Life Insurance Company
Attn: Nate Zaientz
200 Hubbard Road
Guilford, CT 06437


(3)
Original notes delivered to:

Symetra Life Insurance Company
Attn: Nate Zaientz
200 Hubbard Road
Guilford, CT 06437


With COPIES OF THE NOTES emailed to nlopez3@metlife.com


(4)
Taxpayer I.D. Number: 91-0742147



(5)
UK Passport Treaty Number (if applicable): 13/S/307814/DTT


A-22

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED
 
 
The Lincoln National Life Insurance Company
$33,000,000



REGISTER SECURITIES IN THE NAME OF: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
(Note: a separate security will be needed for each breakdown listed below)
----------------------------------------------------------------------------------------------------------------------------------------------------------
NOTE
AMOUNT        LINCOLN ACCOUNT NAME                    BANK CUSTODY ACCT #
20,000,000        The Lincoln National Life Insurance Company – Seg
65            215732
8,000,000        The Lincoln National Life Insurance Company – Seg
76            215736
5,000,000        The Lincoln National Life Insurance Company – Seg
16            216625
TAX ID for THE LINCOLN NATIONAL LIFE INSURANCE COMPANY: 35-0472300

--------------------------------------------------------------------------------

PRINCIPAL & INTEREST PAYMENTS:    
             The Bank of New York Mellon
(via Fed Wire)             New York, NY
ABA #: 021000018
BENEFICIARY/Account #: GLA 111566
Attn: The Bank of New York Mellon Private Placement P & I Dept.
Bank to Bank Information Ref: insert Custody Account# listed above;
PPN #/Sec Desc/ P&I Details
Reference Registered Holder: The Lincoln National Life Insurance Company

--------------------------------------------------------------------------------



INVESTMENT ADVISER ADDRESS      TREASURY OPERATIONS        BANK ADDRESS
--ALL COMMUNICATIONS:         --NOTICE OF PAYMENT ONLY:     --NOTICE OF PAYMENT
ONLY:


Delaware Investment Advisers         Lincoln Financial Group            The Bank
of New York Mellon
2005 Market Street, Mail Stop 41-104     1300 South Clinton St.             P.
O. Box 392003
Philadelphia, PA 19103             Fort Wayne, IN 46802            Pittsburgh,
PA 15251-9003
Attn: Fixed Income Private Placements     Attn: Inv Acctg–Treasury
Operations    Attn: Private Placement P & I Dept
Private Placement Fax: 215-255-1654      Fax: 260-455-1441            Ref:
Registered Holder/Sec Desc/PPN#
Email: ppservicing@bnymellon.com



--------------------------------------------------------------------------------

FORWARD SECURITIES TO:        The Depository Trust Company
(via Express Delivery)            570 Washington Blvd – 5th Floor
Jersey City, New Jersey 07310
ATTENTION: BNY MELLON/BRANCH DEPOSIT DEPARTMENT
(in cover letter reference note amt, acct name, and bank custody account #)


Please fax copy of cover letter to: Karen Costa – The Bank of New York Mellon
Fax #: 9-1-844-601-7769

--------------------------------------------------------------------------------


A-23

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
The Guardian Life Insurance Company of America
$25,000,000

Notes to be registered in the name of:


The Guardian Life Insurance Company of America
TAX ID NO. 13-5123390


And deliver to:


JP Morgan Chase Bank, N.A.
4 Chase Metrotech Center – 3rd Floor
Brooklyn, NY 11245-0001


Reference A/C #G05978, Guardian Life


Payment by wire to:


JP Morgan Chase
FED ABA #021000021
Chase/NYC/CTR/BNF
A/C 900-9-000200
Reference A/C #G05978, Guardian Life, CUSIP # 16725* AE0, Chicago Bridge & Iron
Company


Address for all communications and notices:


The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn: Thomas Donohue
Investment Department 9-A
FAX # (212) 919-2658
Email address: Thomas_donohue@glic.com

A-24

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
 
$4,000,000

[image1genworthlife.gif]

A-25

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
 
$4,000,000

[image2genworthlife.gif]

A-26

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
 
$5,000,000

[image3genworthlife.gif]

A-27

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
$2,000,000

[image4genworthlife.gif]

A-28

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
Southern Farm Bureau Life Insurance Company
$10,000,000

Nominee Name:
None
Tax ID No.:
64-0283583
Payment Information:
All payments should be made by wire transfer of immediately available funds to:
FED WIRE
State Street Bank and Trust Company
Boston, MA 02101
ABA No.: 011 000 028
Acct. Name: SFB LIFE INS CO
Acct. No.: 5984 8127
Reference: EQ83, [Name of Borrower], *
 
*with sufficient information to identify the source and application of such
funds, including the PPN of the issue, interest rate, payment due date, maturity
date, interest amount, principal amount and premium amount.
Address for notices related to scheduled payments:
Attn: Securities Management
Southern Farm Bureau Life Insurance Company
1401 Livingston Lane
Jackson, MS 39213
PrivatePlacements@sfbli.com
Address for all other communications, including waivers, amendments, consents
and financial information:
Attn: Securities Management
Southern Farm Bureau Life Insurance Company
P. O. Box 78
Jackson, MS 39205
PrivatePlacements@sfbli.com


or by overnight delivery to:


Attn: Securities Management
Southern Farm Bureau Life Insurance Company
1401 Livingston Lane
Jackson, MS 39213
Address for physical delivery of Notes:
Attn: Zach Farmer
Southern Farm Bureau Life Insurance Company
1401 Livingston Lane
Jackson, MS 39213
zfarmer@sfbli.com
Contact Persons:
David Divine
Senior Portfolio Manager
(601) 981-5332 x1010
Zach Farmer
Analyst
(601) 981-5332 x1486


A-29

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
AMERICAN FAMILY LIFE INSURANCE COMPANY
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
$3,750,000

Name of Nominee in which Notes are to be issued: BAND & CO.
Payments
All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:


US Bank, N.A.
Trust Services
60 Livingston Ave., St. Paul, MN 55107-2292
ABA #091000022
Beneficial Account #180183083765
FFC to American Family Trust Account #191050973661 for AFLIC-Traditional Cash &
Privates
Credit for PPN: 16725* AE0


Accompanying Information:
Name of Issuer: Chicago Bridge & Iron Company
Description of Security: 4.53% Senior Notes, due July 30, 2025
PPN: 16725* AE0
Due date and application (as among principal, premium and interest) of the
payment being made
Notices Related to Payments:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
All Other Notices:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com

A-30

--------------------------------------------------------------------------------




Notices Regarding Audit Confirmations:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Private Placements
dvoge@amfam.com
Name of Nominee in which Notes are to be issued: BAND & CO.
Taxpayer I.D. Number: 39-6039160
Physical Delivery:


US Bank Milwaukee, N.A.
Attn: Julie Wiza (MK-WI-T15C)
Trust Officer, Account Manager
777 E. Wisconsin Ave.
Milwaukee, WI 53202


with a copy to:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com

A-31

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
AMERICAN FAMILY LIFE INSURANCE COMPANY
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
$1,000,000

Name of Nominee in which Notes are to be issued: BAND & CO.
Payments
All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:


US Bank, N.A.
Trust Services
60 Livingston Ave., St. Paul, MN 55107-2292
ABA #091000022
Beneficial Account #180183083765
FFC to American Family Trust Account #191050973667 for AFLIC-UL Cash and
Privates
Credit for PPN: 16725* AE0


Accompanying Information:
Name of Issuer: Chicago Bridge & Iron Company
Description of Security: 4.53% Senior Notes, due July 30, 2025
PPN: 16725* AE0
Due date and application (as among principal, premium and interest) of the
payment being made
Notices Related to Payments:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
All Other Notices:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com

A-32

--------------------------------------------------------------------------------






Notices Regarding Audit Confirmations:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Private Placements
dvoge@amfam.com
Name of Nominee in which Notes are to be issued: BAND & CO.
Taxpayer I.D. Number: 39-6039160
Physical Delivery:


US Bank Milwaukee, N.A.
Attn: Julie Wiza (MK-WI-T15C)
Trust Officer, Account Manager
777 E. Wisconsin Ave.
Milwaukee, WI 53202


with a copy to:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com

A-33

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
AMERICAN FAMILY LIFE INSURANCE COMPANY
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
$250,000

Name of Nominee in which Notes are to be issued: BAND & CO.
Payments
All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:


US Bank, N.A.
Trust Services
60 Livingston Ave., St. Paul, MN 55107-2292
ABA #091000022
Beneficial Account #180183083765
FFC to American Family Trust Account #191050973663 for AFLIC-Par Cash & Privates
Credit for PPN: 16725* AE0


Accompanying Information:
Name of Issuer: Chicago Bridge & Iron Company
Description of Security: 4.53% Senior Notes, due July 30, 2025
PPN: 16725* AE0
Due date and application (as among principal, premium and interest) of the
payment being made
Notices Related to Payments:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com

A-34

--------------------------------------------------------------------------------




All Other Notices:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com


Notices Regarding Audit Confirmations:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Private Placements
dvoge@amfam.com
Name of Nominee in which Notes are to be issued: BAND & CO.
Taxpayer I.D. Number: 39-6039160
Physical Delivery:


US Bank Milwaukee, N.A.
Attn: Julie Wiza (MK-WI-T15C)
Trust Officer, Account Manager
777 E. Wisconsin Ave.
Milwaukee, WI 53202


with a copy to:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com

A-35

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
Assurity Life Insurance Company
$3,000,000



(1)
All payments on or in respect of the Notes shall be made by wire transfer of
immediately available funds at the opening of business on the due date to:



US BANK NATIONAL ASSOCIATION
13th & M Streets
Lincoln NE 68508
ABA No. 104000029


Account of: Assurity Life Insurance Company
General Fund Account: 1-494-0092-9092


Each such wire transfer shall set forth the name of the issuer, the full title
of the Notes (including the rate and final redemption to maturity date) and
application of such funds among principle, premium and interest, if applicable.
(2)
All Notices of payment and written confirmations of such wire transfers should
be sent to:



Assurity Life Insurance Company
2000 Q Street
Lincoln, NE 68503
Attention: Investment Division
Fax:    (402) 458-2170
Phone: (402) 437-3682
TAX I.D. NUMBER
38-1843471



(3)
All other communications should be sent to:
 
(4)
Securities should be delivered to:
 
Assurity Life Insurance Company
2000 Q Street
P.O. Box 82533
Lincoln, NE 68501-2533
 
 
Assurity Life Insurance Company 2000 Q Street
Lincoln, NE 68503
Attention: Victor Weber


A-36

--------------------------------------------------------------------------------






(5)
Contact:



Victor Weber
Senior Director – Investments
Telephone: 402/437-3682
FAX: 402/458-2170
E-mail: vweber@assurity.com


Confidentiality Statement
Assurity Life Insurance Company requests you, as a client, to be responsible for
protecting the above confidential information from unauthorized disclosure
whether internal or external, deliberate or accidental. Assurity Life Insurance
Company expects you to maintain the confidentiality of this information during
use, storage, transmittal, retention and disposal.

A-37

--------------------------------------------------------------------------------




NAME OF AND ADDRESS
OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
 
CMFG Life Insurance Company
$3,000,000



WIRING INSTRUCTIONS:


All Securities Being Purchased Should Be Registered In nominee name TURNKEYS +
CO and Notes Delivered To:


DTCC
Newport Office Center
570 Washington Blvd
Jersey City, NJ 07310
5th floor / NY Window / Robert Mendez
FBO: State Street Bank & Trust for account ZT1E


ABA: 011000028
Bank: State Street Bank
Account Name: CMFG Life Insurance Company
DDA #: 1662-544-4
REFERENCE FUND: ZT1E
Nominee Name: TURNKEYS + CO*
CMFG Life Insurance Company TAX ID#: 39-0230590
TURNKEYS + CO TAX ID#: 03-0400481
*Please do not use nominee name in jurisdictions where withholding tax problem.
UK Passport Treaty #: 13/C/312672/DTTP


All notices of payments, wires, audit confirmations, compliance and Financials
shall be EMAILED to:


EMAIL: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM


All Legal communication shall be EMAILED to:


EMAIL: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM
EMAIL: RALPH.GUNDRUM@CUNAMUTUAL.COM

A-38

--------------------------------------------------------------------------------




DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“2015 Term Loan Agreement” means that Term Loan Agreement dated as of July 8,
2015 among Bank of America, N.A., as administrative agent, the Company, as
borrower and the Parent Guarantor and certain of its Subsidiaries as guarantors,
and the other financial institutions party thereto, as amended, replaced, or
otherwise modified and in effect from time to time.
“Acceptable Jurisdiction” means The Netherlands, the United States of America,
Canada and any country that on April 30, 2004 was a member of the European
Union, including any state or political subdivision of any thereof, (including,
in the case of the United States of America, the District of Columbia);
provided, however, in no event shall Portugal, Italy, Ireland, Greece and Spain
be an “Acceptable Jurisdiction” hereunder.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Parent
Guarantor or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any Person, firm, corporation or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding Equity Interests of another Person.
“Adjusted Indebtedness” of a Person means, without duplication, such Person’s
Indebtedness but excluding obligations with respect to (i) the undrawn portion
of any Performance Letters of Credit, bank guarantees supporting obligations
comparable to those supported by Performance Letters of Credit and all
reimbursement agreements related thereto and (ii) liabilities of such Person or
any of its Subsidiaries under any sale and leaseback transaction which do not
create a liability on the consolidated balance sheet of such Person.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to either Obligor, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of such Obligor or any Subsidiary or any
corporation of which such Obligor and its Subsidiaries beneficially own or hold,
in the aggregate, directly or indirectly, 10% or more of any class of voting or
equity interests. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of any
Obligor.

SCHEDULE B
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------






“Alternative Minimum Net Worth Amount” shall mean the sum of (a) $674,755,000
plus (b) fifty percent (50%) of the sum of Consolidated Net Income (if positive)
earned in each fiscal quarter, commencing with the fiscal quarter ending on
September 30, 2010, plus (c) 75% of the amount, if any, by which stockholders’
equity of the Parent Guarantor is, in accordance with GAAP, adjusted from time
to time as a result of the issuance of any Equity Interests after June 30, 2010.
“Anti‑Corruption Laws” is defined in Section 5.16(d)(1).
“Anti‑Money Laundering Laws” is defined in Section 5.16(c).
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Houston, Texas are required or
authorized to be closed.
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with GAAP.
“Change of Control” is defined in Section 8.7(g).
“CISADA” is defined in Section 5.16(a).
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Chicago Bridge & Iron Company (Delaware), a Delaware corporation
or any successor that becomes such in the manner prescribed in Section 10.2.

B-2

--------------------------------------------------------------------------------






“Confidential Information” is defined in Section 21.
“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Long-Term Lease Rentals for such period and (ii) consolidated Interest Expense
of the Parent Guarantor and its Subsidiaries (including capitalized interest and
the interest component of Capitalized Leases) for such period.
“Consolidated Long-Term Lease Rentals” means, for any period, the sum of the
minimum amount of rental and other obligations of the Parent Guarantor and its
Subsidiaries required to be paid during such period under all leases of real or
personal property (other than Capitalized Leases) having a term (including any
required renewals or extensions or any renewals or extensions at the option of
the lessor or lessee) of one year or more after the commencement of the initial
term, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (or deficit) of
the Parent Guarantor and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, but excluding in any event, without
duplication, (i) any extraordinary gain or loss (net of any tax effect), (ii)
cash distributions received by the Parent Guarantor or any Subsidiary from the
Mozambique Joint Venture and (iii) net earnings of any Person (other than a
Subsidiary) in which the Parent Guarantor or any Subsidiary has an ownership
interest unless such net earnings shall have actually been received by the
Parent Guarantor or such Subsidiary in the form of cash distributions.
“Consolidated Net Income Available for Fixed Charges” means, for any period,
Consolidated Net Income plus, without duplication, to the extent deducted in
determining such Consolidated Net Income, (i) provisions for income taxes, (ii)
Consolidated Fixed Charges, (iii) to the extent not already included in
Consolidated Net Income, dividends and distributions actually received in cash
during such period from Persons that are not Subsidiaries of the Parent
Guarantor, (iv) retention bonuses paid to officers, directors and employees of
the Parent Guarantor and its Subsidiaries in connection with the Transaction not
to exceed $25,000,000, (v) any charges, fees and expenses incurred in connection
with the Transaction, the transactions related thereto, and any related issuance
of Indebtedness or equity, whether or not successful, (vi) charges, expenses and
losses incurred in connection with restructuring and integration activities in
connection with the Transaction, including in connection with closures of
certain facilities and termination of leases, (vii) non-cash compensation
expenses for management or employees to the extent deducted in computing
Consolidated Net Income, (viii) expenses incurred in connection with the Shaw
Acquisition and relating to termination and severance as to, or relocation of,
officers, directors and employees not exceeding $110,000,000, and (ix) equity
earnings booked or recognized by the Parent Guarantor or any of its Subsidiaries
from the Mozambique Joint Venture not to exceed 15% of EBITDA of the Parent
Guarantor pursuant to clauses (i) through (ix) of the definition of EBITDA for
such period.
“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ or members’ equity on the consolidated balance
sheet for the Parent Guarantor and its consolidated

B-3

--------------------------------------------------------------------------------






Subsidiaries plus any preferred stock of the Parent Guarantor to the extent that
it has not been redeemed for indebtedness, as determined in accordance with
GAAP.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Parent Guarantor and its Subsidiaries, determined on
a consolidated basis in accordance with GAAP.
“Contingent Obligation,” as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co‑made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.
“Continuing Director,” with respect to any person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that an individual who is so elected or
nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.
“Contractual Obligation,” as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
“Controlled Entity” means any of the Subsidiaries of any Obligor and any of
their or any Obligor’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

B-4

--------------------------------------------------------------------------------






“Credit Agreement” means, individually and collectively (as the context may
require), (i) any credit or facility agreement of an Obligor or any Subsidiary
or other agreement of an Obligor or a Subsidiary, in each case, either
(a) providing for a committed facility (providing for either revolving loans or
term loans or a combination of both) of Indebtedness in an aggregate principal
amount of $100,000,000 or greater or (b) pursuant to which, and at the relevant
time of determination, an aggregate principal amount of $100,000,000 or greater
or Indebtedness is outstanding, (ii) the 2015 Term Loan Agreement, (iii) the
Revolving Credit Facility, (iv) the Existing Credit Agreement (v) the Term
Facility, in each case as amended, restated, joined, supplemented or otherwise
modified from time to time, and any renewals, extensions or replacements
thereof.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means, with respect to the Notes, that rate of interest that is
the greater of (i) 2.0% per annum above the rate of interest stated in clause
(a) of the first paragraph of the Notes or (ii) 2.0% over the rate of interest
publicly announced by Bank of America, N.A. in New York, New York as its “base”
or “prime” rate.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the maturity date of the Notes.
“Dollars” or “U.S.$” means lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary of the Parent Guarantor organized under
the laws of a jurisdiction located in the United States of America and
substantially all of the operations of which are conducted within the United
States.
“EBIT” means, for any period, on a consolidated basis for the Parent Guarantor
and its Subsidiaries, the sum of the amounts for such period, without
duplication, calculated in each case in accordance with GAAP, of (i)
Consolidated Net Income, plus (ii) Interest Expense to the extent deducted in
computing Consolidated Net Income, plus (iii) charges against income for
foreign, federal, state and local taxes to the extent deducted in computing
Consolidated Net Income, plus (iv) any other non recurring non-cash charges
(excluding any such non-cash charges to the extent any such non-cash charge
becomes, or is expected to become, a cash charge in a later period) to the
extent deducted in computing Consolidated Net Income, plus (v) extraordinary
losses incurred other than in the ordinary course of business to the extent
deducted in computing Consolidated Net Income, minus (vi) any non-recurring
non-cash credits to the extent added in computing Consolidated Net Income, minus
(vii) extraordinary gains realized other than in the ordinary course of business
to the extent added in computing Consolidated Net Income.

B-5

--------------------------------------------------------------------------------






“EBITDA” means, for any period, on a consolidated basis for the Parent Guarantor
and its Subsidiaries, the sum of the amounts for such period, without
duplication, calculated in each case in accordance with GAAP, of (i) EBIT plus
(ii) depreciation expense to the extent deducted in computing Consolidated Net
Income, plus (iii) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets to the extent deducted in
computing Consolidated Net Income, plus (iv) non-cash compensation expenses for
management or employees to the extent deducted in computing Consolidated Net
Income, plus (v) to the extent not already included in Consolidated Net Income,
dividends and distributions actually received in cash during such period from
Persons that are not Subsidiaries of the Parent Guarantor, plus (vi) retention
bonuses paid to officers, directors and employees of the Parent Guarantor and
its Subsidiaries in connection with the Transaction not to exceed $25,000,000,
plus (vii) any charges, fees and expenses incurred in connection with the
Transaction, the transactions related thereto, and any related issuance of
Indebtedness or equity, whether or not successful, plus (viii) charges, expenses
and losses incurred in connection with restructuring and integration activities
in connection with the Transaction, including in connection with closures of
certain facilities and termination of leases, plus (ix) expenses incurred in
connection with the Shaw Acquisition and relating to termination and severance
as to, or relocation of, officers, directors and employees not exceeding
$110,000,000, and plus (x) equity earnings booked or recognized by the Parent
Guarantor or any of its Subsidiaries from the Mozambique Joint Venture not to
exceed 15% of EBITDA of the Parent Guarantor pursuant to clauses (i) through
(ix) of this definition for such period.
“Electronic Delivery” is defined in Section 7.1(a).
“Employee Benefit Plan” means an employee benefit plan as defined in Section
3(3) of ERISA.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock). Equity Interests will not include any
Incentive Arrangements or obligations or payments thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Obligor under section 414 of
the Code.
“Event of Default” is defined in Section 11.

B-6

--------------------------------------------------------------------------------






“Excluded Foreign Subsidiary” means any Foreign Subsidiary other than those
listed as Foreign Subsidiaries on Schedule 5.4.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
October 28, 2013 by and among the Company, the Parent Guarantor and certain
Subsidiaries parties thereto, the lenders party thereto and Bank of America,
N.A. as administrative agent, as amended by Amendment No. 1 thereto dated as of
June 11, 2014; Amendment No. 2 thereto dated as of December 31, 2014; Amendment
No. 3 thereto dated as of July 8, 2015 and as may be further amended, restated,
supplemented or otherwise modified from time to time.
“FATCA” means (a) Sections 1471 to 1474 of the Code,  and any associated
regulations or other official guidance; (b) any applicable treaty, law,
regulation or other official guidance enacted in any other jurisdiction, or
relating to an intergovernmental agreement between the United States and any
other jurisdiction, which (in either case) facilitates the implementation of
clause (a) above; or (c) any applicable agreement pursuant to the implementation
of clauses (a) or (b) above with the Internal Revenue Service, the U.S.
government or any governmental or taxation authority in any other jurisdiction.
“Financial Letter of Credit” means any letter of credit issued or deemed issued
under the Revolving Credit Agreement other than a Performance Letter of Credit.
“Financing Agreements” means, collectively, this Agreement, the Notes and any
other agreement or instrument executed and delivered in connection with this
Agreement.
“Fixed Charge Coverage Ratio” is defined in Section 10.9.
“Foreign Subsidiary” means a Subsidiary of the Parent Guarantor which is not a
Domestic Subsidiary.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles (including, if applicable,
International Financial Reporting Standards) as in effect from time to time in
the United States of America; provided, however, with respect to the calculation
of financial ratios and other financial tests, “GAAP” means generally accepted
accounting principles (including, if applicable, International Financial
Reporting Standards) as in effect on the date of this Agreement, applied in a
manner consistent with that used in preparing the financial statements of the
Parent Guarantor referred to in Section 5.5.
“Governmental Authority” means
(a)    the government of

B-7

--------------------------------------------------------------------------------






(i)    the United States of America or any State or other political subdivision
thereof, or
(ii)    any other jurisdiction in which any Obligor or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of any Obligor or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization, in each case identifying and acting in his or
her official capacity.
“Guaranty” means, with respect to any Person, any obligation of such Person
guaranteeing, or in effect guaranteeing, any Indebtedness in any manner, whether
directly or indirectly, including such obligations incurred through an
agreement, contingent or otherwise, by such Person:
(a)    to purchase such Indebtedness or any property constituting security
therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
Indebtedness, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such
indebtedness;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Indebtedness the ability of any other
Person to make payment of the Indebtedness; or
(d)    otherwise to assure the owner of such Indebtedness against loss in
respect thereof.
In any computation of the Indebtedness of the obligor under any Guaranty, the
Indebtedness that are the subject of such Guaranty shall be assumed to be direct
obligations of such obligor.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that are regulated under laws relating to the environment,
health or safety, the removal of which may be required or the generation,
manufacture, refining, production, processing, treatment, storage, handling,
transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall be restricted, prohibited or penalized by any
applicable law including, but not limited to, asbestos, urea formaldehyde foam

B-8

--------------------------------------------------------------------------------






insulation, polychlorinated biphenyls, petroleum, petroleum products, lead based
paint, radon gas or similar restricted, prohibited or penalized substances.
“Hedging Arrangements” is defined in the definition of Hedging Obligations
below.
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar denominated or cross currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1.
“Incentive Arrangements” means any stock ownership, restricted stock, stock
option, stock appreciation rights, “phantom” stock plans, employment agreements,
non competition agreements, subscription and stockholders agreements and other
incentive and bonus plans and similar arrangements made in connection with the
retention of executives, officers or employees of the Parent Guarantor and its
Subsidiaries.
“Incorporated Covenant” is defined in Section 9.11(a).
“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than (i) accounts payable arising
in the ordinary course of such Person’s business payable on terms customary in
the trade, and (ii) purchase price adjustments, earnouts or other similar forms
of contingent purchase prices), (c) obligations, whether or not assumed, secured
by Liens or payable out of the proceeds or production from property or assets
now or hereafter owned or acquired by such Person, (d) obligations which are
evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations, (g) obligations with respect to any
letters of credit, bank guarantees and similar instruments, including, without
limitation, Financial Letters of Credit and Performance Letters of Credit, and
all reimbursement agreements related thereto, (h) Off-Balance Sheet Liabilities
and (i) Disqualified Stock.
“Initial Material Domestic Subsidiary Guarantor” means each of (i) CB&I Inc., a
Texas corporation, (ii) CBI Services, Inc., a Delaware corporation, and (iii)
Chicago Bridge & Iron Company, a Delaware corporation.

B-9

--------------------------------------------------------------------------------






“Initial Material Subsidiary Guarantor” means, as of the date of Closing
(without duplication), any Subsidiary, other than the Company, (i) the
consolidated net revenues of which for the most recent fiscal year of the Parent
Guarantor for which audited financial statements have been provided were greater
than 5% of the Parent Guarantor’s consolidated net revenues for such year,
(ii) the consolidated tangible assets of which as of the end of such fiscal year
were greater than 5% of the Parent Guarantor’s consolidated tangible assets as
of such date or (iii) that is designated as a “borrower” under a Credit
Agreement, and which Subsidiaries, collectively, constitute at least 80% of the
Consolidated Total Assets at of such date and at least 80% of the consolidated
net revenues of the Parent Guarantor and its Subsidiaries for such year. As of
the date of the Closing, the Initial Subsidiary Guarantors (A) that satisfy
either the preceding clause (i) or (ii) are (1) CB&I Inc., a Texas corporation,
(2) Horton CBI Ltd. a corporation federally incorporated under the laws of
Canada, (3) CBI Eastern Anstalt, a legal entity organized under the laws of
Liechtenstein, (4) CB&I UK Limited, a private limited company incorporated under
the Companies Act of 1985 of the United Kingdom, and (5) CBI Constructors Pty
Ltd, a company incorporated under the laws of Australia, and (B) that satisfy
the preceding clause (iii) are (1) CB&I Inc., a Texas corporation, (2) CBI
Services, Inc., a Delaware corporation, (3) Chicago Bridge & Iron Company, B.V.,
a private company with limited liability incorporated under the laws of The
Netherlands, and (4) Chicago Bridge & Iron Company, a Delaware corporation, in
each case without regard to the respective 80% tests referred to in the first
sentence of this definition. For purposes of making the determinations required
by this definition, revenues and assets of Foreign Subsidiaries shall be
converted to Dollars at the rates used in preparing the consolidated balance
sheet of the Parent Guarantor included in the applicable financial statements.
“Initial Subsidiary Guarantor” means, as of the date of Closing, each Subsidiary
that is either an Initial Material Subsidiary Guarantor or a “Subsidiary
Guarantor” under any Credit Agreement.
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Interest Expense” means, for any period, the total gross interest expense of
the Parent Guarantor and its consolidated Subsidiaries, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off Balance Sheet Liabilities, capitalized interest expense, pay-in-kind
interest expense, amortization of debt documents and net payments (if any)
pursuant to Hedging Arrangements relating to interest rate protection, all as
determined in conformity with GAAP.
“Leverage Ratio” is defined in Section 10.7.

B-10

--------------------------------------------------------------------------------






“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capitalized Lease having
substantially the same economic effect as any of the foregoing, upon or with
respect to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Obligors and their Subsidiaries
taken as a whole.
“Material Subsidiary” means any Subsidiary, (i) the consolidated net revenues of
which for the most recent fiscal year of the Parent Guarantor were greater than
5% of the Parent Guarantor’s consolidated net revenues for such year or (ii) the
consolidated tangible assets of which as of the end of such fiscal year were
greater than 5% of the Parent Guarantor’s consolidated tangible assets as of
such date.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Obligors
and their Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under the Notes and the other Financing Agreements to
which it is a party, (c) the ability of the Parent Guarantor to perform its
obligations under the Financing Agreements to which it is a party, including the
Parent Guarantee, (d) the ability of any ability of the Subsidiary Guarantors,
as a whole, to perform their obligations under any Subsidiary Guarantee or (e)
the validity or enforceability of the Financing Agreements (including the Parent
Guarantee or the Notes) or any Subsidiary Guarantee of the Subsidiary
Guarantors, as a whole.
“Memorandum” is defined in Section 5.3.
“Most Favorable Covenant” is defined in Section 9.11(a).
“Most Favored Lender Notice” is defined in Section 9.11(c).
“Mozambique Joint Venture” means the Anadarko Mozambique Area 1 Limitada joint
venture of the Parent Guarantor or any of its Subsidiaries with Chiyoda and
Saipem (CCS JV) located in Cabo Delgado, Mozambique, provided that (i) annual
unaudited financial statements and quarterly unaudited financial statements of
the Mozambique Joint Venture have been delivered to the holders of the Notes, in
each case such financial statements shall have been prepared in accordance with
GAAP, (ii) of which 33.333% interest in the profits or capital thereof is owned
by the Parent Guarantor or one or more of its Subsidiaries or the Parent
Guarantor and one or more of its Subsidiaries, (iii) for which the Mozambique
Joint Venture Leverage Ratio is less than 1.00 to 1.00, and (iv) such Mozambique
Joint Venture is validly existing under the Laws of its jurisdiction of
organization or formation (or equivalent).

B-11

--------------------------------------------------------------------------------






“Mozambique Joint Venture Consolidated Net Income” means, for any period, the
net income (or deficit) of the Mozambique Joint Venture for such period,
determined on a consolidated basis in accordance with GAAP, but excluding in any
event (i) any extraordinary gain or loss (net of any tax effect) and (ii) net
earnings of any Person (other than a Subsidiary) in which such Mozambique Joint
Venture has an ownership interest unless such net earnings shall have actually
been received by such Mozambique Joint Venture in the form of cash
distributions.
“Mozambique Joint Venture EBITDA” means, for any period, with respect to the
Mozambique Joint Venture an amount equal to Mozambique Joint Venture
Consolidated Net Income for such period plus, without duplication, (i) the
following to the extent deducted in calculating such Mozambique Joint Venture
Consolidated Net Income: (a) Mozambique Joint Venture Interest Charges for such
period, (b) the provision for federal, state, local and foreign income taxes
payable by such Mozambique Joint Venture for such period, (c) depreciation and
amortization expense and (d) other non-recurring expenses of such Mozambique
Joint Venture reducing such Mozambique Joint Venture Consolidated Net Income
which do not represent a cash item in such period or any future period and
minus, without duplication, (ii) the following to the extent included in
calculating such Mozambique Joint Venture Consolidated Net Income: (a) federal,
state, local and foreign income tax credits of such Mozambique Joint Venture for
such period and (b) all non-cash items increasing Mozambique Joint Venture
Consolidated Net Income for such period.
“Mozambique Joint Venture Interest Charges” means, for any period, with respect
to the Mozambique Joint Venture, the sum of (i) all interest, premium payments,
debt discount, fees, charges and related expenses of such Mozambique Joint
Venture in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (ii) the portion of rent
expense of such Mozambique Joint Venture with respect to such period under
capital leases that is treated as interest in accordance with GAAP.
“Mozambique Joint Venture Leverage Ratio” means, as of any date of
determination, for the Mozambique Joint Venture, the ratio of (i) Indebtedness
for such Mozambique Joint Venture, on a consolidated basis, to (ii) Mozambique
Joint Venture EBITDA for the period of the four prior fiscal quarters ending on
or most recently ended prior to such date.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by any Obligor or
any Subsidiary primarily for the benefit of employees of an Obligor or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of

B-12

--------------------------------------------------------------------------------






retirement or payments to be made upon termination of employment, and (b) is not
subject to ERISA or the Code.
“Notes” is defined in Section 1.
“Obligors” is defined in the Preamble.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource‑center/sanctions/Programs/Pages/Programs.aspx.
“Off‑Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, (c) any liability of such Person or any of its Subsidiaries under any
financing lease or so‑called “synthetic lease” or “tax ownership operating
lease” transaction, or (d) any obligations of such Person or any of its
Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of an Obligor whose responsibilities extend to the subject
matter of such certificate or an authorized representative or signor of an
Obligor.
“Parent Guarantor” means Chicago Bridge & Iron Company N.V., a corporation
organized under the laws of The Netherlands.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Performance Letter of Credit” means any letter of credit issued or deemed
issued to secure ordinary course performance obligations of the Parent Guarantor
or a Subsidiary in connection with active construction projects (including
projects about to be commenced) or bids for prospective construction projects.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

B-13

--------------------------------------------------------------------------------






“Plan” means an Employee Benefit Plan subject to Title I of ERISA that is or,
within the preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by an Obligor or any ERISA Affiliate or with respect to
which an Obligor or any ERISA Affiliate may have any liability.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries, including
all of their Guaranties of Indebtedness of any Obligor, but excluding (w)
Indebtedness owing to (1) any Obligor or (2) any other Subsidiary, (x)
Indebtedness outstanding at the time such Person became a Subsidiary, provided
that such Indebtedness has not been incurred in contemplation of such person
becoming a Subsidiary, (y) all Indebtedness of the Company and the Subsidiary
Guarantors, and (z) the undrawn portion of any Performance Letters of Credit and
obligations with respect to all reimbursement agreements related thereto, and
(ii) all Indebtedness of any Obligor and their Subsidiaries secured by Liens,
other than Indebtedness secured by Liens permitted by subparagraphs (a) through
(n), inclusive, of Section 10.6.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Prepayment Date” is defined in Section 8.7(b).
“PTE” is defined in Section 6.2(a).
“Purchaser” is defined in the first paragraph of this Agreement.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Ratable Portion” means, with respect of any holder of any Note upon the sale,
loss or other disposition pursuant to Section 10.3, an amount equal to the
product of (x) the net proceeds being so applied to the prepayment of Senior
Indebtedness in accordance with Section 10.3(2), multiplied by (y) a fraction
the numerator of which is the outstanding principal amount of such Note and the
denominator of which is the aggregate outstanding principal amount of Senior
Indebtedness of the Company and its Subsidiaries being prepaid pursuant to
Section 10.3(2).
“Receivable(s)” means and includes all of the Parent Guarantor’s and its
consolidated Subsidiaries’ presently existing and hereafter arising or acquired
accounts, accounts receivable, and all present and future rights of the Parent
Guarantor or its Subsidiaries, as applicable, to payment for goods sold or
leased or for

B-14

--------------------------------------------------------------------------------






services rendered (except those evidenced by instruments or chattel paper),
whether or not they have been earned by performance, and all rights in any
merchandise or goods which any of the same may represent, and all rights, title,
security and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time (i) prior to Closing, the Purchasers and
(ii) on or after the Closing, the holders of at least 51% in principal amount of
the Notes at the time outstanding (exclusive of Notes then owned by the Obligors
or any of their respective Affiliates).
“Requirements of Law” means, as to any Person, the charter and by‑laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or the Parent Guarantor, as applicable, with responsibility for
the administration of the relevant portion of this Agreement.
“Revolving Credit Facility” means the Revolving Credit Agreement dated as of
December 21, 2012, among the Parent Guarantor, the Company, certain Subsidiaries
of the Parent Guarantor, as Guarantors and as Subsidiary Borrowers, Bank of
America, N.A., as Administrative Agent, and the other financial institutions
party thereto, as amended, replaced or otherwise modified and in effect.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Indebtedness” means, as of the date of any determination thereof,
Indebtedness determined on a consolidated basis of an Obligor and its
Subsidiaries, other than Subordinated Indebtedness.

B-15

--------------------------------------------------------------------------------






“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the Parent
Guarantor, as applicable.
“Separate Account” is defined in Section 6.2(a).
“Shaw Acquisition” means the acquisition of The Shaw Group Inc. by the Parent
Guarantor (by means of a merger of a Subsidiary thereof with and into The Shaw
Group Inc.) pursuant to the Transaction Agreement as in effect on December 27,
2012.
“Subordinated Indebtedness” means all unsecured Indebtedness of any Obligor and
its Subsidiaries which shall contain or have applicable thereto subordination
provisions providing for the subordination thereof to other Indebtedness of such
Obligor and such Subsidiary (including, without limitation, the obligations of
the Obligors under this Agreement or the Notes).
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
first Person and one or more of its Subsidiaries owns sufficient equity or
voting interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or joint venture if more than 50% interest in the profits or capital
thereof is owned by such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries (unless such partnership or joint
venture can and does ordinarily take major business actions without the prior
approval of such Person or one or more of its Subsidiaries). Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Parent Guarantor.
“Subsidiary Borrower” is defined in Section 8.7(g).
“Subsidiary Guarantor” means any Subsidiary that executes and delivers a
Subsidiary Guarantee on the date of Closing and, thereafter, in accordance with
Section 9.8 hereof; provided that any Person constituting a Subsidiary Guarantor
as defined in the preceding clause will cease to constitute a Subsidiary
Guarantor when, in accordance with the terms hereof, it is released from its
Subsidiary Guarantee.
“Subsidiary Guarantee” is defined in Section 2.3.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding imposed by any Governmental
Authority or any taxing authority thereof.
“Taxing Jurisdiction” is defined in Section 13.

B-16

--------------------------------------------------------------------------------






“Term Facility” means a senior term loan facility dated as of December 21, 2012,
initially providing for term loans in an aggregate principal amount of up to
$1.0 billion (as may be increased pursuant to the accordion feature) with Bank
of America, N.A. as administrative agent, the Company, as borrower and the
Parent Guarantor and certain of its Subsidiaries as guarantors, and other
financial institutions party thereto as amended, replaced, or otherwise modified
and in effect from time to time.
“Transaction” means the Shaw Acquisition, the payment of fees and expenses in
connection therewith, any issuance by the Parent Guarantor of its common equity
to consummate the Transaction or refinance any debt issued to consummate the
Transaction, and any combination of the entering into and funding of the Term
Facility, the issuance and placement of the Notes, the entering into and funding
of the Bridge Facility, the amendment of the Existing Revolving Credit Agreement
pursuant to Amendment No. 2 thereto dated as of December 21, 2012, the amendment
of the Existing Term Facility pursuant to Third Amendment thereto dated
December 21, 2012, and the entering into and funding under the Revolving Credit
Facility.
“United States Person” means “United States person” as defined in Section
7701(a)(30) of the Code.
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” is defined in Section 5.16(a).
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares or shares
required by applicable law to be owned by another Person) and voting interests
of which are owned by any one or more of either Obligor and such Obligor’s other
Wholly-Owned Subsidiaries at such time.



B-17

--------------------------------------------------------------------------------




DISCLOSURE MATERIALS1 


•
CB&I Investor Presentation, dated June 2, 2015.

•
Investor Due Diligence Presentation, dated July 17, 2015.



































1 To be kept Confidential.

SCHEDULE 5.3
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------




SUBSIDIARIES OF THE PARENT GUARANTOR AND OWNERSHIP
OF SUBSIDIARY STOCK; LIENS; RESTRICTIVE AGREEMENTS


(a) Subsidiaries:
See attached
(b) Liens on Ownership Interests Described in (a) above:
None.
(d) Restrictive Agreements.
1.    
The 2015 Term Loan Agreement, the Revolving Credit Agreement, the Existing
Credit Agreement and the Term Facility




SCHEDULE 5.4
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------






Subsidiaries
Entity Name
Domestic Jurisdiction
Owner Name
Security Name
Balance
Percent Owned
850 PINE STREET INC.
Delaware
CB&I Tyler Company
Common Shares
1,000.000000
100.000000
A & B Builders, Ltd. (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
Texas
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Percentage Ownership Interest
99.000000
99.000000
A & B Builders, Ltd. (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
Texas
Matrix Management Services, L.L.C.
Percentage Ownership Interest
1.000000
1.000000
Accelerated Remediation Company, A Portage Shaw LLC
New Mexico
CB&I Federal Services LLC
Percentage Ownership Interest
49.000000
49.000000
Accelerated Remediation Company, A Portage Shaw LLC
New Mexico
Portage, Inc.
Percentage Ownership Interest
51.000000
51.000000
Aiton & Co Limited
England & Wales
Shaw Group UK Limited
Common Shares
1.000000
100.000000
American Plastic Pipe and Supply, L.L.C.
Louisiana
EMCON/OWT, Inc.
Percentage Ownership Interest
100.000000
100.000000
Arabian CBI Ltd.
Saudi Arabia
Alfadl, Abdullah Ibrahim A.
Common Shares
30.000000
7.500000
Arabian CBI Ltd.
Saudi Arabia
Alfadl, Saleh Abdullah
Common Shares
70.000000
17.500000
Arabian CBI Ltd.
Saudi Arabia
Chicago Bridge & Iron Company B.V.
Common Shares
300.000000
75.000000
Arabian CBI Tank Manufacturing Company Ltd.
Saudi Arabia
Chicago Bridge & Iron Company B.V.
Common Shares
300.000000
75.000000
Arabian CBI Tank Manufacturing Company Ltd.
Saudi Arabia
Commercial & Industrial Services Co. Ltd.
Common Shares
100.000000
25.000000
Arabian Gulf Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
Arlington Avenue E Venture, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Asia Pacific Supply Co.
Delaware
Chicago Bridge & Iron Company
Common Shares
100.000000
100.000000


5.4-2



--------------------------------------------------------------------------------






Atlantic Contingency Constructors II, LLC
Delaware
AECOM Government Services, Inc.
Percentage Ownership Interest
40.000000
40.000000
Atlantic Contingency Constructors II, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
60.000000
60.000000
Atlantic Contingency Constructors, LLC
Louisiana
AECOM Government Services, Inc.
Percentage Ownership Interest
40.000000
40.000000
Atlantic Contingency Constructors, LLC
Louisiana
CB&I Federal Services LLC
Percentage Ownership Interest
60.000000
60.000000
Atlantis Contractors Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
100.000000
100.000000
Babcock & Wilcox Shaw Remediation LLC
Delaware
Babcock & Wilcox Technical Services Group, Inc.
Percentage Ownership Interest
70.000000
70.000000
Babcock & Wilcox Shaw Remediation LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
30.000000
30.000000
Bellefontaine Gas Producers, LLC
Delaware
DTE Biomass Energy, Inc.
Percentage Ownership Interest
50.000000
50.000000
Bellefontaine Gas Producers, LLC
Delaware
EMCON/OWT, Inc.
Percentage Ownership Interest
50.000000
50.000000
Benicia North Gateway II, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Black & Veatch/Shaw/Dvirka and Bartilucci, a Joint Venture
Unknown
Black & Veatch New York, LLP
Percentage Ownership Interest
34.800000
34.800000
Black & Veatch/Shaw/Dvirka and Bartilucci, a Joint Venture
Unknown
Dvirka and Bartilucci Consulting Engineers
Percentage Ownership Interest
32.600000
32.600000
Black & Veatch/Shaw/Dvirka and Bartilucci, a Joint Venture
Unknown
Shaw Environmental & Infrastructure Engineering of New York, P.C.
Percentage Ownership Interest
32.600000
32.600000
Camden Road Venture, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Cape Steel Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
CB&I (Nigeria) Limited
Nigeria
CB&I Europe B.V.
Common Shares
1.000000
0.000020


5.4-3



--------------------------------------------------------------------------------






CB&I (Nigeria) Limited
Nigeria
Chicago Bridge & Iron Company B.V.
Common Shares
4,999,999.000000
99.999980
CB&I AREVA MOX Services, LLC
South Carolina
AREVA NC INC
Percentage Ownership Interest
30.000000
30.000000
CB&I AREVA MOX Services, LLC
South Carolina
CB&I Project Services Group, LLC
Percentage Ownership Interest
70.000000
70.000000
CB&I Brazil Holdings, Inc.
Louisiana
CB&I International, Inc.
Common Shares
100.000000
100.000000
CB&I Cairo, L.L.C.
Egypt
CB&I Nederland B.V.
Common Shares
14,405.000000
10.000000
CB&I Cairo, L.L.C.
Egypt
CB&I Oil & Gas Europe B.V.
Common Shares
129,645.000000
90.000000
CB&I Clearfield, Inc.
Delaware
The Shaw Group Inc.
Common Shares
10,000,000.000000
100.000000
CB&I Coastal Planning & Engineering, Inc.
Florida
CB&I Government Solutions, Inc.
Common Shares
1,135,593.000000
100.000000
CB&I Coastal, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I Cojafex B.V.
The Netherlands
The Shaw Group Inc.
Common Shares
4.000000
100.000000
CB&I Constructors Limited
United Kingdom
CB&I Holdings (UK) Limited
Common Shares
163,536.000000
100.000000
CB&I Contractors, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
100.000000
100.000000
CB&I E & I Investment Holdings, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I El Dorado, Inc.
Arkansas
The Shaw Group Inc.
Common Shares
520.000000
100.000000
CB&I Energy Services, LLC
Louisiana
CB&I Maintenance, Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Engineering and Construction Consultant (Shanghai) Co. Ltd.
Shanghai
CB&I Europe B.V.
Capital Contributions
140,000.000000
100.000000
CB&I Environmental & Infrastructure Massachusetts, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I Environmental & Infrastructure, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I Environmental Liability Solutions, L.L.C.
Louisiana
CB&I E & I Investment Holdings, Inc.
Percentage Ownership Interest
100.000000
100.000000


5.4-4



--------------------------------------------------------------------------------






CB&I Europe B.V.
The Netherlands
CB&I Power Company B.V.
Common Shares
40.000000
100.000000
CB&I Fabrication, LLC
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Federal Services LLC
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Finance Company Limited
Dublin
Chicago Bridge & Iron Company B.V.
Common Shares
2.000000
100.000000
CB&I Global Operations International, Pte. Ltd.
Singapore
CB&I Singapore Pte. Ltd.
Ordinary Shares
1.000000
100.000000
CB&I Global Operations US Pte. Ltd.
Singapore
CB&I Singapore Pte. Ltd.
Common Shares
9.000000
90.000000
CB&I Global Operations US Pte. Ltd.
Singapore
Chicago Bridge & Iron Company
Common Shares
1.000000
10.000000
CB&I Global, L.L.C.
Delaware
Shaw Overseas (Far East) Ltd.
Percentage Ownership Interest
100.000000
100.000000
CB&I Government Solutions, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Holdings (UK) Limited
United Kingdom
Chicago Bridge & Iron Company B.V.
Common Shares
1,000,001.000000
100.000000
CB&I Holdings (UK) Limited
United Kingdom
Chicago Bridge & Iron Company B.V.
Ordinary
180,600,000.000000
60.670247
CB&I Holdings B.V.
The Netherlands
Chicago Bridge & Iron Company N.V.
Registered Shares
1,800,000.000000
100.000000
CB&I HOUSTON 06 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 08 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 09 LLC
Delaware
CB&I Tyler Company
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 10 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 11 LLC
Delaware
CB&I Tyler Company
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 12 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000


5.4-5



--------------------------------------------------------------------------------






CB&I HOUSTON 13 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Hungary
Chicago Bridge & Iron (Antilles) N. V.
Registered Capital
14,500.000000
96.666667
CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Hungary
Chicago Bridge & Iron Company B.V.
Registered Capital
500.000000
3.333333
CB&I Inc.
Texas
Chicago Bridge & Iron Company
Common Shares
1,000,000.000000
100.000000
CB&I India Private Limited
India
CB&I Oil & Gas Europe B.V.
Registered Shares
21,139,708.000000
98.969328
CB&I India Private Limited
India
Chicago Bridge & Iron Company B.V.
Registered Shares
220,150.000000
1.030672
CB&I International, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Korea Limited
Korea
CB&I Oil & Gas Europe B.V.
Ordinary Shares
50,000.000000
100.000000
CB&I Lake Charles, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Laurens, Inc.
South Carolina
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I London
London
CB&I Paddington Limited
Membership Units
1.000000
100.000000
CB&I Lummus Crest Ltd.
England
CB&I Nederland B.V.
Common Shares
1,000.000000
100.000000
CB&I Lummus Deutschland GmbH
GERMANY
CB&I Lummus GmbH
Capitalization in Dollars
50,000.000000
100.000000
CB&I Lummus GmbH
GERMANY
CB&I Oil & Gas Europe B.V.
Capitalization in DM
2,600,000.000000
100.000000
CB&I Lummus Ltda.
Brazil
Lummus International Corporation
Capitalization in Rs
2.000000
0.000003
CB&I Lummus Ltda.
Brazil
Lummus Technology Inc.
Capitalization in Rs
59,300,417.000000
99.999997
CB&I Maintenance, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
10,000.000000
100.000000
CB&I Malta Limited
Malta
CB&I Nederland B.V.
Common Shares
1.000000
0.001000
CB&I Malta Limited
Malta
CB&I Oil & Gas Europe B.V.
Common Shares
99,999.000000
99.999000
CB&I Matamoros, S. de R. L. de C.V.
Matamoros, Tamauilipas - Mexico
CB&I Rio Grande Holdings, L.L.C.
Percentage Ownership Interest
1.000000
1.000000


5.4-6



--------------------------------------------------------------------------------






CB&I Matamoros, S. de R. L. de C.V.
Matamoros, Tamauilipas - Mexico
CB&I Rio Grande Valley Fabrication & Manufacturing, L.L.C.
Percentage Ownership Interest
99.000000
99.000000
CB&I Mauritius
Mauritius
CB&I Oil & Gas Europe B.V.
Common Shares
10.000000
100.000000
CB&I Meio Ambiente e Infraestructura LTDA.
Brazil
CB&I Coastal Planning & Engineering, Inc.
Quota
2,048,827.000000
42.714588
CB&I Meio Ambiente e Infraestructura LTDA.
Brazil
Shaw GBB, LLC
Quota
2,747,724.000000
57.285412
CB&I Middle East Holding, Inc.
Cayman Islands
CB&I International, Inc.
Common Shares
100.000000
100.000000
CB&I Mozambique Limitada
Mozambique
CB&I Mauritius
Capitalization in MT
15,468,700.000000
99.000314
CB&I Mozambique Limitada
Mozambique
CBI Constructors FZE
Capitalization in MT
156,200.000000
0.999686
CB&I Nederland B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
54,454.000000
100.000000
CB&I North Carolina, Inc.
North Carolina
CB&I Stone & Webster, Inc.
Common Shares
330.000000
100.000000
CB&I Nuclear Technology Solutions, L.L.C.
Delaware
S C Woods, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
CB&I Offshore Services, Inc.
Louisiana
CB&I Energy Services, LLC
Common Shares
1,500.000000
100.000000
CB&I Oil & Gas Europe B.V.
The Netherlands
Chicago Bridge & Iron Company B.V.
Common Shares
225.000000
100.000000
CB&I Paddington Limited
London
CB&I Tyler Company
Common Shares
3,589,077.000000
100.000000
CB&I Power Company B.V.
The Netherlands
Chicago Bridge & Iron Company B.V.
Common Shares
42,889,195.000000
100.000000
CB&I Power International, Inc.
Louisiana
CB&I International, Inc.
Common Shares
1,000.000000
100.000000
CB&I Power Limited
England & Wales
Shaw Group UK Holdings
Common Shares
1.000000
100.000000
CB&I Power, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Project Services Group, LLC
Delaware
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Rio Grande Holdings, L.L.C.
Louisiana
CB&I Rio Grande Valley Fabrication & Manufacturing, L.L.C.
Percentage Ownership Interest
100.000000
100.000000


5.4-7



--------------------------------------------------------------------------------






CB&I Rio Grande Valley Fabrication & Manufacturing, L.L.C.
Louisiana
Shaw Power Services, LLC
Percentage Ownership Interest
100.000000
100.000000
CB&I Rusland B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
18,000.000000
100.000000
CB&I s.r.o.
Czech Republic
CB&I Oil & Gas Europe B.V.
Common Shares
100,000.000000
100.000000
CB&I Singapore Pte. Ltd.
Singapore
CB&I Oil & Gas Europe B.V.
Capitalization in SGD
527,802.000000
100.000000
CB&I Stone & Webster Asia, Inc.
Louisiana
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster Construction, Inc.
Louisiana
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster International, Inc.
Delaware
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster Massachusetts, Inc.
Massachusetts
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster Michigan, Inc.
Michigan
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Sustainable Design Solutions of Illinois, LLC
Illinois
CB&I Federal Services LLC
Percentage Ownership Interest
33.330000
33.330000
CB&I Sustainable Design Solutions of Illinois, LLC
Illinois
Donovan, Tom
Percentage Ownership Interest
33.330000
33.330000
CB&I Sustainable Design Solutions of Illinois, LLC
Illinois
Peirce, Kevin
Percentage Ownership Interest
33.330000
33.330000
CB&I Technology Ventures, Inc.
Delaware
Lummus Technology Inc.
Common Shares
100.000000
100.000000
CB&I Tyler Company
Delaware
CB&I WOODLANDS LLC
Preferred Shares
10.000000
100.000000
CB&I Tyler Company
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
CB&I UK LIMITED
London
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
0.000001
CB&I UK LIMITED
London
Chicago Bridge & Iron Company B.V.
Ordinary
155,600,000.000000
100.000000
CB&I Walker LA, L.L.C.
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000


5.4-8



--------------------------------------------------------------------------------






CB&I WOODLANDS LLC
Delaware
CB&I Tyler Company
Percentage Ownership Interest
100.000000
100.000000
CB&I/EBS JV, A JOINT VENTURE
Unknown
CB&I Government Solutions, Inc.
Percentage Ownership Interest
60.000000
60.000000
CB&I/EBS JV, A JOINT VENTURE
Unknown
Environmental Building Strategies, LLC ("EBS")
Percentage Ownership Interest
40.000000
40.000000
CBI (Malaysia) Sdn. Bhd.
Malaysia
Bin Ali, Datuk Abdullah
Common Shares
421,000.000000
25.149343
CBI (Malaysia) Sdn. Bhd.
Malaysia
Bin Ali, Haji Sulaiman
Common Shares
140,000.000000
8.363202
CBI (Malaysia) Sdn. Bhd.
Malaysia
Chicago Bridge & Iron Company B.V.
Common Shares
1,065,000.000000
63.620072
CBI (Malaysia) Sdn. Bhd.
Malaysia
Nee, James Lee Key
Common Shares
30,000.000000
1.792115
CBI (Philippines) Inc.
Philippines
Badong, Orlando B.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Bennett, Peter K.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Chicago Bridge & Iron Company B.V.
Common Shares
1,199,993.000000
99.999417
CBI (Philippines) Inc.
Philippines
Dizon, Rommel N.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Loft, Geoffrey Ronald
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Santos, Leonila M.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Uy, Romulo J.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Willard, Douglas Arthur
Common Shares
1.000000
0.000083
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT I, LLC
Common Shares
499,998.000000
49.999800
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT II, LLC
Common Shares
1.000000
0.000100
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT III, LLC
Common Shares
1.000000
0.000100
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT IV, LLC
Common Shares
1.000000
0.000100
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
Chicago Bridge & Iron Company B.V.
Common Shares
499,998.000000
49.999800


5.4-9



--------------------------------------------------------------------------------






CBI (Thailand) Limited
Bangkok Metropolis, Thailand
Han, Pin-Chung
Common Shares
1.000000
0.000100
CBI Americas Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
10,000.000000
100.000000
CBI Aruba N.V.
ARUBA
Chicago Bridge & Iron Company B.V.
Common Shares
100.000000
100.000000
CBI Bahamas Limited
Bahamas
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
5,000.000000
100.000000
CBI Caribe, Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
2,128.000000
60.800000
CBI Colombiana S.A.
Cartagena
Calcedo, Jaime Eduardo Trujillo
Common Shares
0.001000
0.000000
CBI Colombiana S.A.
Cartagena
Carvajal, Martha Tatiana Garces
Common Shares
0.001000
0.000000
CBI Colombiana S.A.
Cartagena
CBI Bahamas Limited
Common Shares
8,499,349.000000
5.000008
CBI Colombiana S.A.
Cartagena
Chicago Bridge & Iron Company B.V.
Common Shares
161,487,351.997000
94.999992
CBI Colombiana S.A.
Cartagena
Montgomery, Clare
Common Shares
0.001000
0.000000
CBI Company Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
5,310.000000
100.000000
CBI Constructors (PNG) Pty. Limited
Papua New Guinea
CBI Constructors Pty. Ltd.
Common Shares
100,000.000000
100.000000
CBI Constructors FZE
Dubai
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
100.000000
CBI Constructors Pty. Ltd.
New South Wales
Chicago Bridge & Iron Company B.V.
Common Shares
302,623.000000
100.000000
CBI Constructors S.A. (Proprietary) Limited
South Africa
Chicago Bridge & Iron Company B.V.
Common Shares
263,000.000000
100.000000
CBI Costa Rica, S.A.
Costa Rica
CB&I Power Company B.V.
Common Shares
1.000000
0.050000
CBI Costa Rica, S.A.
Costa Rica
Chicago Bridge & Iron Company B.V.
Common Shares
1,999.000000
99.950000
CBI de Nicaragua, Sociedad Anónima
Nicaragua
CBI Caribe, Ltd.
Common Shares
1.000000
0.100000
CBI de Nicaragua, Sociedad Anónima
Nicaragua
CBI Company Ltd.
Common Shares
998.000000
99.800000
CBI de Nicaragua, Sociedad Anónima
Nicaragua
Chicago Bridge & Iron Company
Common Shares
1.000000
0.100000
CBI de Venezuela, C. A.
Venezuela
Chicago Bridge & Iron Company
Common Shares
25,050.000000
1.000000
CBI Dominicana, SRL
Dominican Republic
Browning, Walter G.
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Canals, Cesar E.
Ordinary Shares
1.000000
0.014493


5.4-10



--------------------------------------------------------------------------------






CBI Dominicana, SRL
Dominican Republic
Chicago Bridge & Iron Company B.V.
Ordinary Shares
6,894.000000
99.913043
CBI Dominicana, SRL
Dominican Republic
Lopez, Sergio
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Novak, Timothy
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Rector, Ronald B.
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Schmidt, Kenneth L.
Ordinary Shares
1.000000
0.014493
CBI Eastern Anstalt
Vaduz, Liechtenstein
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
100.000000
CBI Jamaica Limited
JAMAICA
Chicago Bridge & Iron Company B.V.
Common Shares
5,000.000000
100.000000
CBI Luxembourg S.a.r.l.
Luxembourg
Chicago Bridge & Iron Company B.V.
Common Shares
800.000000
100.000000
CBI Montajes de Chile Limitada
Chile
Chicago Bridge & Iron (Antilles) N. V.
Class A Common Shares
10.000000
1.000000
CBI Montajes de Chile Limitada
Chile
Chicago Bridge & Iron Company B.V.
Class A Common Shares
990.000000
99.000000
CBI Panama, S.A.
Panama
Chicago Bridge & Iron Company B.V.
Common Shares
1,000.000000
100.000000
CBI Peruana SAC
Peru
Chicago Bridge & Iron Company B.V.
Common Shares
144,680,806.000000
99.999999
CBI Peruana SAC
Peru
Rano, Peter Robert
Common Shares
1.000000
0.000001
CBI Services, Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
11,000.000000
100.000000
CBI Services, Inc.
Delaware
Horton CBI, Limited
Preferred Shares
22,202.000000
100.000000
CBI Services, Inc.
Delaware
Horton CBI, Limited
Preferred Shares Series B
8,000.000000
100.000000
CBI Venezolana, S. A.
Venezuela
Chicago Bridge & Iron Company B.V.
Common Shares
25,524,836.000000
100.000000
CBIT I, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000
CBIT I, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT I, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000
CBIT II, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000


5.4-11



--------------------------------------------------------------------------------






CBIT II, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT II, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000
CBIT III, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000
CBIT III, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT III, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000
CBIT IV, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000
CBIT IV, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT IV, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000
CCS Netherlands B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
100,000.000000
33.333333
CCS Netherlands B.V.
The Netherlands
Chiyoda Corporation
Common Shares
100,000.000000
33.333333
CCS Netherlands B.V.
The Netherlands
Saipem International N.V.
Common Shares
100,000.000000
33.333333
CDTECH International, LLC
Delaware
Catalytic Distillation Technologies
Common Shares
1,000.000000
100.000000
CELS Administrative Services, L.L.C.
Missouri
CB&I Environmental Liability Solutions, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Central Trading Company, Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
Chemical Research & Licensing, LLC
Texas
Lummus Technology Inc.
Membership Units
1.000000
100.000000
Chevron Lummus Global L.L.C.
Delaware
CB&I Technology Ventures, Inc.
Percentage Ownership Interest
50.000000
50.000000
Chicago Bridge & Iron (Antilles) N. V.
Curacao
Chicago Bridge & Iron Company B.V.
Common Shares
6,000.000000
100.000000
Chicago Bridge & Iron Company
Delaware
CB&I Holdings B.V.
Common Shares
100.000000
100.000000
Chicago Bridge & Iron Company
Illinois
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000


5.4-12



--------------------------------------------------------------------------------






Chicago Bridge & Iron Company & Co. L.L.C.
Oman
Al Bussaidy, Sayyid Slaem Musallam Ali
Common Shares
45,000.000000
30.000000
Chicago Bridge & Iron Company & Co. L.L.C.
Oman
Chicago Bridge & Iron Company B.V.
Common Shares
105,000.000000
70.000000
Chicago Bridge & Iron Company (Delaware)
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
Chicago Bridge & Iron Company (Egypt) LLC
Giza
Chicago Bridge & Iron Company B.V.
Common Shares
1,600.000000
80.000000
Chicago Bridge & Iron Company (Egypt) LLC
Giza
Marco, Basil
Common Shares
200.000000
10.000000
Chicago Bridge & Iron Company (Egypt) LLC
Giza
Nassar, Mike
Common Shares
200.000000
10.000000
Chicago Bridge & Iron Company B.V.
The Netherlands
Lealand Finance Company B.V.
Common Shares
50.000000
100.000000
Chicago Bridge de México, S.A. de C.V.
Mexico
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
0.100000
Chicago Bridge de México, S.A. de C.V.
Mexico
Chicago Bridge & Iron Company B.V.
Common Shares
999.000000
99.900000
Chicago Bridge Servicios Petroleros S.A.
Bolivia
CB&I Europe B.V.
Ordinary Shares
1.000000
2.857143
Chicago Bridge Servicios Petroleros S.A.
Bolivia
CB&I Power Company B.V.
Ordinary Shares
1.000000
2.857143
Chicago Bridge Servicios Petroleros S.A.
Bolivia
Chicago Bridge & Iron Company B.V.
Ordinary Shares
33.000000
94.285714
Chicago Bridge Uruguay S.A.
Uruguay
Chicago Bridge & Iron Company B.V.
Common Shares
262,500.000000
100.000000
CLG Technical Services LLC
Delaware
Chevron Lummus Global L.L.C.
Common Shares
10.000000
100.000000
Coastal Estuary Services, L.L.C.
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
50.100000
50.100000
Coastal Estuary Services, L.L.C.
Louisiana
CH2M Hill, Inc.
Percentage Ownership Interest
49.900000
49.900000
Coastal Planning & Engineering of North Carolina, Inc.
North Carolina
Jarrett, James
Common Shares
240.000000
24.000000
Coastal Planning & Engineering of North Carolina, Inc.
North Carolina
Roberts, Robert A.
Common Shares
250.000000
25.000000


5.4-13



--------------------------------------------------------------------------------






Coastal Planning & Engineering of North Carolina, Inc.
North Carolina
Thomson, Gordon
Common Shares
250.000000
25.000000
Coastal Planning & Engineering of NY, P.C.
New York
Campbell, Thomas
Common Shares
100.000000
50.000000
Coastal Planning & Engineering of NY, P.C.
New York
Pierro, Thomas P
Common Shares
100.000000
50.000000
Constructora C.B.I. Limitada
Chile
CBI Company Ltd.
Common Shares
202,950.000000
99.000000
Constructora C.B.I. Limitada
Chile
Chicago Bridge & Iron Company
Common Shares
2,050.000000
1.000000
Constructors International, L.L.C.
Delaware
Howe-Baker International, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Convey All Bulk, L.L.C.
Alabama
Cowles, Murphy, Glover & Associates, LLP
Percentage Ownership Interest
50.000000
50.000000
Convey All Bulk, L.L.C.
Alabama
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
CSA Trading Company Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
10,000.000000
100.000000
Disaster Response Solutions, L.L.C.
Delaware
Black & Veatch Special Projects Inc.
Percentage Ownership Interest
25.000000
25.000000
Disaster Response Solutions, L.L.C.
Delaware
Kellogg Brown & Root Services, Inc.
Percentage Ownership Interest
19.500000
19.500000
Disaster Response Solutions, L.L.C.
Delaware
Michael Baker Jr., Inc.
Percentage Ownership Interest
25.500000
25.500000
Disaster Response Solutions, L.L.C.
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
30.000000
30.000000
EDS Equipment Company, LLC
Delaware
Shaw Transmission & Distribution Services, Inc.
Percentage Ownership Interest
100.000000
100.000000
EMCON/OWT, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
100.000000
100.000000
Emergency Response Services, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
Emergency Response Services, LLC
Delaware
URS Group, Inc.
Percentage Ownership Interest
50.000000
50.000000
Environmental Solutions (Cayman) Ltd.
Cayman Islands
Environmental Solutions Holding Ltd.
Common Shares
100.000000
100.000000


5.4-14



--------------------------------------------------------------------------------






Environmental Solutions Holding Ltd.
Cayman Islands
Shaw Home Louisiana, Inc.
Common Shares
100.000000
100.000000
Environmental Solutions Ltd.
Cayman Islands
Environmental Solutions (Cayman) Ltd.
Common Shares
100.000000
100.000000
Environmental Solutions of Ecuador S.A. Envisolutec
Ecuador
Environmental Solutions Ltd.
Percentage Ownership Interest
99.875000
99.875000
Environmental Solutions of Ecuador S.A. Envisolutec
Ecuador
Giroux, Larry
Percentage Ownership Interest
0.125000
0.125000
ES3 – EBSE Shaw Spool Solutions Fabricacao de Sistemas de Tubulacao Ltda.
Brazil
CB&I Brazil Holdings, Inc.
Percentage Ownership Interest
50.000000
50.000000
ES3 – EBSE Shaw Spool Solutions Fabricacao de Sistemas de Tubulacao Ltda.
Brazil
Empresa Brasileira de Solda Electrica S.A.
Percentage Ownership Interest
50.000000
50.000000
Federal Services International, Inc.
Louisiana
CB&I Federal Services LLC
Common Shares
1,000.000000
100.000000
Fibre Making Processes, Inc.
Illinois
Chicago Bridge & Iron Company
Common Shares
750.000000
100.000000
Field Services, LLC
Louisiana
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
Findlay Inn Limited Partnership
Unknown
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
GFM Real Estate LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
GHG Solutions, LLC
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
Great Southwest Parkway Venture, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
HAKS Stone & Webster Joint Venture
Unknown
Haks Engineers, Architects and Land Surveyors, PC
Percentage Ownership Interest
50.000000
50.000000
HAKS Stone & Webster Joint Venture
Unknown
Stone & Webster Engineering New York, P.C.
Percentage Ownership Interest
50.000000
50.000000


5.4-15



--------------------------------------------------------------------------------






HBI Holdings, LLC
Delaware
Howe-Baker International Management, LLC
Percentage Ownership Interest
100.000000
100.000000
High Desert Support Services, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
60.000000
60.000000
High Desert Support Services, LLC
Delaware
ITT Systems Corporation
Percentage Ownership Interest
40.000000
40.000000
Highland Trading Company, Ltd.
Cayman Islands
Chicago Bridge & Iron Company
Common Shares
2.000000
100.000000
HNTB-CPE, A Joint Venture, L.L.C.
Louisiana
HNTB Corporation
Percentage Ownership Interest
50.000000
50.000000
HNTB-CPE, A Joint Venture, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
Holding Manufacturas Shaw South America, C.A.
Venezuela
CB&I International, Inc.
Percentage Ownership Interest
50.000000
50.000000
Holding Manufacturas Shaw South America, C.A.
Venezuela
Manufacturas Shaw South America, C.A.
Percentage Ownership Interest
50.000000
50.000000
Horton CBI, Limited
Alberta
Chasin, Phil
Common Shares
1.000000
0.001539
Horton CBI, Limited
Alberta
Chicago Bridge & Iron Company B.V.
Common Shares
64,965.000000
99.978455
Horton CBI, Limited
Alberta
Inman, William
Common Shares
13.000000
0.020006
Howe-Baker Eastern Limited
United Kingdom
Chicago Bridge & Iron Company B.V.
Common Shares
1.000000
100.000000
Howe-Baker Engineers, Ltd.
Texas
Howe-Baker Holdings, L.L.C.
Percentage Ownership Interest
99.000000
99.000000
Howe-Baker Engineers, Ltd.
Texas
Howe-Baker Management, L.L.C.
Percentage Ownership Interest
1.000000
1.000000
Howe-Baker Holdings, L.L.C.
Delaware
Howe-Baker International, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Howe-Baker International Management, LLC
Delaware
Howe-Baker International, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Howe-Baker International, L.L.C.
Delaware
CB&I Inc.
Percentage Ownership Interest
100.000000
100.000000
Howe-Baker Management, L.L.C.
Delaware
Howe-Baker Holdings, L.L.C.
Percentage Ownership Interest
100.000000
100.000000


5.4-16



--------------------------------------------------------------------------------






Hua Lu Engineering Co., Ltd.
China
Lummus Technology Inc.
Membership Units
50.000000
50.000000
Hua Lu Engineering Co., Ltd.
China
SINOPEC (China Petrochemical International Company)
Membership Units
50.000000
50.000000
Integrated Site Solutions, L.L.C.
Michigan
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
International Consultants, L.L.C.
Louisiana
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
International Process Supply Company, Ltd
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
50,000.000000
100.000000
IOP Services
England
CB&I Oil & Gas Europe B.V.
Common Shares
1,000.000000
100.000000
Jenny/Stone & Webster/URS, Joint Venture
Unknown
Jenny Engineering Corporation
Percentage Ownership Interest
33.330000
33.330000
Jenny/Stone & Webster/URS, Joint Venture
Unknown
Stone & Webster Engineering New York, P.C.
Percentage Ownership Interest
33.330000
33.330000
Jenny/Stone & Webster/URS, Joint Venture
Unknown
URS Corporation – New York
Percentage Ownership Interest
33.330000
33.330000
Jernee Mill Road, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Kato Road II, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
KB Home/Shaw Louisiana LLC
Delaware
KB Home New Orleans, Inc.
Percentage Ownership Interest
50.000000
50.000000
KB Home/Shaw Louisiana LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
KBR-CFS Logistic Services, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
Kings Bay Support Services, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
65.000000
65.000000
Kings Bay Support Services, LLC
Delaware
CSC Applied Technologies LLC
Percentage Ownership Interest
35.000000
35.000000
KIP I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000


5.4-17



--------------------------------------------------------------------------------






LandBank Properties, L.L.C.
Louisiana
The LandBank Group, Inc.
Percentage Ownership Interest
100.000000
100.000000
Lealand Finance Company B.V.
The Netherlands
Chicago Bridge & Iron Company N.V.
Common Shares
40.000000
100.000000
LFG Specialties, L.L.C.
Louisiana
EMCON/OWT, Inc.
Percentage Ownership Interest
100.000000
100.000000
Lone Star Risk Corporation
Texas
Chicago Bridge & Iron Company
Common Shares
250,000.000000
100.000000
Lummus Alireza Ltd Co
Saudi Arabia
Alireza, Alawi Mahmood
Common Shares
735.000000
2.100000
Lummus Alireza Ltd Co
Saudi Arabia
Alireza, Yousuf
Common Shares
735.000000
2.100000
Lummus Alireza Ltd Co
Saudi Arabia
CB&I Nederland B.V.
Common Shares
33,530.000000
95.800000
Lummus Consultants International Limited
England & Wales
Shaw Group UK Holdings
Common Shares
1.000000
100.000000
Lummus Consultants International, Inc.
Louisiana
CB&I Stone & Webster, Inc.
Common Shares
1.000000
100.000000
Lummus Gasification Services Company
Delaware
Lummus Technology Inc.
Common Shares
1,000.000000
100.000000
Lummus Gasification Technology Licensing Company
Delaware
Lummus Technology Inc.
Common Shares
1,000.000000
100.000000
Lummus International Corporation
Delaware
Lummus Technology Inc.
Common Shares
100.000000
100.000000
Lummus Novolen Technology GmbH
GERMANY
CB&I Lummus GmbH
Capitalization in Euros
25,000.000000
100.000000
Lummus Overseas Corporation
Delaware
Lummus Technology Inc.
Common Shares
100.000000
100.000000
Lummus Technology B.V.
The Netherlands
Lummus Technology Inc.
Common Shares
200.000000
100.000000
Lummus Technology Heat Transfer B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
4,538.000000
100.000000
Lummus Technology Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
61,160.000000
100.000000
Lutech Resources Australia Pty Ltd
W. Australia
Chicago Bridge & Iron Company B.V.
Ordinary
1.000000
100.000000
Lutech Resources B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
180.000000
100.000000
Lutech Resources Canada Ltd.
Alberta
Chicago Bridge & Iron Company B.V.
Common Shares
100.000000
100.000000


5.4-18



--------------------------------------------------------------------------------






Lutech Resources Czech Republic s.r.o.
Czech Republic
CB&I Nederland B.V.
Percentage Ownership Interest
10.000000
10.000000
Lutech Resources Czech Republic s.r.o.
Czech Republic
CB&I Oil & Gas Europe B.V.
Percentage Ownership Interest
90.000000
90.000000
Lutech Resources Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
Lutech Resources India Private Limited
India
CB&I Oil & Gas Europe B.V.
Registered Shares
402,143.000000
98.992214
Lutech Resources India Private Limited
India
Chicago Bridge & Iron Company B.V.
Registered Shares
4,094.000000
1.007786
Lutech Resources Limited
London
CB&I Oil & Gas Europe B.V.
Common Shares
1,000.000000
100.000000
Manufacturas Shaw South America, C.A.
Venezuela
CB&I International, Inc.
Percentage Ownership Interest
100.000000
100.000000
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Texas
Howe-Baker Holdings, L.L.C.
Percentage Ownership Interest
99.900000
99.900000
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Texas
Howe-Baker International Management, LLC
Percentage Ownership Interest
0.100000
0.100000
Matrix Management Services, L.L.C.
Delaware
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Percentage Ownership Interest
100.000000
100.000000
Millstone River Wetland Services, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Mississippi Space Services
Unknown
CB&I Federal Services LLC
Percentage Ownership Interest
45.000000
45.000000
Mississippi Space Services
Unknown
Computer Sciences Corporation
Percentage Ownership Interest
55.000000
55.000000
NET Power, LLC
Delaware
Lummus Technology Inc.
Percentage Ownership Interest
50.000000
50.000000


5.4-19



--------------------------------------------------------------------------------






NET Power, LLC
Delaware
NET Power Holdings, LLC
Percentage Ownership Interest
50.000000
50.000000
Netherlands Operating Company B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
182.000000
100.000000
Northeast Plaza Venture I, LLC
Delaware
17th Street Associates, LLC
Percentage Ownership Interest
50.000000
50.000000
Northeast Plaza Venture I, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
50.000000
50.000000
Norwood Venture I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Nuclear Energy Holdings, L.L.C.
Delaware
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Oasis Supply Company Anstalt
Vaduz, Liechtenstein
CBI Eastern Anstalt
Common Shares
1.000000
100.000000
Oasis Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron Company
Common Shares
2.000000
100.000000
Oceanic Contractors, Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
45,720.000000
100.000000
OOO Lummus Technology
Moscow
CB&I Oil & Gas Europe B.V.
Common Shares
1.000000
100.000000
Otay Mesa Ventures II, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Oxford Metal Supply Limited
United Kingdom
CB&I Constructors Limited
Common Shares
99.000000
99.000000
P.T. Chicago Bridge & Iron
Indonesia
Chicago Bridge & Iron Company B.V.
Common Shares
1,656.000000
100.000000
Pacific Contingency Services, LLC
Delaware
AECOM Government Services, Inc.
Percentage Ownership Interest
60.000000
60.000000
Pacific Contingency Services, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
40.000000
40.000000
Pacific Rim Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
Pacific Support Group LLC
Hawaii
All Star Services Corporation
Percentage Ownership Interest
25.000000
25.000000
Pacific Support Group LLC
Hawaii
Shaw California, L.L.C.
Percentage Ownership Interest
75.000000
75.000000
Paducah Remediation Services, LLC
Kentucky
CB&I Federal Services LLC
Percentage Ownership Interest
49.000000
49.000000


5.4-20



--------------------------------------------------------------------------------






Paducah Remediation Services, LLC
Kentucky
Portage, Inc.
Percentage Ownership Interest
51.000000
51.000000
Pike Properties II, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Pipework Engineering and Developments Limited
England & Wales
Shaw Group UK Holdings
Common Shares
10,000.000000
100.000000
Plattsburg Venture, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Prospect Industries (Holdings) Inc.
Delaware
Shaw Power Services, LLC
Common Shares
341.000000
100.000000
PT Stone & Webster Indonesia
Jakarta-Indonesia
CB&I Stone & Webster Asia, Inc.
Common Shares
30.000000
75.000000
PT Stone & Webster Indonesia
Jakarta-Indonesia
Yunawati PT
Common Shares
10.000000
25.000000
Raritan Venture I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Ridge Top Ranch, LLC
Delaware
Benicia North Gateway II, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
S C Woods, L.L.C.
Delaware
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Alaska, Inc.
Alaska
Shaw Home Louisiana, Inc.
Common Shares
1,000.000000
100.000000
Shaw Alloy Piping Products, LLC
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw APP Tubeline, L.L.C.
New Jersey
Shaw Alloy Piping Products, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw Arabia Co. Ltd.
Saudi Arabia
Pan Environmental Services Co. Ltd.
Percentage Ownership Interest
55.000000
55.000000
Shaw Arabia Co. Ltd.
Saudi Arabia
Projects International Equities, L.L.C.
Percentage Ownership Interest
5.000000
5.000000
Shaw Arabia Co. Ltd.
Saudi Arabia
Shaw E & I International Ltd.
Percentage Ownership Interest
40.000000
40.000000
Shaw Asia Company, Limited
Thailand
CB&I International, Inc.
Percentage Ownership Interest
50.000000
50.000000
Shaw Asia Company, Limited
Thailand
Other Owners
Percentage Ownership Interest
50.000000
50.000000


5.4-21



--------------------------------------------------------------------------------






Shaw Beale Housing, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Beneco, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw California, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Capital, LLC
Louisiana
Shaw Home Louisiana, Inc.
Membership Units
1,000.000000
100.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
Al-Khudairy Group
Percentage Ownership Interest
17.000000
17.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
Kharafi National
Percentage Ownership Interest
17.000000
17.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
NESMA
Percentage Ownership Interest
6.000000
6.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
60.000000
60.000000
Shaw Chile Servicios Limitada
Chile
GHG Solutions, LLC
Percentage Ownership Interest
99.830000
99.830000
Shaw Chile Servicios Limitada
Chile
Shaw GBB, LLC
Percentage Ownership Interest
0.170000
0.170000
Shaw Connex, Inc.
Delaware
Prospect Industries (Holdings) Inc.
Common Shares
1,000.000000
100.000000
Shaw Constructors Two, LLC
Louisiana
CB&I Contractors, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Dunn Limited
England & Wales
Shaw Group UK Holdings
Common Shares
2.000000
100.000000
Shaw E & I International Ltd.
Cayman Islands
CB&I International, Inc.
Common Shares
50,000.000000
100.000000
Shaw Emirates Pipes Manufacturing Limited Liability Company
United Arab Emirates
Al Khatri, Ghalib Salem Humaid D.
Common Shares
51.000000
51.000000
Shaw Emirates Pipes Manufacturing Limited Liability Company
United Arab Emirates
Shaw SKE&C Middle East Ltd.
Common Shares
49.000000
49.000000
Shaw Energy Services, Inc.
Louisiana
Shaw Transmission & Distribution Services, Inc.
Common Shares
1,000.000000
100.000000


5.4-22



--------------------------------------------------------------------------------






Shaw Engineering of North Carolina, P.C.
North Carolina
Mayila, Agnes
Common Shares
26.000000
26.000000
Shaw Engineering of North Carolina, P.C.
North Carolina
Sparrow, Howard
Common Shares
50.000000
50.000000
Shaw Engineering of North Carolina, P.C.
North Carolina
Stempkowski, Tony
Common Shares
24.000000
24.000000
Shaw Environmental & Infrastructure Engineering of New York, P.C.
New York
Burd, Peter
Common Shares
750.000000
25.000000
Shaw Environmental & Infrastructure Engineering of New York, P.C.
New York
Doton, Gerald R.
Common Shares
750.000000
25.000000
Shaw Environmental & Infrastructure Engineering of New York, P.C.
New York
Pierro, Thomas P
Common Shares
750.000000
25.000000
Shaw Environmental & Infrastructure International, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Environmental International, Inc.
Louisiana
CB&I Environmental & Infrastructure, Inc.
Common Shares
1,000.000000
100.000000
Shaw Fabricators, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Facilities, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
Shaw Far East Services, LLC
Louisiana
S C Woods, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Shaw GBB International, LLC
Alabama
Shaw GBB, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw GBB Maintenance, Inc.
Alabama
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
Shaw GBB, LLC
Alabama
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Global Services, LLC
Louisiana
Shaw Far East Services, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw Group UK Holdings
England & Wales
CB&I Global, L.L.C.
Common Shares
8,850,002.000000
100.000000


5.4-23



--------------------------------------------------------------------------------






Shaw Group UK Limited
England & Wales
Shaw Group UK Holdings
Common Shares
5,350,002.000000
100.000000
Shaw GRP of California
California
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Heat Treating Service, C.A.
Venezuela
Gomez, Jaime
Percentage Ownership Interest
0.100000
0.100000
Shaw Heat Treating Service, C.A.
Venezuela
Manufacturas Shaw South America, C.A.
Percentage Ownership Interest
99.900000
99.900000
Shaw Home Louisiana, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Intellectual Property Holdings, LLC
Louisiana
CB&I Environmental & Infrastructure, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw International Management Services Two, Inc.
Louisiana
CB&I International, Inc.
Common Shares
1,000.000000
100.000000
Shaw International, Ltd.
Cayman Islands
CB&I International, Inc.
Ordinary Shares
1,000.000000
100.000000
Shaw JV Holdings, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Kuwait, W.L.L.
Kuwait
Harbor Equity Partners Company LLC
Common Shares
25.000000
5.000000
Shaw Kuwait, W.L.L.
Kuwait
Shaw E & I International Ltd.
Common Shares
200.000000
40.000000
Shaw Kuwait, W.L.L.
Kuwait
Wazzan Environmental Services Company
Common Shares
275.000000
55.000000
Shaw Lancas, C.A.
Venezuela
CB&I International, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Liquid Solutions LLC
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Managed Services, LLC
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw Management Services One, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Morgan City Terminal, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Nass Middle East, W.L.L.
South Alba - Baharain
Abdulla Ahmed Nass Contracting Company, W.L.L.
Percentage Ownership Interest
51.000000
51.000000
Shaw Nass Middle East, W.L.L.
South Alba - Baharain
Shaw Overseas (Middle East) Ltd.
Percentage Ownership Interest
49.000000
49.000000


5.4-24



--------------------------------------------------------------------------------






Shaw NC Company, Inc.
North Carolina
Shaw Transmission & Distribution Services, Inc.
Common Shares
100.000000
100.000000
Shaw Nuclear Energy Holdings (UK), Inc.
Louisiana
Shaw Transmission & Distribution Services, Inc.
Common Shares
1,000.000000
100.000000
Shaw Nuclear Services, Inc.
Louisiana
CB&I Power, Inc.
Common Shares
1,000.000000
100.000000
Shaw Overseas (Far East) Ltd.
Cayman Islands
CB&I International, Inc.
Common Shares
100.000000
100.000000
Shaw Overseas (Middle East) Ltd.
Cayman Islands
CB&I International, Inc.
Common Shares
100.000000
100.000000
Shaw Pacific Pte. Ltd.
Singapore
CB&I International, Inc.
Common Shares
1.000000
100.000000
Shaw Power Arabia (A Limited Liability Company)
Saudi Arabia
CB&I Power Limited
Percentage Ownership Interest
10.000000
10.000000
Shaw Power Arabia (A Limited Liability Company)
Saudi Arabia
Shaw Group UK Holdings
Percentage Ownership Interest
90.000000
90.000000
Shaw Power Delivery Systems, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Power Services Group, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Power Services, LLC
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw Power Technologies, Inc.
Louisiana
Lummus Consultants International, Inc.
Common Shares
1,000.000000
100.000000
Shaw Process Fabricators, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Property Holdings, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Remediation Services, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Services, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw SKE&C Middle East Ltd.
Cayman Islands
CB&I Middle East Holding, Inc.
Common Shares
26,499.000000
52.999060
Shaw SKE&C Middle East Ltd.
Cayman Islands
Shaw Nass Middle East, W.L.L.
Common Shares
3,000.000000
6.000120
Shaw SKE&C Middle East Ltd.
Cayman Islands
SK Engineering & Construction Co. Ltd.
Common Shares
20,500.000000
41.000820


5.4-25



--------------------------------------------------------------------------------






Shaw SSS Fabricators, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Stone & Webster Arabia Co., Ltd.
Saudi Arabia
Shaw International, Ltd.
Common Shares
1,600.000000
80.000000
Shaw Stone & Webster Arabia Co., Ltd.
Saudi Arabia
Z Holding Company (or Z Holding Ltd.)
Common Shares
400.000000
20.000000
Shaw Stone & Webster International, LLC
Louisiana
CB&I International, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Transmission & Distribution Services International, Inc.
Delaware
Shaw Transmission & Distribution Services, Inc.
Common Shares
1.000000
100.000000
Shaw Transmission & Distribution Services, Inc.
Louisiana
Shaw Power Delivery Systems, Inc.
Common Shares
1,000.000000
100.000000
Shaw Tulsa Fabricators, Inc.
Oklahoma
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw/Baker/Ganett Fleming J.V.
Unknown
Baker Engineering NY, Inc.
Percentage Ownership Interest
32.600000
32.600000
Shaw/Baker/Ganett Fleming J.V.
Unknown
Gannett Fleming Engineers and Architects, PC
Percentage Ownership Interest
32.600000
32.600000
Shaw/Baker/Ganett Fleming J.V.
Unknown
Shaw Environmental & Infrastructure Engineering of New York, P.C.
Percentage Ownership Interest
34.800000
34.800000
SHAW-AIM, JV
Unknown
AIM Partners, PLC
Percentage Ownership Interest
50.000000
50.000000
SHAW-AIM, JV
Unknown
CB&I Environmental & Infrastructure, Inc.
Percentage Ownership Interest
50.000000
50.000000
Shaw-Versar, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
60.000000
60.000000
Shaw-Versar, LLC
Delaware
Versar, Inc.
Percentage Ownership Interest
40.000000
40.000000
So-Glen Gas Co., LLC
Ohio
EMCON/OWT, Inc.
Percentage Ownership Interest
100.000000
100.000000
Southern Tropic Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
Space Coast Launch Services LLC
Nevada
CB&I Federal Services LLC
Percentage Ownership Interest
35.000000
35.000000


5.4-26



--------------------------------------------------------------------------------






Space Coast Launch Services LLC
Nevada
CSC Applied Technologies LLC
Percentage Ownership Interest
65.000000
65.000000
Space Gateway Support LLC
Delaware
Northrop Grumman Technical Services, Inc.
Percentage Ownership Interest
54.000000
54.000000
Space Gateway Support LLC
Delaware
The IT Group, Inc.
Percentage Ownership Interest
23.000000
23.000000
Space Gateway Support LLC
Delaware
Wackenhut Services, Incorporated
Percentage Ownership Interest
23.000000
23.000000
Stone & Webster Construction Services, L.L.C.
Louisiana
CB&I Stone & Webster Construction, Inc.
Percentage Ownership Interest
100.000000
100.000000
Stone & Webster Construction Two, LLC
Louisiana
CB&I Stone & Webster Construction, Inc.
Percentage Ownership Interest
100.000000
100.000000
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
CB&I Power International, Inc.
Common Shares
73,497.000000
48.998000
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Chinitz, Leonard A.
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Chungsiriwat, Siriwan
Common Shares
2.000000
0.001333
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Gill, Richard F.
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Graphia, Gary P.
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Jakkuprasart, Pongsan
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Sathienrapabayut, Rungtip
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Simma, Vitoon
Common Shares
2.000000
0.001333
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Tong Saam Limited
Common Shares
76,494.000000
50.996000
Stone & Webster Services, L.L.C.
Louisiana
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
Stone & Webster/Fluor Daniel JV
Unknown
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
50.000000
50.000000


5.4-27



--------------------------------------------------------------------------------






Stone & Webster/Fluor Daniel JV
Unknown
Fluor Corporation
Percentage Ownership Interest
50.000000
50.000000
TerraVista Lakes, LLC
Texas
Aylesbury, Ltd.
Percentage Ownership Interest
33.330000
33.330000
TerraVista Lakes, LLC
Texas
LandBank Properties, L.L.C.
Percentage Ownership Interest
33.330000
33.330000
TerraVista Lakes, LLC
Texas
Meritage Homes of Texas Joint Venture Holding Company, L.L.C.
Percentage Ownership Interest
33.330000
33.330000
The LandBank Group, Inc.
Louisiana
Shaw Home Louisiana, Inc.
Common Shares
1,000.000000
100.000000
The NASCENT Group, JV
Unknown
Native American Services Corporation
Percentage Ownership Interest
51.000000
51.000000
The NASCENT Group, JV
Unknown
Shaw Beneco, Inc.
Percentage Ownership Interest
49.000000
49.000000
The Shaw Group Inc.
Louisiana
Chicago Bridge & Iron Company
Common Shares
84,961,999.000000
100.000000
The Shaw Group UK 1997 Pension Scheme Limited
England & Wales
Shaw Group UK Limited
Common Shares
2.000000
100.000000
The Shaw Group UK 2001 Pension Plan Limited
England & Wales
Shaw Group UK Limited
Common Shares
2.000000
100.000000
The Shaw Group UK Pension Plan Limited
England & Wales
Shaw Group UK Limited
Common Shares
1.000000
100.000000
TIYA Group, LLC
Louisiana
Keta Group, L.L.C.
Percentage Ownership Interest
51.000000
51.000000
TIYA Group, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
49.000000
49.000000
Toshiba Nuclear Energy Holdings (UK) Limited
England
IHI Corporation (f/k/a Ishikawajima-Harima Heavy Industries Co., Ltd.)
Common Shares
46.500000
3.000000
Toshiba Nuclear Energy Holdings (UK) Limited
England
National Atomic Company Kazatomprom CJSC
Common Shares
155.000000
10.000000
Toshiba Nuclear Energy Holdings (UK) Limited
England
Nuclear Energy Holdings, L.L.C.
Common Shares
310.000000
20.000000


5.4-28



--------------------------------------------------------------------------------






Toshiba Nuclear Energy Holdings (UK) Limited
England
TSB Nuclear Energy Investment US Inc.
Common Shares
1,038.500000
67.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
IHI Corporation (f/k/a Ishikawajima-Harima Heavy Industries Co., Ltd.)
Common Shares
132.000000
3.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
National Atomic Company Kazatomprom CJSC
Common Shares
440.000000
10.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
Nuclear Energy Holdings, L.L.C.
Common Shares
880.000000
20.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
TSB Nuclear Energy Investment US Inc.
Common Shares
2,948.000000
67.000000
TVL Lender II, Inc.
Delaware
The Shaw Group Inc.
Common Shares
99.000000
100.000000
VS2, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
49.000000
49.000000
VS2, LLC
Delaware
VSE Corporation
Percentage Ownership Interest
51.000000
51.000000
Westinghouse Electric UK Limited
Unknown
Toshiba Nuclear Energy Holdings (UK) Limited
Percentage Ownership Interest
100.000000
100.000000
Whessoe Piping Systems Limited
England & Wales
Shaw Group UK Limited
Common Shares
1.000000
100.000000
Whippany Venture I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Woodlands International Insurance Company
Ireland
Chicago Bridge & Iron Company B.V.
Ordinary
860,000.000000
100.000000




5.4-29



--------------------------------------------------------------------------------




FINANCIAL STATEMENTS


•
Audited financial statements and the audit reports related thereto of the Parent
Guarantor and its consolidated Subsidiaries for the fiscal years ended December
31, 2010, December 31, 2011, December 31, 2012, December 31, 2013 and December
31, 2014.

•
Unaudited financial statements of the Parent Guarantor and its consolidated
Subsidiaries for the quarterly periods ending March 31, 2015 and June 30, 2015.




SCHEDULE 5.5
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------




EXISTING INDEBTEDNESS


(a)(i) All outstanding Indebtedness of the Parent Guarantor and its Subsidiaries
as of June 30, 2015
As of June 30, 2015 2 
Section (a) —Borrowed Money


Section (a) - Borrowed Money
 
Company
Party
Amount (in $000s)
 
Chicago Bridge & Iron Company
Term Facility
$
775,000


 
Chicago Bridge & Iron Company
NPA Notes
Series A, B, C, D
$
800,000


 
Chicago Bridge & Iron Company
Existing Credit Agreement ($1.35B)
$
300,000


 
Chicago Bridge & Iron Company
Revolving Credit Facility ($650M)
$
59,000


 
Chicago Bridge & Iron Company N.V.
Intesa SanPaolo Uncommitted Cash Borrowing
$
137,740


 
Chicago Bridge & Iron Company N.V.
SunTrust Uncommitted Cash Borrowing
$
100,000


Section (b) - Deferred Purchase Price
$
—


Section (c) - Lien Obligations
$
42,180


Section (d) - Notes
$
—


Section (e) - Capitalized Leases
$
0


Section (f) - Contingent Obligations (as of 06/30/15)
See attached
Section (g) - Letters of Credit (as of 06/30/15)
See attached
Section (h) - Off-Balance Sheet Liabilities
 
 
Sale and Leaseback of Plainfield Facility
 
$
0


Section (i) - Disqualified Stock
$
—















2 Investors to confirm June 30 acceptable.



SCHEDULE 5.15
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------




GUARANTEE NUMBER
ISSUING BANK
PURPOSE
AMOUNT IN USD (000's)
10111
Abu Dhabi International Bank Inc.
Performance
464.5
9963
Abu Dhabi International Bank Inc.
Performance
933.0
11134
Abu Dhabi International Bank Inc.
Performance
18,086.7
SO93378200
Australian And New Zealand Banking Group Limited
Performance
1,604.8
SO94978200
Australian And New Zealand Banking Group Limited
Performance
16,377.4
SBLC4707329NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.0
SBLC5707525NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.8
SBLC4707350NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
4.4
SBLC4707154NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
8.5
SBLC5707402NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
9.1
SBLC4707215NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
13.6
SBLC4707298NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
17.5
SBLC4707330NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
29.5
SBLC4707117NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
32.7
SBLC4707159NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
62.0
SBLC4707244NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
71.0
SBLC4707116NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
76.3
SBLC4707331NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
81.9
SBLC4707115NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.1
SBLC5707410NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.4
SBLC4707138NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
126.5
SBLC4707351NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
132.7
SBLC4707114NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
145.0
SBLC4707095NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
176.0
SBLC5707545NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
200.5
SBLC4707365NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
277.6
SBLC5707700NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
322.1
SBLC5707459NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
772.4
SBLC4707071NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,159.0
SBLC5707425NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,288.5
SBLC4707019NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,363.9
SBLC4707020NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707021NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707076NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2,520.7
3131284
Bank of America N.A.
Performance
62.9
BMTO449928OS
Bank of Montreal TFO
Performance
434.7
BMTO425120OS
Bank of Montreal TFO
Performance
4,921.3
OGU1647GWS
Bank of Nova Scotia
Performance
312.5
OSB15573GWS
Bank of Nova Scotia
Performance
2,000.0


5.15 - 1



--------------------------------------------------------------------------------






OSB15574GWS
Bank of Nova Scotia
Performance
4,400.0
S502426N
Bank of Tokyo Mitsubishi
Performance
40,829.3
S500831N
Bank of Tokyo Mitsubishi
Performance
61,250.0
S500588N
Bank of Tokyo Mitsubishi
Performance
153,157.5
BMCH470432OS
BMO Harris Bank N.A.
Performance
1,303.5
BMCH468852OS
BMO Harris Bank N.A.
Performance
1,368.7
HACH401446OS
BMO Harris Bank N.A.
Performance
2,363.3
IGB1401995
BNP Paribas S.A.
Performance
41.4
IGB1500095
BNP Paribas S.A.
Performance
165.5
IGB1404669
BNP Paribas S.A.
Performance
207.5
IGB1402491
BNP Paribas S.A.
Performance
222.4
IGB1501186
BNP Paribas S.A.
Performance
346.9
IGB1402822
BNP Paribas S.A.
Performance
467.4
IGB1501188
BNP Paribas S.A.
Performance
820.7
IGB1501189
BNP Paribas S.A.
Performance
838.0
IGB1501187
BNP Paribas S.A.
Performance
1,080.0
IGB1303272
BNP Paribas S.A.
Performance
1,650.0
4130103
BNP Paribas USA
Performance
14.3
4125463
BNP Paribas USA
Performance
24.6
4130239
BNP Paribas USA
Performance
32.2
4130076
BNP Paribas USA
Performance
36.0
4119684
BNP Paribas USA
Performance
45.9
4125455
BNP Paribas USA
Performance
54.2
4121828
BNP Paribas USA
Performance
64.5
4127435
BNP Paribas USA
Performance
73.3
4127591
BNP Paribas USA
Performance
118.2
4121697
BNP Paribas USA
Performance
250.0
91909337
BNP Paribas USA
Performance
252.5
4124974
BNP Paribas USA
Performance
282.6
4127880
BNP Paribas USA
Performance
383.6
4119596
BNP Paribas USA
Performance
415.3
91912121
BNP Paribas USA
Performance
488.2
4122692
BNP Paribas USA
Performance
686.0
4127875
BNP Paribas USA
Performance
757.5
4123114
BNP Paribas USA
Performance
872.0
4120798
BNP Paribas USA
Performance
1,073.8
4125888
BNP Paribas USA
Performance
1,080.0
4121354
BNP Paribas USA
Performance
1,267.5
4122391
BNP Paribas USA
Performance
1,575.0
4131983
BNP Paribas USA
Performance
1,609.0
4131986
BNP Paribas USA
Performance
1,609.0
4125109
BNP Paribas USA
Performance
1,699.4


5.15-2



--------------------------------------------------------------------------------






4126615
BNP Paribas USA
Performance
1,746.0
4105543
BNP Paribas USA
Performance
2,434.1
4128096
BNP Paribas USA
Performance
3,459.3
4126291
BNP Paribas USA
Performance
6,213.0
4121117
BNP Paribas USA
Performance
7,000.0
4105546
BNP Paribas USA
Performance
10,215.7
4126292
BNP Paribas USA
Performance
12,426.0
4126289
BNP Paribas USA
Performance
12,426.0
4126290
BNP Paribas USA
Performance
12,426.0
4126288
BNP Paribas USA
Performance
61,556.9
5870007969
Citibank N.A.
Performance
5.4
5870007964
Citibank N.A.
Performance
6.8
5870007970
Citibank N.A.
Performance
8.2
5870007971
Citibank N.A.
Performance
11.4
5870007966
Citibank N.A.
Performance
13.6
5870007967
Citibank N.A.
Performance
13.6
FRWAV70365200201
Commerzbank AG
Performance
130.9
FRWAV70305030201
Commerzbank AG
Performance
181.9
FRWAV70390880201
Commerzbank AG
Performance
250.5
FRWAV70335300201
Commerzbank AG
Performance
398.0
FRWAV70379960201
Commerzbank AG
Performance
434.3
FRWAV70346200201
Commerzbank AG
Performance
501.0
FRWAV70359400201
Commerzbank AG
Performance
723.9
FRWAV70358950201
Commerzbank AG
Performance
764.3
FRWAV70365420201
Commerzbank AG
Performance
815.0
FRWAV70365160201
Commerzbank AG
Performance
973.8
FRWAV70358980201
Commerzbank AG
Performance
1,528.6
511837005
Credit Agricole CIB
Performance
81.7
428937011
Credit Agricole CIB
Performance
2,732.8
19637008
Credit Agricole CIB
Performance
120,000.0
416937012
Credit Agricole CIB
Performance
129,852.3
504BGA1407110
Deutsche Bank AG
Performance
642.7
504BGA1205026
Deutsche Bank AG
Performance
2,378.2
1001IML201500008
Europe Arab Bank
Performance
3.4
1001CLG201500067
Europe Arab Bank
Performance
237.5
1501ML201500006
Europe Arab Bank
Performance
270.0
1001CLG201500053
Europe Arab Bank
Performance
400.0
PEBPTH150392
HSBC Bank Australia Limited
Performance
65.4
PEBPTH150395
HSBC Bank Australia Limited
Performance
65.4
REBPTH121346
HSBC Bank Australia Limited
Performance
102.8
PEBPTH142794
HSBC Bank Australia Limited
Performance
105.5
FNGPTH116948
HSBC Bank Australia Limited
Performance
117.5


5.15-3



--------------------------------------------------------------------------------






PEBPTH123868
HSBC Bank Australia Limited
Performance
117.7
PEBPTH142808
HSBC Bank Australia Limited
Performance
192.0
PEBPTH150517
HSBC Bank Australia Limited
Performance
327.2
TEBPTH150678
HSBC Bank Australia Limited
Performance
385.4
PEBGWT120256
HSBC Bank Australia Limited
Performance
50,095.5
SDNGWT140240
HSBC Bank Australia Limited
Performance
52,875.1
PEBDUB028571
HSBC Bank Middle East Limited
Performance
40.0
PEBDUB026152
HSBC Bank Middle East Limited
Performance
61.3
PEBDUB768880
HSBC Bank Middle East Limited
Performance
82.5
PEBDUB768878
HSBC Bank Middle East Limited
Performance
88.1
APGDUB049377
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB049390
HSBC Bank Middle East Limited
Performance
125.0
PEBDEI783690
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB043461
HSBC Bank Middle East Limited
Performance
128.5
APGDUB768867
HSBC Bank Middle East Limited
Performance
165.0
PEBDUB026153
HSBC Bank Middle East Limited
Performance
212.5
PEBDUB042369
HSBC Bank Middle East Limited
Performance
223.0
REBDUB040775
HSBC Bank Middle East Limited
Performance
317.4
PEBDUB768876
HSBC Bank Middle East Limited
Performance
1,670.3
PEBDUB025214
HSBC Bank Middle East Limited
Performance
1,700.0
REBDUB041493
HSBC Bank Middle East Limited
Performance
1,913.9
PEBDUB036573
HSBC Bank Middle East Limited
Performance
2,737.8
PEBDUB040346
HSBC Bank Middle East Limited
Performance
4,322.6
APGDUB049178
HSBC Bank Middle East Limited
Performance
5,986.0
PEBDUB049179
HSBC Bank Middle East Limited
Performance
5,986.0
SDCMTN567195
HSBC Bank USA N.A.
Performance
28,010.0
DTNLES507311
ING Bank N.V.
Performance
7.5
DTNLES507314
ING Bank N.V.
Performance
67.2
DTNLES507312
ING Bank N.V.
Performance
104.4
DTNLES507308
ING Bank N.V.
Performance
227.6
K682144
ING Bank N.V.
Performance
245.0
K624895
ING Bank N.V.
Performance
267.5
DTNLFS600720
ING Bank N.V.
Performance
284.0
K677530
ING Bank N.V.
Performance
535.0
DTNLES506780
ING Bank N.V.
Performance
672.4
DTNLFS600719
ING Bank N.V.
Performance
716.0
DTNLES507310
ING Bank N.V.
Performance
742.0
K663265
ING Bank N.V.
Performance
1,003.1
DTNLES506783
ING Bank N.V.
Performance
1,398.0
K672931
ING Bank N.V.
Performance
1,550.0
K677529
ING Bank N.V.
Performance
,605.0
K672932
ING Bank N.V.
Performance
1,700.0


5.15-4



--------------------------------------------------------------------------------






K678646
ING Bank N.V.
Performance
2,110.0
K672930
ING Bank N.V.
Performance
2,520.0
K681056
ING Bank N.V.
Performance
3,180.5
153052-793
Intesa Sanpaolo-New York
Performance
64.8
123236-793
Intesa Sanpaolo-New York
Performance
320.5
133058-793
Intesa Sanpaolo-New York
Performance
320.5
NYSB2015054
Lloyds TSB Bank plc
Performance
1,389.8
NYSB2014008
Lloyds TSB Bank plc
Performance
15,506.7
NYSB2014153
Lloyds TSB Bank plc
Performance
61,250.0
032LGLB123155633
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123156118
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123157736
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123158379
Mashreq Bank P.S.C.
Performance
1.6
032LGLB140080001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141190001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141480001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB123156713
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157220
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157325
Mashreq Bank P.S.C.
Performance
4.1
032LGLB151110002
Mashreq Bank P.S.C.
Performance
4.1
032LGLB123154287
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157121
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157902
Mashreq Bank P.S.C.
Performance
4.9
032LGLB150670001
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123154353
Mashreq Bank P.S.C.
Performance
5.7
032LGLB123155015
Mashreq Bank P.S.C.
Performance
7.4
032LGLB123157737
Mashreq Bank P.S.C.
Performance
7.4
032LGLB123157177
Mashreq Bank P.S.C.
Performance
11.4
032LGLB150120002
Mashreq Bank P.S.C.
Performance
12.3
032LGLB123155012
Mashreq Bank P.S.C.
Performance
13.6
032LGLB123158002
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150221
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150234
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150238
Mashreq Bank P.S.C.
Performance
13.6
032LGTL151660001
Mashreq Bank P.S.C.
Performance
13.6
032LGLB143640002
Mashreq Bank P.S.C.
Performance
13.9
032LGLB143220001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB143350001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB150280001
Mashreq Bank P.S.C.
Performance
16.3
032LGLB123158014
Mashreq Bank P.S.C.
Performance
20.4
032LGLB123154372
Mashreq Bank P.S.C.
Performance
27.2
032LGPB151530001
Mashreq Bank P.S.C.
Performance
33.1


5.15-5



--------------------------------------------------------------------------------






032LGLB123155661
Mashreq Bank P.S.C.
Performance
40.8
032LGLB123154984
Mashreq Bank P.S.C.
Performance
81.7
032LGAP150840003
Mashreq Bank P.S.C.
Performance
300.0
032LGAP132260001
Mashreq Bank P.S.C.
Performance
748.7
032LGPB132260004
Mashreq Bank P.S.C.
Performance
748.7
032LGPB142640005
Mashreq Bank P.S.C.
Performance
1,604.8
032LGPB142640006
Mashreq Bank P.S.C.
Performance
1,694.3
032LGBB150290003
Mashreq Bank P.S.C.
Performance
2,482.4
032LGPB123155504
Mashreq Bank P.S.C.
Performance
3,436.8
032LGPB123155632
Mashreq Bank P.S.C.
Performance
7,330.9
032LGPB123155405
Mashreq Bank P.S.C.
Performance
8,151.4
032LGAP141320004
Mashreq Bank P.S.C.
Performance
34,048.0
5754505
MIZUHO BANK, LTD.
Performance
4,814.5
5754492
MIZUHO BANK, LTD.
Performance
5,086.6
S730850
National Bank Of Kuwait S.A.K.
Performance
82.7
S730710
National Bank Of Kuwait S.A.K.
Performance
1,081.0
S730711
National Bank Of Kuwait S.A.K.
Performance
1,081.0
G977
Qatar National Bank SAQ
Performance
1,800.0
HOU/S/06623
Riyad Bank, Houston Agency
Performance
170.0
HOU/S/07890
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07915
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07151
Riyad Bank, Houston Agency
Performance
745.2
HOU/S/07891
Riyad Bank, Houston Agency
Performance
799.3
HOU/S/07786
Riyad Bank, Houston Agency
Performance
1,731.4
HOU/S/07552
Riyad Bank, Houston Agency
Performance
2,438.5
HOU/S/07423
Riyad Bank, Houston Agency
Performance
3,087.3
HOU/S/07791
Riyad Bank, Houston Agency
Performance
3,243.6
HOU/S/07479
Riyad Bank, Houston Agency
Performance
3,726.4
HOU/S/07422
Riyad Bank, Houston Agency
Performance
5,080.4
HOU/S/07790
Riyad Bank, Houston Agency
Performance
6,487.2
HOU/S/07150
Riyad Bank, Houston Agency
Performance
6,961.8
HOU/S/07482
Riyad Bank, Houston Agency
Performance
7,801.3
HOU/S/07152
Riyad Bank, Houston Agency
Performance
13,366.8
3000310209
SAMBA Financial Group
Performance
12.6
3000310155
SAMBA Financial Group
Performance
14.8
3000310336
SAMBA Financial Group
Performance
18.0
3000310173
SAMBA Financial Group
Performance
23.1
3000310338
SAMBA Financial Group
Performance
27.0
3000310344
SAMBA Financial Group
Performance
27.1
3000310074
SAMBA Financial Group
Performance
59.4
3000310337
SAMBA Financial Group
Performance
66.8
3000310357
SAMBA Financial Group
Performance
88.0


5.15-6



--------------------------------------------------------------------------------






3000399991
SAMBA Financial Group
Performance
94.5
3000310317
SAMBA Financial Group
Performance
98.9
3000399687
SAMBA Financial Group
Performance
105.0
3000399688
SAMBA Financial Group
Performance
105.0
3000310073
SAMBA Financial Group
Performance
143.6
3000394383
SAMBA Financial Group
Performance
166.4
3000310030
SAMBA Financial Group
Performance
241.8
3000399686
SAMBA Financial Group
Performance
314.9
3000399671
SAMBA Financial Group
Performance
319.9
3000398691
SAMBA Financial Group
Performance
428.4
3000397192
SAMBA Financial Group
Performance
441.2
3000398980
SAMBA Financial Group
Performance
444.0
3000399626
SAMBA Financial Group
Performance
449.9
3000399629
SAMBA Financial Group
Performance
449.9
3000398665
SAMBA Financial Group
Performance
458.3
3000399934
SAMBA Financial Group
Performance
464.8
3000399935
SAMBA Financial Group
Performance
464.8
3000394388
SAMBA Financial Group
Performance
567.9
3000396510
SAMBA Financial Group
Performance
632.1
3000396511
SAMBA Financial Group
Performance
632.1
3000310382
SAMBA Financial Group
Performance
650.0
3000310383
SAMBA Financial Group
Performance
650.0
3000392592
SAMBA Financial Group
Performance
704.4
3000399004
SAMBA Financial Group
Performance
730.0
3000399533
SAMBA Financial Group
Performance
841.1
3000398981
SAMBA Financial Group
Performance
1,185.3
3000399003
SAMBA Financial Group
Performance
1,460.0
3000399845
SAMBA Financial Group
Performance
1,580.0
3000399803
SAMBA Financial Group
Performance
1,630.0
3000393358
SAMBA Financial Group
Performance
1,746.2
3000310156
SAMBA Financial Group
Performance
2,370.0
3000399901
SAMBA Financial Group
Performance
2,370.0
3000394032
SAMBA Financial Group
Performance
2,691.7
3000399846
SAMBA Financial Group
Performance
3,160.0
3000310012
SAMBA Financial Group
Performance
3,268.2
3000310013
SAMBA Financial Group
Performance
3,268.2
3000399804
SAMBA Financial Group
Performance
4,401.0
7759
Santander
Performance
1,588.5
7829
Santander
Performance
5,000.0
777020069980-L
Standard Chartered Bank
Performance
15.0
123020068580
Standard Chartered Bank
Performance
27.2
777020075704-L
Standard Chartered Bank
Performance
45.0
777020070629-L
Standard Chartered Bank
Performance
80.0


5.15-7



--------------------------------------------------------------------------------






777020021996-L
Standard Chartered Bank
Performance
98.5
777020069276-L
Standard Chartered Bank
Performance
140.0
777020067438-L
Standard Chartered Bank
Performance
149.9
123020500764
Standard Chartered Bank
Performance
250.0
777020050197-L
Standard Chartered Bank
Performance
291.1
777020072011-L
Standard Chartered Bank
Performance
402.0
777020029408-L
Standard Chartered Bank
Performance
560.0
777020072057-L
Standard Chartered Bank
Performance
712.9
779-02-0053968-I
Standard Chartered Bank
Performance
785.6
777020022085-L
Standard Chartered Bank
Performance
854.1
777020034303-L
Standard Chartered Bank
Performance
858.4
777020069025-L
Standard Chartered Bank
Performance
972.0
777020072048-l
Standard Chartered Bank
Performance
979.5
777020076730-L
Standard Chartered Bank
Performance
998.2
777020044436-L
Standard Chartered Bank
Performance
1,034.7
777020032350-L
Standard Chartered Bank
Performance
1,054.0
777020030245-L
Standard Chartered Bank
Performance
1,104.3
777020057984-L
Standard Chartered Bank
Performance
1,452.0
777020067401-L
Standard Chartered Bank
Performance
1,468.0
777020036515-L
Standard Chartered Bank
Performance
1,800.0
777020028221-L
Standard Chartered Bank
Performance
1,854.2
777020070870-L
Standard Chartered Bank
Performance
2,215.8
777020063094-L
Standard Chartered Bank
Performance
3,134.1
777020063076-L
Standard Chartered Bank
Performance
3,917.7
777020067777-L
Standard Chartered Bank
Performance
5,000.0
123020068731
Standard Chartered Bank
Performance
7,183.4
777020044409-L
Standard Chartered Bank
Performance
18,312.2
T407672
The Royal Bank of Scotland N.V.
Performance
0.0
MEAE1AE07G501131
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501851
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501853
The Royal Bank of Scotland N.V.
Performance
6.5
NLNL1NL14G840269
The Royal Bank of Scotland N.V.
Performance
7.6
T411003
The Royal Bank of Scotland N.V.
Performance
10.9
MEAE2AE07G501847
The Royal Bank of Scotland N.V.
Performance
13.6
MEAE2AE07G501849
The Royal Bank of Scotland N.V.
Performance
13.6
MEAE2AE07G501854
The Royal Bank of Scotland N.V.
Performance
20.4
T411036
The Royal Bank of Scotland N.V.
Performance
26.5
T410369
The Royal Bank of Scotland N.V.
Performance
72.0
T410368
The Royal Bank of Scotland N.V.
Performance
95.7
G14/4996
The Royal Bank of Scotland N.V.
Performance
117.1
NLNL1NL14G840477
The Royal Bank of Scotland N.V.
Performance
161.1
NLNL1NL09G830181
The Royal Bank of Scotland N.V.
Performance
749.0


5.15-8



--------------------------------------------------------------------------------






T410470
The Royal Bank of Scotland N.V.
Performance
966.3
NLNL1NL14G839918
The Royal Bank of Scotland N.V.
Performance
1,297.9
T410471
The Royal Bank of Scotland N.V.
Performance
1,504.9
NLNL1NL14G839757
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL14G839758
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL12G837706
The Royal Bank of Scotland N.V.
Performance
23,982.8
SLCPPDX05105
U.S. Bank N.A.
Performance
70,000.0
29070196-A
Australian And New Zealand Banking Group Limited
Financial
1.7
21197
Australian And New Zealand Banking Group Limited
Financial
11.9
93033/80085
Bank of Nova Scotia
Financial
57,389.2
IGB1301451
BNP Paribas S.A.
Financial
2,926.1
4119584
BNP Paribas USA
Financial
25.4
4119591
BNP Paribas USA
Financial
1,915.9
4119582
BNP Paribas USA
Financial
2,050.0
FHGAV08077000200
Commerzbank AG
Financial
138.5
FNGPTH141138
HSBC Bank Australia Limited
Financial
26.5
FNGPTH141567
HSBC Bank Australia Limited
Financial
153.4
FNGPTH130624
HSBC Bank Australia Limited
Financial
198.2
FNGPTH116956
HSBC Bank Australia Limited
Financial
267.1
FNGPTH122092
HSBC Bank Australia Limited
Financial
307.1
FNGPTH116949
HSBC Bank Australia Limited
Financial
462.4
FNGPTH141045
HSBC Bank Australia Limited
Financial
482.2
FNGPTH151302
HSBC Bank Australia Limited
Financial
1,090.2
SDCMTN563275
HSBC Bank USA N.A.
Financial
100.0
SDCMTN567955
HSBC Bank USA N.A.
Financial
258.7
SDCMTN564216
HSBC Bank USA N.A.
Financial
283.7
SDCMTN563985
HSBC Bank USA N.A.
Financial
445.0
SDCMTN564121
HSBC Bank USA N.A.
Financial
2,723.7
SDCMTN563273
HSBC Bank USA N.A.
Financial
4,200.0
SDCMTN563274
HSBC Bank USA N.A.
Financial
12,610.8
NYSB2015003
Lloyds TSB Bank plc
Financial
500.0
NYSB2013303
Lloyds TSB Bank plc
Financial
4,436.8
032LGFN123150846
Mashreq Bank P.S.C.
Financial
8.2
032LGPP143370003
Mashreq Bank P.S.C.
Financial
27.5
032LGFN123150791
Mashreq Bank P.S.C.
Financial
43.6
032LGFN123150766
Mashreq Bank P.S.C.
Financial
54.5
032LGOT123151728
Mashreq Bank P.S.C.
Financial
61.8
032LGPP142580002
Mashreq Bank P.S.C.
Financial
114.0
032LGFN123150877
Mashreq Bank P.S.C.
Financial
136.2
032LGFN123150556
Mashreq Bank P.S.C.
Financial
163.4
032LGFN123150769
Mashreq Bank P.S.C.
Financial
171.5


5.15-9



--------------------------------------------------------------------------------






3000368994
SAMBA Financial Group
Financial
18.7
777020052872-L
Standard Chartered Bank
Financial
22.3
777020063888-l
Standard Chartered Bank
Financial
44.5
359020594301
Standard Chartered Bank (Thai) PCL
Financial
59.2
MEAE1AE07G501121
The Royal Bank of Scotland N.V.
Financial
13.6
MEAE2AE07G502994
The Royal Bank of Scotland N.V.
Financial
13.6
SLCPPDX06471
U.S. Bank N.A.
Financial
2,000.0
 
Letter of Credit & Bank Guarantee Utilization
 
1,426,854.0
 
Revolver Foreign Currency Adjustment
 
1,908.0
 
Total Utilization
 
1,428,762.0
 
 
 
 





Contingent Obligations


GUARANTEE NUMBER
ISSUING BANK
PURPOSE
AMOUNT IN USD (000's)
10111
Abu Dhabi International Bank Inc.
Performance
464.5
9963
Abu Dhabi International Bank Inc.
Performance
933.0
11134
Abu Dhabi International Bank Inc.
Performance
18,086.7
SO93378200
Australian And New Zealand Banking Group Limited
Performance
1,604.8
SO94978200
Australian And New Zealand Banking Group Limited
Performance
16,377.4
SBLC4707329NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.0
SBLC5707525NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.8
SBLC4707350NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
4.4
SBLC4707154NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
8.5
SBLC5707402NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
9.1
SBLC4707215NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
13.6
SBLC4707298NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
17.5
SBLC4707330NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
29.5
SBLC4707117NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
32.7
SBLC4707159NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
62.0
SBLC4707244NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
71.0
SBLC4707116NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
76.3
SBLC4707331NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
81.9
SBLC4707115NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.1
SBLC5707410NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.4
SBLC4707138NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
126.5
SBLC4707351NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
132.7
SBLC4707114NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
145.0


5.15-10



--------------------------------------------------------------------------------






SBLC4707095NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
176.0
SBLC5707545NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
200.5
SBLC4707365NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
277.6
SBLC5707700NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
322.1
SBLC5707459NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
772.4
SBLC4707071NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,159.0
SBLC5707425NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,288.5
SBLC4707019NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,363.9
SBLC4707020NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707021NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707076NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2,520.7
3131284
Bank of America N.A.
Performance
62.9
BMTO449928OS
Bank of Montreal TFO
Performance
434.7
BMTO425120OS
Bank of Montreal TFO
Performance
4,921.3
OGU1647GWS
Bank of Nova Scotia
Performance
312.5
OSB15573GWS
Bank of Nova Scotia
Performance
2,000.0
OSB15574GWS
Bank of Nova Scotia
Performance
4,400.0
S502426N
Bank of Tokyo Mitsubishi
Performance
40,829.3
S500831N
Bank of Tokyo Mitsubishi
Performance
61,250.0
S500588N
Bank of Tokyo Mitsubishi
Performance
153,157.5
BMCH470432OS
BMO Harris Bank N.A.
Performance
1,303.5
BMCH468852OS
BMO Harris Bank N.A.
Performance
1,368.7
HACH401446OS
BMO Harris Bank N.A.
Performance
2,363.3
IGB1401995
BNP Paribas S.A.
Performance
41.4
IGB1500095
BNP Paribas S.A.
Performance
165.5
IGB1404669
BNP Paribas S.A.
Performance
207.5
IGB1402491
BNP Paribas S.A.
Performance
222.4
IGB1501186
BNP Paribas S.A.
Performance
346.9
IGB1402822
BNP Paribas S.A.
Performance
467.4
IGB1501188
BNP Paribas S.A.
Performance
820.7
IGB1501189
BNP Paribas S.A.
Performance
838.0
IGB1501187
BNP Paribas S.A.
Performance
1,080.0
IGB1303272
BNP Paribas S.A.
Performance
1,650.0
4130103
BNP Paribas USA
Performance
14.3
4125463
BNP Paribas USA
Performance
24.6
4130239
BNP Paribas USA
Performance
32.2
4130076
BNP Paribas USA
Performance
36.0
4119684
BNP Paribas USA
Performance
45.9
4125455
BNP Paribas USA
Performance
54.2
4121828
BNP Paribas USA
Performance
64.5
4127435
BNP Paribas USA
Performance
73.3
4127591
BNP Paribas USA
Performance
118.2


5.15-11



--------------------------------------------------------------------------------






4121697
BNP Paribas USA
Performance
250.0
91909337
BNP Paribas USA
Performance
252.5
4124974
BNP Paribas USA
Performance
282.6
4127880
BNP Paribas USA
Performance
383.6
4119596
BNP Paribas USA
Performance
415.3
91912121
BNP Paribas USA
Performance
488.2
4122692
BNP Paribas USA
Performance
686.0
4127875
BNP Paribas USA
Performance
757.5
4123114
BNP Paribas USA
Performance
872.0
4120798
BNP Paribas USA
Performance
1,073.8
4125888
BNP Paribas USA
Performance
1,080.0
4121354
BNP Paribas USA
Performance
1,267.5
4122391
BNP Paribas USA
Performance
1,575.0
4131983
BNP Paribas USA
Performance
1,609.0
4131986
BNP Paribas USA
Performance
1,609.0
4125109
BNP Paribas USA
Performance
1,699.4
4126615
BNP Paribas USA
Performance
1,746.0
4105543
BNP Paribas USA
Performance
2,434.1
4128096
BNP Paribas USA
Performance
3,459.3
4126291
BNP Paribas USA
Performance
6,213.0
4121117
BNP Paribas USA
Performance
7,000.0
4105546
BNP Paribas USA
Performance
10,215.7
4126292
BNP Paribas USA
Performance
12,426.0
4126289
BNP Paribas USA
Performance
12,426.0
4126290
BNP Paribas USA
Performance
12,426.0
4126288
BNP Paribas USA
Performance
61,556.9
5870007969
Citibank N.A.
Performance
5.4
5870007964
Citibank N.A.
Performance
6.8
5870007970
Citibank N.A.
Performance
8.2
5870007971
Citibank N.A.
Performance
11.4
5870007966
Citibank N.A.
Performance
13.6
5870007967
Citibank N.A.
Performance
13.6
FRWAV70365200201
Commerzbank AG
Performance
130.9
FRWAV70305030201
Commerzbank AG
Performance
181.9
FRWAV70390880201
Commerzbank AG
Performance
250.5
FRWAV70335300201
Commerzbank AG
Performance
398.0
FRWAV70379960201
Commerzbank AG
Performance
434.3
FRWAV70346200201
Commerzbank AG
Performance
501.0
FRWAV70359400201
Commerzbank AG
Performance
723.9
FRWAV70358950201
Commerzbank AG
Performance
764.3
FRWAV70365420201
Commerzbank AG
Performance
815.0
FRWAV70365160201
Commerzbank AG
Performance
973.8


5.15-12



--------------------------------------------------------------------------------






FRWAV70358980201
Commerzbank AG
Performance
1,528.6
511837005
Credit Agricole CIB
Performance
81.7
428937011
Credit Agricole CIB
Performance
2,732.8
19637008
Credit Agricole CIB
Performance
120,000.0
416937012
Credit Agricole CIB
Performance
129,852.3
504BGA1407110
Deutsche Bank AG
Performance
642.7
504BGA1205026
Deutsche Bank AG
Performance
2,378.2
1001IML201500008
Europe Arab Bank
Performance
3.4
1001CLG201500067
Europe Arab Bank
Performance
237.5
1501ML201500006
Europe Arab Bank
Performance
270.0
1001CLG201500053
Europe Arab Bank
Performance
400.0
PEBPTH150392
HSBC Bank Australia Limited
Performance
65.4
PEBPTH150395
HSBC Bank Australia Limited
Performance
65.4
REBPTH121346
HSBC Bank Australia Limited
Performance
102.8
PEBPTH142794
HSBC Bank Australia Limited
Performance
105.5
FNGPTH116948
HSBC Bank Australia Limited
Performance
117.5
PEBPTH123868
HSBC Bank Australia Limited
Performance
117.7
PEBPTH142808
HSBC Bank Australia Limited
Performance
192.0
PEBPTH150517
HSBC Bank Australia Limited
Performance
327.2
TEBPTH150678
HSBC Bank Australia Limited
Performance
385.4
PEBGWT120256
HSBC Bank Australia Limited
Performance
50,095.5
SDNGWT140240
HSBC Bank Australia Limited
Performance
52,875.1
PEBDUB028571
HSBC Bank Middle East Limited
Performance
40.0
PEBDUB026152
HSBC Bank Middle East Limited
Performance
61.3
PEBDUB768880
HSBC Bank Middle East Limited
Performance
82.5
PEBDUB768878
HSBC Bank Middle East Limited
Performance
88.1
APGDUB049377
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB049390
HSBC Bank Middle East Limited
Performance
125.0
PEBDEI783690
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB043461
HSBC Bank Middle East Limited
Performance
128.5
APGDUB768867
HSBC Bank Middle East Limited
Performance
165.0
PEBDUB026153
HSBC Bank Middle East Limited
Performance
212.5
PEBDUB042369
HSBC Bank Middle East Limited
Performance
223.0
REBDUB040775
HSBC Bank Middle East Limited
Performance
317.4
PEBDUB768876
HSBC Bank Middle East Limited
Performance
1,670.3
PEBDUB025214
HSBC Bank Middle East Limited
Performance
1,700.0
REBDUB041493
HSBC Bank Middle East Limited
Performance
1,913.9
PEBDUB036573
HSBC Bank Middle East Limited
Performance
2,737.8
PEBDUB040346
HSBC Bank Middle East Limited
Performance
4,322.6
APGDUB049178
HSBC Bank Middle East Limited
Performance
5,986.0
PEBDUB049179
HSBC Bank Middle East Limited
Performance
5,986.0
SDCMTN567195
HSBC Bank USA N.A.
Performance
28,010.0


5.15-13



--------------------------------------------------------------------------------






DTNLES507311
ING Bank N.V.
Performance
7.5
DTNLES507314
ING Bank N.V.
Performance
67.2
DTNLES507312
ING Bank N.V.
Performance
104.4
DTNLES507308
ING Bank N.V.
Performance
227.6
K682144
ING Bank N.V.
Performance
245.0
K624895
ING Bank N.V.
Performance
267.5
DTNLFS600720
ING Bank N.V.
Performance
284.0
K677530
ING Bank N.V.
Performance
535.0
DTNLES506780
ING Bank N.V.
Performance
672.4
DTNLFS600719
ING Bank N.V.
Performance
716.0
DTNLES507310
ING Bank N.V.
Performance
742.0
K663265
ING Bank N.V.
Performance
1,003.1
DTNLES506783
ING Bank N.V.
Performance
1,398.0
K672931
ING Bank N.V.
Performance
1,550.0
K677529
ING Bank N.V.
Performance
,605.0
K672932
ING Bank N.V.
Performance
1,700.0
K678646
ING Bank N.V.
Performance
2,110.0
K672930
ING Bank N.V.
Performance
2,520.0
K681056
ING Bank N.V.
Performance
3,180.5
153052-793
Intesa Sanpaolo-New York
Performance
64.8
123236-793
Intesa Sanpaolo-New York
Performance
320.5
133058-793
Intesa Sanpaolo-New York
Performance
320.5
NYSB2015054
Lloyds TSB Bank plc
Performance
1,389.8
NYSB2014008
Lloyds TSB Bank plc
Performance
15,506.7
NYSB2014153
Lloyds TSB Bank plc
Performance
61,250.0
032LGLB123155633
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123156118
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123157736
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123158379
Mashreq Bank P.S.C.
Performance
1.6
032LGLB140080001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141190001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141480001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB123156713
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157220
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157325
Mashreq Bank P.S.C.
Performance
4.1
032LGLB151110002
Mashreq Bank P.S.C.
Performance
4.1
032LGLB123154287
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157121
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157902
Mashreq Bank P.S.C.
Performance
4.9
032LGLB150670001
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123154353
Mashreq Bank P.S.C.
Performance
5.7
032LGLB123155015
Mashreq Bank P.S.C.
Performance
7.4


5.15-14



--------------------------------------------------------------------------------






032LGLB123157737
Mashreq Bank P.S.C.
Performance
7.4
032LGLB123157177
Mashreq Bank P.S.C.
Performance
11.4
032LGLB150120002
Mashreq Bank P.S.C.
Performance
12.3
032LGLB123155012
Mashreq Bank P.S.C.
Performance
13.6
032LGLB123158002
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150221
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150234
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150238
Mashreq Bank P.S.C.
Performance
13.6
032LGTL151660001
Mashreq Bank P.S.C.
Performance
13.6
032LGLB143640002
Mashreq Bank P.S.C.
Performance
13.9
032LGLB143220001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB143350001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB150280001
Mashreq Bank P.S.C.
Performance
16.3
032LGLB123158014
Mashreq Bank P.S.C.
Performance
20.4
032LGLB123154372
Mashreq Bank P.S.C.
Performance
27.2
032LGPB151530001
Mashreq Bank P.S.C.
Performance
33.1
032LGLB123155661
Mashreq Bank P.S.C.
Performance
40.8
032LGLB123154984
Mashreq Bank P.S.C.
Performance
81.7
032LGAP150840003
Mashreq Bank P.S.C.
Performance
300.0
032LGAP132260001
Mashreq Bank P.S.C.
Performance
748.7
032LGPB132260004
Mashreq Bank P.S.C.
Performance
748.7
032LGPB142640005
Mashreq Bank P.S.C.
Performance
1,604.8
032LGPB142640006
Mashreq Bank P.S.C.
Performance
1,694.3
032LGBB150290003
Mashreq Bank P.S.C.
Performance
2,482.4
032LGPB123155504
Mashreq Bank P.S.C.
Performance
3,436.8
032LGPB123155632
Mashreq Bank P.S.C.
Performance
7,330.9
032LGPB123155405
Mashreq Bank P.S.C.
Performance
8,151.4
032LGAP141320004
Mashreq Bank P.S.C.
Performance
34,048.0
5754505
MIZUHO BANK, LTD.
Performance
4,814.5
5754492
MIZUHO BANK, LTD.
Performance
5,086.6
S730850
National Bank Of Kuwait S.A.K.
Performance
82.7
S730710
National Bank Of Kuwait S.A.K.
Performance
1,081.0
S730711
National Bank Of Kuwait S.A.K.
Performance
1,081.0
G977
Qatar National Bank SAQ
Performance
1,800.0
HOU/S/06623
Riyad Bank, Houston Agency
Performance
170.0
HOU/S/07890
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07915
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07151
Riyad Bank, Houston Agency
Performance
745.2
HOU/S/07891
Riyad Bank, Houston Agency
Performance
799.3
HOU/S/07786
Riyad Bank, Houston Agency
Performance
1,731.4
HOU/S/07552
Riyad Bank, Houston Agency
Performance
2,438.5
HOU/S/07423
Riyad Bank, Houston Agency
Performance
3,087.3


5.15-15



--------------------------------------------------------------------------------






HOU/S/07791
Riyad Bank, Houston Agency
Performance
3,243.6
HOU/S/07479
Riyad Bank, Houston Agency
Performance
3,726.4
HOU/S/07422
Riyad Bank, Houston Agency
Performance
5,080.4
HOU/S/07790
Riyad Bank, Houston Agency
Performance
6,487.2
HOU/S/07150
Riyad Bank, Houston Agency
Performance
6,961.8
HOU/S/07482
Riyad Bank, Houston Agency
Performance
7,801.3
HOU/S/07152
Riyad Bank, Houston Agency
Performance
13,366.8
3000310209
SAMBA Financial Group
Performance
12.6
3000310155
SAMBA Financial Group
Performance
14.8
3000310336
SAMBA Financial Group
Performance
18.0
3000310173
SAMBA Financial Group
Performance
23.1
3000310338
SAMBA Financial Group
Performance
27.0
3000310344
SAMBA Financial Group
Performance
27.1
3000310074
SAMBA Financial Group
Performance
59.4
3000310337
SAMBA Financial Group
Performance
66.8
3000310357
SAMBA Financial Group
Performance
88.0
3000399991
SAMBA Financial Group
Performance
94.5
3000310317
SAMBA Financial Group
Performance
98.9
3000399687
SAMBA Financial Group
Performance
105.0
3000399688
SAMBA Financial Group
Performance
105.0
3000310073
SAMBA Financial Group
Performance
143.6
3000394383
SAMBA Financial Group
Performance
166.4
3000310030
SAMBA Financial Group
Performance
241.8
3000399686
SAMBA Financial Group
Performance
314.9
3000399671
SAMBA Financial Group
Performance
319.9
3000398691
SAMBA Financial Group
Performance
428.4
3000397192
SAMBA Financial Group
Performance
441.2
3000398980
SAMBA Financial Group
Performance
444.0
3000399626
SAMBA Financial Group
Performance
449.9
3000399629
SAMBA Financial Group
Performance
449.9
3000398665
SAMBA Financial Group
Performance
458.3
3000399934
SAMBA Financial Group
Performance
464.8
3000399935
SAMBA Financial Group
Performance
464.8
3000394388
SAMBA Financial Group
Performance
567.9
3000396510
SAMBA Financial Group
Performance
632.1
3000396511
SAMBA Financial Group
Performance
632.1
3000310382
SAMBA Financial Group
Performance
650.0
3000310383
SAMBA Financial Group
Performance
650.0
3000392592
SAMBA Financial Group
Performance
704.4
3000399004
SAMBA Financial Group
Performance
730.0
3000399533
SAMBA Financial Group
Performance
841.1
3000398981
SAMBA Financial Group
Performance
1,185.3


5.15-16



--------------------------------------------------------------------------------






3000399003
SAMBA Financial Group
Performance
1,460.0
3000399845
SAMBA Financial Group
Performance
1,580.0
3000399803
SAMBA Financial Group
Performance
1,630.0
3000393358
SAMBA Financial Group
Performance
1,746.2
3000310156
SAMBA Financial Group
Performance
2,370.0
3000399901
SAMBA Financial Group
Performance
2,370.0
3000394032
SAMBA Financial Group
Performance
2,691.7
3000399846
SAMBA Financial Group
Performance
3,160.0
3000310012
SAMBA Financial Group
Performance
3,268.2
3000310013
SAMBA Financial Group
Performance
3,268.2
3000399804
SAMBA Financial Group
Performance
4,401.0
7759
Santander
Performance
1,588.5
7829
Santander
Performance
5,000.0
777020069980-L
Standard Chartered Bank
Performance
15.0
123020068580
Standard Chartered Bank
Performance
27.2
777020075704-L
Standard Chartered Bank
Performance
45.0
777020070629-L
Standard Chartered Bank
Performance
80.0
777020021996-L
Standard Chartered Bank
Performance
98.5
777020069276-L
Standard Chartered Bank
Performance
140.0
777020067438-L
Standard Chartered Bank
Performance
149.9
123020500764
Standard Chartered Bank
Performance
250.0
777020050197-L
Standard Chartered Bank
Performance
291.1
777020072011-L
Standard Chartered Bank
Performance
402.0
777020029408-L
Standard Chartered Bank
Performance
560.0
777020072057-L
Standard Chartered Bank
Performance
712.9
779-02-0053968-I
Standard Chartered Bank
Performance
785.6
777020022085-L
Standard Chartered Bank
Performance
854.1
777020034303-L
Standard Chartered Bank
Performance
858.4
777020069025-L
Standard Chartered Bank
Performance
972.0
777020072048-l
Standard Chartered Bank
Performance
979.5
777020076730-L
Standard Chartered Bank
Performance
998.2
777020044436-L
Standard Chartered Bank
Performance
1,034.7
777020032350-L
Standard Chartered Bank
Performance
1,054.0
777020030245-L
Standard Chartered Bank
Performance
1,104.3
777020057984-L
Standard Chartered Bank
Performance
1,452.0
777020067401-L
Standard Chartered Bank
Performance
1,468.0
777020036515-L
Standard Chartered Bank
Performance
1,800.0
777020028221-L
Standard Chartered Bank
Performance
1,854.2
777020070870-L
Standard Chartered Bank
Performance
2,215.8
777020063094-L
Standard Chartered Bank
Performance
3,134.1
777020063076-L
Standard Chartered Bank
Performance
3,917.7
777020067777-L
Standard Chartered Bank
Performance
5,000.0
123020068731
Standard Chartered Bank
Performance
7,183.4


5.15-17



--------------------------------------------------------------------------------






777020044409-L
Standard Chartered Bank
Performance
18,312.2
T407672
The Royal Bank of Scotland N.V.
Performance
0.0
MEAE1AE07G501131
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501851
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501853
The Royal Bank of Scotland N.V.
Performance
6.5
NLNL1NL14G840269
The Royal Bank of Scotland N.V.
Performance
7.6
T411003
The Royal Bank of Scotland N.V.
Performance
10.9
MEAE2AE07G501847
The Royal Bank of Scotland N.V.
Performance
13.6
MEAE2AE07G501849
The Royal Bank of Scotland N.V.
Performance
13.6
MEAE2AE07G501854
The Royal Bank of Scotland N.V.
Performance
20.4
T411036
The Royal Bank of Scotland N.V.
Performance
26.5
T410369
The Royal Bank of Scotland N.V.
Performance
72.0
T410368
The Royal Bank of Scotland N.V.
Performance
95.7
G14/4996
The Royal Bank of Scotland N.V.
Performance
117.1
NLNL1NL14G840477
The Royal Bank of Scotland N.V.
Performance
161.1
NLNL1NL09G830181
The Royal Bank of Scotland N.V.
Performance
749.0
T410470
The Royal Bank of Scotland N.V.
Performance
966.3
NLNL1NL14G839918
The Royal Bank of Scotland N.V.
Performance
1,297.9
T410471
The Royal Bank of Scotland N.V.
Performance
1,504.9
NLNL1NL14G839757
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL14G839758
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL12G837706
The Royal Bank of Scotland N.V.
Performance
23,982.8
SLCPPDX05105
U.S. Bank N.A.
Performance
70,000.0
29070196-A
Australian And New Zealand Banking Group Limited
Financial
1.7
21197
Australian And New Zealand Banking Group Limited
Financial
11.9
93033/80085
Bank of Nova Scotia
Financial
57,389.2
IGB1301451
BNP Paribas S.A.
Financial
2,926.1
4119584
BNP Paribas USA
Financial
25.4
4119591
BNP Paribas USA
Financial
1,915.9
4119582
BNP Paribas USA
Financial
2,050.0
FHGAV08077000200
Commerzbank AG
Financial
138.5
FNGPTH141138
HSBC Bank Australia Limited
Financial
26.5
FNGPTH141567
HSBC Bank Australia Limited
Financial
153.4
FNGPTH130624
HSBC Bank Australia Limited
Financial
198.2
FNGPTH116956
HSBC Bank Australia Limited
Financial
267.1
FNGPTH122092
HSBC Bank Australia Limited
Financial
307.1
FNGPTH116949
HSBC Bank Australia Limited
Financial
462.4
FNGPTH141045
HSBC Bank Australia Limited
Financial
482.2
FNGPTH151302
HSBC Bank Australia Limited
Financial
1,090.2
SDCMTN563275
HSBC Bank USA N.A.
Financial
100.0
SDCMTN567955
HSBC Bank USA N.A.
Financial
258.7


5.15-18



--------------------------------------------------------------------------------






SDCMTN564216
HSBC Bank USA N.A.
Financial
283.7
SDCMTN563985
HSBC Bank USA N.A.
Financial
445.0
SDCMTN564121
HSBC Bank USA N.A.
Financial
2,723.7
SDCMTN563273
HSBC Bank USA N.A.
Financial
4,200.0
SDCMTN563274
HSBC Bank USA N.A.
Financial
12,610.8
NYSB2015003
Lloyds TSB Bank plc
Financial
500.0
NYSB2013303
Lloyds TSB Bank plc
Financial
4,436.8
032LGFN123150846
Mashreq Bank P.S.C.
Financial
8.2
032LGPP143370003
Mashreq Bank P.S.C.
Financial
27.5
032LGFN123150791
Mashreq Bank P.S.C.
Financial
43.6
032LGFN123150766
Mashreq Bank P.S.C.
Financial
54.5
032LGOT123151728
Mashreq Bank P.S.C.
Financial
61.8
032LGPP142580002
Mashreq Bank P.S.C.
Financial
114.0
032LGFN123150877
Mashreq Bank P.S.C.
Financial
136.2
032LGFN123150556
Mashreq Bank P.S.C.
Financial
163.4
032LGFN123150769
Mashreq Bank P.S.C.
Financial
171.5
3000368994
SAMBA Financial Group
Financial
18.7
777020052872-L
Standard Chartered Bank
Financial
22.3
777020063888-l
Standard Chartered Bank
Financial
44.5
359020594301
Standard Chartered Bank (Thai) PCL
Financial
59.2
MEAE1AE07G501121
The Royal Bank of Scotland N.V.
Financial
13.6
MEAE2AE07G502994
The Royal Bank of Scotland N.V.
Financial
13.6
SLCPPDX06471
U.S. Bank N.A.
Financial
2,000.0
 
Letter of Credit & Bank Guarantee Utilization
 
1,426,854.0
 
Revolver Foreign Currency Adjustment
 
1,908.0
 
Total Utilization
 
1,428,762.0
 
 
 
 



BOND#
SURETY
TYPE
Amount in USD( $000's)
K07477387
ACE INA GROUP
License / Permit
1
K07444709
ACE INA GROUP
License / Permit
3
K07177021
ACE INA GROUP
License / Permit
4
K07176594
ACE INA GROUP
License / Permit
5
K07177227
ACE INA GROUP
License / Permit
5
K07444977
ACE INA GROUP
License / Permit
5
K07785926
ACE INA GROUP
License / Permit
5
M413771
ACE INA GROUP
Customs
5
K07176582
ACE INA GROUP
License / Permit
10
K07176612
ACE INA GROUP
License / Permit
10
K07176685
ACE INA GROUP
License / Permit
10
K0778594A
ACE INA GROUP
License / Permit
10


5.15-19



--------------------------------------------------------------------------------






K08023104
ACE INA GROUP
License / Permit
10
K08031149
ACE INA GROUP
License / Permit
10
K08407575
ACE INA GROUP
License / Permit
10
K08521128
ACE INA GROUP
License / Permit
10
K08693274
ACE INA GROUP
License / Permit
10
K08693286
ACE INA GROUP
License / Permit
10
K08693304
ACE INA GROUP
License / Permit
10
K08693602
ACE INA GROUP
License / Permit
10
K07176788
ACE INA GROUP
License / Permit
12
K07176843
ACE INA GROUP
License / Permit
12
K09028729
ACE INA GROUP
License / Permit
12
K09028730
ACE INA GROUP
License / Permit
12
K07176776
ACE INA GROUP
License / Permit
13
K07176867
ACE INA GROUP
License / Permit
13
K07177252
ACE INA GROUP
License / Permit
13
K08023116
ACE INA GROUP
License / Permit
13
K08521700
ACE INA GROUP
License / Permit
13
K08766599
ACE INA GROUP
License / Permit
13
K08766605
ACE INA GROUP
License / Permit
13
K08766952
ACE INA GROUP
License / Permit
13
K09028742
ACE INA GROUP
License / Permit
13
K09028766
ACE INA GROUP
License / Permit
13
K0888450A
ACE INA GROUP
License / Permit
13
K08342635
ACE INA GROUP
License / Permit
15
K07177070
ACE INA GROUP
License / Permit
20
K0717651A
ACE INA GROUP
License / Permit
25
K07176533
ACE INA GROUP
Notary
25
K08023050
ACE INA GROUP
License / Permit
25
K0802330A
ACE INA GROUP
Wage & Welfare
25
K08030893
ACE INA GROUP
License / Permit
25
K08521621
ACE INA GROUP
License / Permit
25
K08648852
ACE INA GROUP
License / Permit
25
K0893258A
ACE INA GROUP
Wage & Welfare
25
K07477934
ACE INA GROUP
Guarantee Pymt
26
K07445052
ACE INA GROUP
Guarantee Pymt
30
K08932256
ACE INA GROUP
Wage & Welfare
40
K0869333A
ACE INA GROUP
License / Permit
45
K0876623A
ACE INA GROUP
License / Permit
45
K08766241
ACE INA GROUP
License / Permit
45
K08766277
ACE INA GROUP
License / Permit
45
K08766289
ACE INA GROUP
License / Permit
45
K08816797
ACE INA GROUP
Wage & Welfare
45
120719005
ACE INA GROUP
Customs
50
K07176727
ACE INA GROUP
License / Permit
50
K07176892
ACE INA GROUP
License / Permit
50
K07444394
ACE INA GROUP
License / Permit
50


5.15-20



--------------------------------------------------------------------------------






K08022951
ACE INA GROUP
License / Permit
50
K0834274A
ACE INA GROUP
License / Permit
50
K0841709A
ACE INA GROUP
License / Permit
50
K08521402
ACE INA GROUP
Wage & Welfare
50
K08626893
ACE INA GROUP
License / Permit
50
K08626911
ACE INA GROUP
License / Permit
50
K08932621
ACE INA GROUP
License / Permit
50
K09028468
ACE INA GROUP
Guarantee Pymt
50
K08597595
ACE INA GROUP
Maintenance
53
K08817054
ACE INA GROUP
Payment & Performance
60
K08521219
ACE INA GROUP
Guarantee Pymt
75
K08817078
ACE INA GROUP
Wage & Welfare
75
K08851979
ACE INA GROUP
License / Permit
75
K08931902
ACE INA GROUP
License / Permit
75
K07786189
ACE INA GROUP
License / Permit
90
K08656976
ACE INA GROUP
License / Permit
90
K08766216
ACE INA GROUP
License / Permit
90
K08766228
ACE INA GROUP
License / Permit
90
K08766253
ACE INA GROUP
License / Permit
90
K08766265
ACE INA GROUP
License / Permit
90
K08932426
ACE INA GROUP
License / Permit
90
K08932438
ACE INA GROUP
License / Permit
90
K09028663
ACE INA GROUP
License / Permit
90
K09028717
ACE INA GROUP
License / Permit
90
150508002
ACE INA GROUP
Customs
100
K07477533
ACE INA GROUP
Guarantee Pymt
100
K07477740
ACE INA GROUP
Wage & Welfare
100
K08022902
ACE INA GROUP
Wage & Welfare
100
K08766617
ACE INA GROUP
Wage & Welfare
100
K08766629
ACE INA GROUP
Wage & Welfare
100
K08768365
ACE INA GROUP
Guarantee Pymt
100
K09028699
ACE INA GROUP
Guarantee Pymt
100
K09028754
ACE INA GROUP
License / Permit
100
K09135649
ACE INA GROUP
License / Permit
100
K07176661
ACE INA GROUP
License / Permit
102
K08766290
ACE INA GROUP
License / Permit
102
K08766307
ACE INA GROUP
License / Permit
102
K08932451
ACE INA GROUP
License / Permit
153
120221005
ACE INA GROUP
Customs
200
K09028651
ACE INA GROUP
License / Permit
200
K08931987
ACE INA GROUP
Payment & Performance
285
K08916019
ACE INA GROUP
Payment & Performance
348
K08626881
ACE INA GROUP
License / Permit
350
K08477309
ACE INA GROUP
License / Permit
414
K08931859
ACE INA GROUP
Payment & Performance
500
K08931823
ACE INA GROUP
Payment & Performance
773


5.15-21



--------------------------------------------------------------------------------






K08964300
ACE INA GROUP
Payment & Performance
945
K08731706
ACE INA GROUP
Wage & Welfare
1,000
K08648785
ACE INA GROUP
Payment & Performance
1,141
K08932001
ACE INA GROUP
Payment & Performance
1,224
K08932050
ACE INA GROUP
Payment & Performance
1,476
K07444448
ACE INA GROUP
License / Permit
2,000
K08023001
ACE INA GROUP
License / Permit
2,000
K08342581
ACE INA GROUP
License / Permit
2,000
K08342684
ACE INA GROUP
License / Permit
2,000
K08932189
ACE INA GROUP
Payment
2,000
K08932335
ACE INA GROUP
Payment & Performance
2,131
K08916597
ACE INA GROUP
Payment & Performance
2,241
K08768158
ACE INA GROUP
Performance
3,015
K08597613
ACE INA GROUP
Payment & Performance
3,186
K08932220
ACE INA GROUP
Payment & Performance
3,221
K08931872
ACE INA GROUP
Payment & Performance
3,889
K08916068
ACE INA GROUP
Payment & Performance
4,619
M217931
ACE INA GROUP
Court
30,608
280342
AIG
License / Permit
13
280305
AIG
License / Permit
15
278380
AIG
License / Permit
25
278425
AIG
Wage & Welfare
25
879035
AIG
Performance
30
879025
AIG
Performance
30
837905
AIG
Payment & Performance
105
ESD021811225
AIG
Payment & Performance
132
879030
AIG
Maintenance
175
879029
AIG
Payment & Performance
218
DBG998081
AIG
Payment & Performance
271
837901
AIG
Payment & Performance
419
837903
AIG
Performance
500
879031
AIG
Payment & Performance
585
837902
AIG
Payment & Performance
686
ESD021811132
AIG
Payment & Performance
808
ESD021811223
AIG
Payment & Performance
875
879016
AIG
Performance
921
ESD021811219
AIG
Payment & Performance
1,215
DBG998077
AIG
Payment & Performance
1,462
DBG998060
AIG
Payment & Performance
1,487
879027
AIG
Payment & Performance
1,625
ESD021811220
AIG
Payment & Performance
1,635
879034
AIG
Payment & Performance
1,755
DBG998085
AIG
Payment & Performance
1,775
DBG998078
AIG
Payment & Performance
1,836
DBG998056
AIG
Payment & Performance
1,897
DBG998079
AIG
Payment & Performance
1,925


5.15-22



--------------------------------------------------------------------------------






DBG998073
AIG
Payment & Performance
3,112
DBG879545
AIG
Payment & Performance
3,169
DBG998082
AIG
Payment & Performance
3,512
ESD021811214
AIG
Payment & Performance
3,674
ESD021811218
AIG
Payment & Performance
4,259
DBG879550
AIG
Payment & Performance
5,000
879017
AIG
Payment & Performance
5,003
DBG998086
AIG
Payment & Performance
5,045
879028
AIG
Payment & Performance
5,138
DBG998087
AIG
Payment & Performance
5,734
DBG879532
AIG
Payment & Performance
5,759
ESD7319807
AIG
Payment & Performance
6,402
ESD021811224
AIG
Payment & Performance
7,051
879018
AIG
Payment & Performance
7,478
DBG998072
AIG
Payment & Performance
8,938
ESD7317997
AIG
Payment & Performance
10,781
879026
AIG
Payment & Performance
16,625
A00000054
ALLIED
Payment & Performance
1,000
A00000003
ALLIED
Payment & Performance
1,340
A00000052
ALLIED
Payment & Performance
3,656
A00000053
ALLIED
Payment & Performance
5,244
A00000056
ALLIED
Payment & Performance
8,005
A00000051
ALLIED
Payment & Performance
8,982
82334575
CHUBB
License / Permit
13
82387346
CHUBB
Payment & Performance
1,139
82387350
CHUBB
Payment & Performance
1,413
83041577
CHUBB
Performance
1,435
82334592
CHUBB
Payment & Performance
1,733
82387318
CHUBB
Payment & Performance
1,821
82334551
CHUBB
Payment & Performance
1,967
82334593
CHUBB
Payment & Performance
2,063
82387351
CHUBB
Payment & Performance
2,085
82334570
CHUBB
Payment & Performance
2,264
82325015
CHUBB
Payment & Performance
2,378
82325013
CHUBB
Payment & Performance
2,466
82334589
CHUBB
Payment & Performance
2,526
82387328
CHUBB
Payment & Performance
2,588
82334605
CHUBB
Payment & Performance
2,697
82334604
CHUBB
Payment & Performance
2,761
82334559
CHUBB
Payment & Performance
2,774
82334586
CHUBB
Payment & Performance
2,927
82334587
CHUBB
Payment & Performance
3,066
82387335
CHUBB
Payment & Performance
3,199
82334585
CHUBB
Payment & Performance
3,431
82387326
CHUBB
Payment & Performance
3,683
82334600
CHUBB
Payment & Performance
3,686


5.15-23



--------------------------------------------------------------------------------






82334574
CHUBB
Payment & Performance
4,404
82289305
CHUBB
Payment & Performance
4,457
82334588
CHUBB
Payment & Performance
5,275
82334583
CHUBB
Payment & Performance
6,679
82387343
CHUBB
Payment & Performance
8,327
83041576
CHUBB
Guarantee Pymt
8,610
82201945
CHUBB
Payment & Performance
15,500
82325029
CHUBB
Payment & Performance
24,602
82154877
CHUBB
Payment & Performance
28,308
EX000898
CIA ASEG DE FIANZAS S.A.CONFIANZA
Performance
1,000
EX000898-1
CIA ASEG DE FIANZAS S.A.CONFIANZA
Maintenance
40,000
CX009645
CIA ASEG DE FIANZAS S.A.CONFIANZA
Payment
103,000
58627864
CNA INSURANCE GROUP
License / Permit
0
58618536
CNA INSURANCE GROUP
License / Permit
5
58675171
CNA INSURANCE GROUP
Notary
5
58691338
CNA INSURANCE GROUP
Notary
5
58696767
CNA INSURANCE GROUP
Notary
5
58721132
CNA INSURANCE GROUP
Notary
5
58633468
CNA INSURANCE GROUP
License / Permit
10
58696770
CNA INSURANCE GROUP
Notary
10
71128040N
CNA INSURANCE GROUP
Notary
10
71353076N
CNA INSURANCE GROUP
Notary
10
71442601N
CNA INSURANCE GROUP
Notary
10
71474258N
CNA INSURANCE GROUP
Notary
10
71526878N
CNA INSURANCE GROUP
Notary
10
71583631N
CNA INSURANCE GROUP
Notary
10
71636833N
CNA INSURANCE GROUP
Notary
10
71666986N
CNA INSURANCE GROUP
Notary
10
71669006N
CNA INSURANCE GROUP
Notary
10
58633472
CNA INSURANCE GROUP
License / Permit
12
58633476
CNA INSURANCE GROUP
License / Permit
12
58618541
CNA INSURANCE GROUP
License / Permit
13
58633470
CNA INSURANCE GROUP
License / Permit
13
58633474
CNA INSURANCE GROUP
License / Permit
13
58633475
CNA INSURANCE GROUP
License / Permit
13
58686376
CNA INSURANCE GROUP
License / Permit
13
58712236
CNA INSURANCE GROUP
Notary
15
58633479
CNA INSURANCE GROUP
Wage & Welfare
16
58618603
CNA INSURANCE GROUP
Wage & Welfare
25
58627862
CNA INSURANCE GROUP
Wage & Welfare
25
58627863
CNA INSURANCE GROUP
Wage & Welfare
25
58618535
CNA INSURANCE GROUP
License / Permit
50
58618538
CNA INSURANCE GROUP
Guarantee Pymt
50
58627861
CNA INSURANCE GROUP
Wage & Welfare
50
58627865
CNA INSURANCE GROUP
Wage & Welfare
100
58706052
CNA INSURANCE GROUP
Payment & Performance
2,549


5.15-24



--------------------------------------------------------------------------------






58696789
CNA INSURANCE GROUP
Payment & Performance
3,456
58706049
CNA INSURANCE GROUP
Performance
3,488
58660876
CNA INSURANCE GROUP
Payment & Performance
4,217
1062334
LEXON
Performance
112
1016265
LEXON
Performance
258
1080064
LEXON
Performance
900
1062256
LEXON
Performance
1,472
1062022
LEXON
Performance
1,682
1059164
LEXON
Performance
3,327
5017739
LEXON
Performance
5,365
1037884
LEXON
Performance
6,000
1059246
LEXON
Performance
6,166
1939630-1
LIBERTY SEGUROS S.A.
Payment
716
1939630-2
LIBERTY SEGUROS S.A.
Maintenance
716
1939630
LIBERTY SEGUROS S.A.
Performance
1,432
CMS264587
RLI GROUP
License / Permit
5
CMS264619
RLI GROUP
License / Permit
5
CMS280731
RLI GROUP
License / Permit
5
CMS280735
RLI GROUP
License / Permit
5
CMS280736
RLI GROUP
License / Permit
5
CMS215358
RLI GROUP
License / Permit
10
CMS264613
RLI GROUP
License / Permit
10
CMS226306
RLI GROUP
Wage & Welfare
12
CMS264591
RLI GROUP
License / Permit
12
CMS264622
RLI GROUP
Guarantee Pymt
15
CMS264621
RLI GROUP
License / Permit
17
CMS264596
RLI GROUP
Wage & Welfare
20
CMS264605
RLI GROUP
License / Permit
20
CMS264584
RLI GROUP
Lost Instrument
23
CMS246656
RLI GROUP
License / Permit
25
CMS246658
RLI GROUP
License / Permit
25
CMS246669
RLI GROUP
License / Permit
25
CMS280737
RLI GROUP
License / Permit
25
CMS280725
RLI GROUP
License / Permit
40
CMS215368
RLI GROUP
License / Permit
50
CMS264603
RLI GROUP
Wage & Welfare
50
CMS280734
RLI GROUP
License / Permit
63
CMS215365
RLI GROUP
License / Permit
69
CMS242750
RLI GROUP
License / Permit
75
CMS242761
RLI GROUP
License / Permit
75
CMS280730
RLI GROUP
License / Permit
75
CMS264594
RLI GROUP
License / Permit
100
CMS226331
RLI GROUP
License / Permit
102
CMS215364
RLI GROUP
Workers Compensation
138
201303-0152
SWISS RE INTERNATIONAL SE
Performance
532.6
201303-0162
SWISS RE INTERNATIONAL SE
Performance
572.6


5.15-25



--------------------------------------------------------------------------------






201303-0163
SWISS RE INTERNATIONAL SE
Performance
572.6
201303-0151
SWISS RE INTERNATIONAL SE
Performance
798.9
201303-0153
SWISS RE INTERNATIONAL SE
Performance
798.9
201303-0139
SWISS RE INTERNATIONAL SE
Performance
2,663.0
201303-0146
SWISS RE INTERNATIONAL SE
Performance
2,663.0
201208-0060
SWISS RE INTERNATIONAL SE
Performance
8,530.9
201208-0061
SWISS RE INTERNATIONAL SE
Performance
8,530.9
182223
W. R. BERKLEY GROUP
License / Permit
10
182224
W. R. BERKLEY GROUP
License / Permit
10
168859
W. R. BERKLEY GROUP
Payment & Performance
598
178511
W. R. BERKLEY GROUP
Payment & Performance
681
179565
W. R. BERKLEY GROUP
Payment & Performance
893
185925
W. R. BERKLEY GROUP
Payment & Performance
999
178505
W. R. BERKLEY GROUP
Payment & Performance
1,199
168833
W. R. BERKLEY GROUP
Payment & Performance
1,622
185908
W. R. BERKLEY GROUP
Payment & Performance
2,362
185940
W. R. BERKLEY GROUP
Payment & Performance
2,587
179568
W. R. BERKLEY GROUP
Payment & Performance
2,788
176188
W. R. BERKLEY GROUP
Performance
3,003
187883
W. R. BERKLEY GROUP
Payment & Performance
4,338
168768
W. R. BERKLEY GROUP
Payment & Performance
4,709
183058
W. R. BERKLEY GROUP
Payment & Performance
6,852
183057
W. R. BERKLEY GROUP
Payment & Performance
7,038
 
 
 
 
 
GRAND TOTAL
 
646,589
 
 
 
 





(a)(ii) All agreements providing for committed financing facilities


•
The 2015 Term Loan Agreement, the Revolving Credit Agreement, the Existing
Credit Agreement and the Term Facility.



(b) Liens


Bigge 2012 MODEL HLD-125D        $42,180,748.83


(c) Agreements Restricting Incurrence of Debt


•
The 2015 Term Loan Agreement, the Revolving Credit Agreement, the Existing
Credit Agreement and the Term Facility.




5.15-26



--------------------------------------------------------------------------------




[FORM OF NOTE]
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
4.53% SENIOR NOTE DUE JULY 30, 2025
No. [_____]    [Date]
$[_______]    PPN __________


FOR VALUE RECEIVED, the undersigned, CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on July 30, 2025, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 4.53% per annum from the date hereof,
payable semiannually, on the 30th day of January and July in each year,
commencing with the January or July next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make‑Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 6.53% or (ii) 2.0% over the rate of interest publicly announced by Bank of
America, N.A. from time to time in New York, New York as its “base” or “prime”
rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase and
Guarantee Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of July 22, 2015
(as from time to time amended, the “Note Purchase and Guarantee Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 21 of the Note Purchase and Guarantee Agreement and (ii) made
the representations set forth in Section 6.2 of the Note Purchase and Guarantee
Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase and
Guarantee Agreement.

EXHIBIT 1
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------










This Note is a registered Note and, as provided in the Note Purchase and
Guarantee Agreement, upon surrender of this Note for registration of transfer
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase and Guarantee Agreement. This Note is
also subject to optional prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase and Guarantee
Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase and Guarantee Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


CHICAGO BRIDGE & IRON COMPANY (DELAWARE)




By         
[Title]



1-2

--------------------------------------------------------------------------------




FORM OF SUBSIDIARY GUARANTEE

EXHIBIT 2.3
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------













--------------------------------------------------------------------------------

SUBSIDIARY GUARANTEE AGREEMENT
Dated as of July 30, 2015


for the benefit of the holders of the Notes issued pursuant to


NOTE PURCHASE AND GUARANTEE AGREEMENT DATED AS OF JULY 22, 2015
OF
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
AND
CHICAGO BRIDGE & IRON COMPANY N.V.



--------------------------------------------------------------------------------






4179297

--------------------------------------------------------------------------------










TABLE OF CONTENTS
 
 
 
 
SECTION
 
HEADING
PAGE
 
 
 
 
SECTION 1.
 
GUARANTEE
1
 
 
 
 
SECTION 2.
 
OBLIGATIONS ABSOLUTE
3
 
 
 
 
SECTION 3.
 
WAIVER
3
 
 
 
 
SECTION 4.
 
OBLIGATIONS UNIMPAIRED
4
 
 
 
 
SECTION 5.
 
SUBROGATION AND SUBORDINATION
5
 
 
 
 
SECTION 6.
 
REINSTATEMENT OF GUARANTEE
6
 
 
 
 
SECTION 7.
 
RANK OF GUARANTEE
6
 
 
 
 
SECTION 8.
 
ADDITIONAL COVENANTS OF EACH GUARANTOR
6
 
 
 
 
SECTION 9.
 
REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR
6
 
 
 
 
SECTION 9.1.
 
Organization; Power and Authority
6
SECTION 9.2.
 
Authorization, Etc
6
SECTION 9.3.
 
Compliance with Laws, Other instruments, Etc
7
SECTION 9.4.
 
Governmental Authorizations, Etc
7
SECTION 9.5.
 
Information regarding the Obligors
7
SECTION 9.6.
 
Solvency
8
 
 
 
 
SECTION 10.
 
TAX INDEMNIFICATION
8
 
 
 
 
SECTION 11.
 
TERM OF GUARANTEE AGREEMENT
11
 
 
 
 
SECTION 12.
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
11
 
 
 
 
SECTION 13.
 
AMENDMENT AND WAIVER
11
 
 
 
 
SECTION 13.1.
 
Requirements
11
SECTION 13.2.
 
Solicitation of Holders of Notes
12
SECTION 13.3.
 
Binding Effect
12
SECTION 13.4.
 
Notes Held by Obligors, Etc
12
 
 
 
 
SECTION 14.
 
NOTICES; ENGLISH LANGUAGE
13
 
 
 
 
 
 
 
 


- i-

--------------------------------------------------------------------------------










 
 
 
 
SECTION 15.
 
MISCELLANEOUS
13
 
 
 
 
SECTION 15.1.
 
Successors and Assigns; Joinder
13
SECTION 15.2.
 
Severability
13
SECTION 15.3.
 
Construction
14
SECTION 15.4.
 
Further Assurances
14
SECTION 15.5.
 
Governing Law
14
SECTION 15.6.
 
Jurisdiction and Process; Waiver of Jury Trial
14
SECTION 15.7.
 
Obligation to Make Payment in United States Dollars
15
SECTION 15.8.
 
Reproduction of Documents; execution
15
 
 
 
 
SECTION 16.
 
LIMITATIONS WITH RESPECT TO LIECHTENSTEIN GUARANTORS
16




- ii-

--------------------------------------------------------------------------------










SUBSIDIARY GUARANTEE AGREEMENT
THIS SUBSIDIARY GUARANTEE AGREEMENT, dated as of July 30, 2015 (this “Guarantee
Agreement”), is made by each of the undersigned (each a “Guarantor” and,
together with each of the other signatories hereto and any other entities from
time to time parties hereto pursuant to Section 15.1 hereof, the “Guarantors”)
in favor of the Purchasers (as defined below) and the other holders from time to
time of the Notes (as defined below). The Purchasers and such other holders are
herein collectively called the “holders” and individually a “holder.”
PRELIMINARY STATEMENTS:
I.    Chicago Bridge & Iron Company (Delaware), a Delaware corporation (the
“Company”) and Chicago Bridge & Iron Company N.V., a corporation incorporated
under the laws of The Netherlands (the “Parent Guarantor” and together with the
Company, the “Obligors”), are entering into a Note Purchase Agreement dated as
of July 22, 2015 (as amended, modified, supplemented or restated from time to
time, the “Note Agreement”) with the Persons listed on the signature pages
thereto as purchasers (the “Purchasers”) simultaneously with the delivery of
this Guarantee Agreement. Capitalized terms used herein have the meanings
specified in the Note Agreement unless otherwise defined herein.
II.    Pursuant to the Note Agreement, the Company has authorized the issuance
of, and proposes to issue and sell, (i) U.S.$200,000,000 aggregate principal
amount of its 4.53% Senior Notes due July 30, 2025 (the “Initial Notes”). The
Initial Notes and any other Notes that may from time to time be issued pursuant
to the Note Agreement (including any notes issued in substitution for any of the
Notes) are herein collectively called the “Notes” and individually a “Note”.
III.    It is a condition to the agreement of the Purchasers to purchase the
Notes that this Guarantee Agreement shall have been executed and delivered by
each Guarantor and shall be in full force and effect.
IV.    Each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Note Agreement. The governing body of
each Guarantor has determined that the incurrence of such obligations is in the
best interests of such Guarantor.
NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, each Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:
SECTION 1.
GUARANTEE.

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder the due and punctual payment
in full of (a) the principal of, Make-Whole Amount, if any, and interest on
(including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim

- 1-

--------------------------------------------------------------------------------










for post-filing or post-petition interest is allowed in such proceeding), and
any other amounts due under, the Notes when and as the same shall become due and
payable (whether at stated maturity or by required or optional prepayment or by
acceleration or otherwise) and (b) any other sums which may become due under the
terms and provisions of the Notes, the Note Agreement or any Financing
Agreement) all such obligations described in clauses (a) and (b) above are
herein called the “Guaranteed Obligations”). The guaranty in the preceding
sentence is an absolute, present and continuing guaranty of payment and not of
collectibility and is in no way conditional or contingent upon any attempt to
collect from the Obligors or any other guarantor of the Notes (including,
without limitation, any other Guarantor hereunder) or upon any other action,
occurrence or circumstance whatsoever. In the event that the Company shall fail
so to pay any of such Guaranteed Obligations, each Guarantor agrees to pay the
same when due to the holders entitled thereto, without demand, presentment,
protest or notice of any kind, in lawful money of the United States of America,
pursuant to the requirements for payment specified in the Notes and the Note
Agreement. Each default in payment of any of the Guaranteed Obligations shall
give rise to a separate cause of action hereunder and separate suits may be
brought hereunder as each cause of action arises. Each Guarantor agrees that the
Notes issued in connection with the Note Agreement may (but need not) make
reference to this Guarantee Agreement.
Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including reasonable and
documented attorneys’ fees) which such holder may incur or be subject to as a
consequence, direct or indirect, of (x) any breach by such Guarantor, by any
other Guarantor or by the Obligors of any warranty, covenant, term or condition
in, or the occurrence of any default under, this Guarantee Agreement, the Notes,
the Note Agreement or any other Financing Agreement, together with all expenses
resulting from the compromise or defense of any claims or liabilities arising as
a result of any such breach or default, (y) any legal action commenced to
challenge the validity or enforceability of this Guarantee Agreement, the Notes,
the Note Agreement or any other Financing Agreement and (z) enforcing or
defending (or determining whether or how to enforce or defend) the provisions of
this Guarantee Agreement.
Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Note Agreement.
Notwithstanding the foregoing provisions or any other provision of this
Guarantee Agreement, the Purchasers (on behalf of themselves and their permitted
successors and assigns) and each Guarantor hereby agree that if at any time the
Guaranteed Obligations exceed the Maximum Guaranteed Amount determined as of
such time with regard to such Guarantor, then this Guarantee Agreement shall be
automatically amended to reduce the Guaranteed Obligations to the Maximum
Guaranteed Amount. Such amendment shall not require the written consent of any
Guarantor or any holder and shall be deemed to have been automatically consented
to by each Guarantor and each holder. Each Guarantor agrees that the Guaranteed
Obligations may at any time exceed the Maximum Guaranteed Amount without
affecting or impairing the obligation of such Guarantor. “Maximum Guaranteed
Amount” means as of the date of determination with respect to a Guarantor, the
lesser of (a) the amount of the Guaranteed Obligations outstanding on such date
and (b) the maximum amount that would not render such Guarantor’s liability
under this Guarantee Agreement subject to avoidance under

- 2-

--------------------------------------------------------------------------------










Section 548 of the United States Bankruptcy Code (or any successor provision) or
any comparable provision of applicable state law.
SECTION 2.
OBLIGATIONS ABSOLUTE.

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other Financing Agreement, shall not be
subject to any counterclaim, setoff, deduction or defense based upon any claim
such Guarantor may have against the Obligors or any holder or otherwise, and,
except as otherwise permitted by Section 2.3(b) of the Note Agreement, shall
remain in full force and effect without regard to, and shall not be released,
discharged or in any way affected by, any circumstance or condition whatsoever
(whether or not such Guarantor shall have any knowledge or notice thereof),
including, without limitation: (a) any amendment to, modification of, supplement
to or restatement of the Notes, the Note Agreement or any other Financing
Agreement (it being agreed that the obligations of each Guarantor hereunder
shall apply to the Notes, the Note Agreement or any such other instrument as so
amended, modified, supplemented or restated) or any assignment or transfer of
any thereof or of any interest therein, or any furnishing, acceptance or release
of any security for the Notes or the addition, substitution or release of any
other Guarantor or any other entity or other Person primarily or secondarily
liable in respect of the Guaranteed Obligations; (b) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of the
Notes, the Note Agreement or any other Financing Agreement; (c) any bankruptcy,
insolvency, arrangement, reorganization, readjustment, composition, liquidation
or similar proceeding with respect to either Obligor or its property; (d) any
merger, amalgamation or consolidation of any Guarantor or of any Obligor into or
with any other Person or any sale, lease or transfer of any or all of the assets
of any Guarantor or of any Obligor to any Person; (e) any failure on the part of
any Obligor for any reason to comply with or perform any of the terms of any
other agreement with any Guarantor; (f) any failure on the part of any holder to
obtain, maintain, register or otherwise perfect any security; or (g) any other
event or circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor (whether or not similar to the foregoing),
and in any event however material or prejudicial it may be to any Guarantor or
to any subrogation, contribution or reimbursement rights any Guarantor may
otherwise have. Each Guarantor covenants that its obligations hereunder will not
be discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder, except as otherwise
permitted by Section 2.3(b) of the Note Agreement.
SECTION 3.
WAIVER.

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Obligors in the payment of any amounts due
under the Notes, the Note Agreement or any other Financing Agreement, and of any
of the matters referred to in Section 2 hereof, (b) all notices which may be
required by statute, rule of law or otherwise to preserve any of the rights of
any holder against such Guarantor, including, without limitation, presentment to
or demand for payment from the Obligors or any Guarantor with respect to any
Note, notice to the Obligors or to any Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in

- 3-

--------------------------------------------------------------------------------










the event of the bankruptcy of the Obligors, (c) any right to require any holder
to enforce, assert or exercise any right, power or remedy including, without
limitation, any right, power or remedy conferred in the Note Agreement or the
Notes, (d) any requirement for diligence on the part of any holder and (e) any
other act or omission or thing or delay in doing any other act or thing which
might in any manner or to any extent vary the risk of such Guarantor or
otherwise operate as a discharge of such Guarantor or in any manner lessen the
obligations of such Guarantor hereunder.
SECTION 4.
OBLIGATIONS UNIMPAIRED.

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, in accordance with the terms of the Note Agreement, from time to time
to: (a) renew, compromise, extend, accelerate or otherwise change the time for
payment of, all or any part of the Notes, the Note Agreement or any other
Financing Agreement; (b) change any of the representations, covenants, events of
default or any other terms or conditions of or pertaining to the Notes, the Note
Agreement or any other Financing Agreement, including, without limitation,
decreases or increases in amounts of principal, rates of interest, the
Make-Whole Amount or any other obligation; (c) take and hold security for the
payment of the Notes, the Note Agreement or any other Financing Agreement, for
the performance of this Guarantee Agreement or otherwise for the Indebtedness
guaranteed hereby and to exchange, enforce, waive, subordinate and release any
such security; (d) apply any such security and to direct the order or manner of
sale thereof as the holders in their sole discretion may determine; (e) obtain
additional or substitute endorsers or guarantors or release any other Guarantor
or any other Person or entity primarily or secondarily liable in respect of the
Guaranteed Obligations; (f) exercise or refrain from exercising any rights
against the Obligors, any Guarantor or any other Person; and (g) apply any sums,
by whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder. The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Obligors, such
Guarantor or any other Guarantor or any other Person or to pursue any other
remedy available to the holders.
If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Obligors, any Guarantor or any other guarantors of a case
or proceeding under a bankruptcy or insolvency law, such Guarantor agrees that,
for purposes of this Guarantee Agreement and its obligations hereunder, the
maturity of such principal amount shall be deemed to have been accelerated with
the same effect as if the holder thereof had accelerated the same in accordance
with the terms of the Note Agreement, and such Guarantor shall forthwith pay
such accelerated Guaranteed Obligations.

- 4-

--------------------------------------------------------------------------------










SECTION 5.
SUBROGATION AND SUBORDINATION.

(a)    Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guarantee Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guarantee Agreement unless and until all
of the Guaranteed Obligations shall have been indefeasibly paid in full in cash.
(b)    Each Guarantor hereby subordinates the payment of all Indebtedness and
other obligations of the Obligors or any other guarantor of the Guaranteed
Obligations owing to such Guarantor, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 5, to the indefeasible payment in full in cash of all of the
Guaranteed Obligations. If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guarantee
Agreement.
(c)    If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guarantee
Agreement.
(d)    Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guarantee Agreement (including this
Section 5) are knowingly made in contemplation of such benefits.
(e)    Each Guarantor hereby agrees that, to the extent that a Guarantor shall
have paid an amount hereunder to any holder that is greater than the net value
of the benefits received, directly or indirectly, by such paying Guarantor as a
result of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment of the Guaranteed
Obligations.

- 5-

--------------------------------------------------------------------------------










SECTION 6.
REINSTATEMENT OF GUARANTEE.

This Guarantee Agreement shall continue to be effective, or be reinstated, as
the case may be, if and to the extent at any time payment, in whole or in part,
of any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Obligors or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Obligors or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.
SECTION 7.
RANK OF GUARANTEE.

Each Guarantor will ensure that its payment obligations under this Guarantee
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of such
Guarantor now or hereafter existing.
SECTION 8.
ADDITIONAL COVENANTS OF EACH GUARANTOR.

So long as any Notes are outstanding or the Note Agreement shall remain in
effect, each Guarantor agrees to comply with the covenants and agreements of the
Note Agreement, including but not limited to Sections 9 and 10 of thereof,
insofar as such covenants and agreements apply to such Guarantor, as if such
covenants and agreements were set forth herein in full.
SECTION 9.
REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.

Each Guarantor represents and warrants to each holder as follows:
Section 9.1.    Organization; Power and Authority. Such Guarantor is a
corporation, limited liability company or other legal entity, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, formation or organization, and is duly qualified as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Such Guarantor has the
corporate, limited liability company or other entity power and authority to own
or hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Guarantee Agreement and to perform the provisions hereof.
Section 9.2.    Authorization, Etc. This Guarantee Agreement has been duly
authorized by all necessary corporation, limited liability company or other
legal entity action on the part of such Guarantor, and this Guarantee Agreement
constitutes a legal, valid and binding obligation of such Guarantor enforceable
against such Guarantor in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’

- 6-

--------------------------------------------------------------------------------










rights generally and (b) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
Section 9.3.    Compliance with Laws, Other instruments, Etc. The execution,
delivery and performance by such Guarantor of this Guarantee Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
or any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, organizational documents, or any other
agreement or instrument to which such Guarantor or any of its Subsidiaries is
bound or by which such Guarantor or any of its Subsidiaries or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to such Guarantor or any of its Subsidiaries or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
such Guarantor or any of its Subsidiaries. “Governmental Authority” means (x)
the government of (i) the United States of America or any State or other
political subdivision thereof, or (ii) any other jurisdiction in which such
Guarantor or any of its Subsidiaries conducts all or any part of its business,
or which asserts jurisdiction over any properties of such Guarantor or any of
its Subsidiaries, or (y) any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.
Section 9.4.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Guarantor of this Guarantee Agreement.
Section 9.5.    Information regarding the Obligors. Such Guarantor now has and
will continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Obligors. No holder shall have
any duty or responsibility to provide such Guarantor with any credit or other
information concerning the affairs, financial condition or business of the
Obligors which may come into possession of the holders. Such Guarantor has
executed and delivered this Guarantee Agreement without reliance upon any
representation by the holders including, without limitation, with respect to
(a) the due execution, validity, effectiveness or enforceability of any
instrument, document or agreement evidencing or relating to any of the
Guaranteed Obligations or any loan or other financial accommodation made or
granted to the Obligors, (b) the validity, genuineness, enforceability,
existence, value or sufficiency of any property securing any of the Guaranteed
Obligations or the creation, perfection or priority of any lien or security
interest in such property or (c) the existence, number, financial condition or
creditworthiness of other guarantors or sureties, if any, with respect to any of
the Guaranteed Obligations.
    

- 7-

--------------------------------------------------------------------------------










Section 9.6.    Solvency    . Upon the execution and delivery hereof, such
Guarantor will be solvent, will be able to pay its debts as they mature, and
will have capital sufficient to carry on its business.
SECTION 10.
TAX INDEMNIFICATION.

All payments whatsoever under this Guarantee Agreement will be made by each
Guarantor in lawful currency of the United States of America free and clear of,
and without liability for withholding or deduction for or on account of, any
present or future tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding (a “Tax”) of whatever nature imposed
or levied by or on behalf of any jurisdiction other than the United States (or
any political subdivision or taxing authority of or in such jurisdiction) (a
“Taxing Jurisdiction”), unless the withholding or deduction of such Tax is
compelled by law.
If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by a Guarantor under
this Guarantee Agreement, such Guarantor will pay to the relevant Taxing
Jurisdiction the full amount required to be withheld, deducted or otherwise paid
before penalties attach thereto or interest accrues thereon and pay to each
holder such additional amounts as may be necessary in order that the net amounts
paid to such holder pursuant to the terms of this Guarantee Agreement after such
deduction, withholding or payment (including, without limitation, any required
deduction or withholding of Tax on or with respect to such additional amount),
shall be not less than the amounts then due and payable to such holder under the
terms of this Guarantee Agreement before the assessment of such Tax, provided
that no payment of any additional amounts shall be required to be made for or on
account of:
(a)    any Tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof, including, without limitation, such holder (or such other
Person described in the above parenthetical) being or having been a citizen or
resident thereof, or being or having been present or engaged in trade or
business therein or having or having had an establishment, office, fixed base or
branch therein, provided that this exclusion shall not apply with respect to a
Tax that would not have been imposed but for such Guarantor, after the date of
the Closing, opening an office in, moving an office to, reincorporating in, or
changing the Taxing Jurisdiction from or through which payments on account of
this Guarantee Agreement are made to, the Taxing Jurisdiction imposing the
relevant Tax;
(b)     any Tax that would not have been imposed but for the delay or failure by
such holder (following a written request by such Guarantor) in the filing with
the relevant Taxing Jurisdiction of Forms (as defined below) that are required
to be filed by such holder to avoid or reduce such Taxes (including for such
purpose any refilings or renewals of filings that may from time to time be
required

- 8-

--------------------------------------------------------------------------------










by the relevant Taxing Jurisdiction), provided that the filing of such Forms
would not (in such holder’s reasonable judgment) impose any unreasonable burden
(in time, resources or otherwise) on such holder or result in any confidential
or proprietary income tax return information being revealed, either directly or
indirectly, to any Person and such delay or failure could have been lawfully
avoided by such holder, and provided further that such holder shall be deemed to
have satisfied the requirements of this clause (b) upon the good faith
completion and submission of such Forms (including refilings or renewals of
filings) as may be specified in a written request of such Guarantor no later
than 60 days after receipt by such holder of such written request (accompanied
by copies of such Forms and related instructions, if any, all in the English
language or with an English translation thereof); or
(c)    any combination of clauses (a) and (b) above;
and provided further that in no event shall such Guarantor be obligated to pay
such additional amounts (i) to any holder not resident in the United States of
America or any other jurisdiction in which an original Purchaser is resident for
tax purposes on the date of the Closing in excess of the amounts that such
Guarantor would be obligated to pay if such holder had been a resident of the
United States of America or such other jurisdiction, as applicable, for purposes
of, and eligible for the benefits of, any double taxation treaty from time to
time in effect between the United States of America or such other jurisdiction
and the relevant Taxing Jurisdiction or (ii) to any holder of a Note registered
in the name of a nominee if under the law of the relevant Taxing Jurisdiction
(or the current regulatory interpretation of such law) securities held in the
name of a nominee do not qualify for an exemption from the relevant Tax and such
Guarantor shall have given timely notice of such law or interpretation to such
holder.
By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (b) above, that it will from time to time with reasonable
promptness (x) duly complete and deliver to or as reasonably directed by such
Guarantor all such forms, certificates, documents and returns provided to such
holder by such Guarantor (collectively, together with instructions for
completing the same, “Forms”) required to be filed by or on behalf of such
holder in order to avoid or reduce any such Tax pursuant to the provisions of an
applicable statute, regulation or administrative practice of the relevant Taxing
Jurisdiction or of a tax treaty between the United States and such Taxing
Jurisdiction and (y) provide such Guarantor with such information with respect
to such holder as such Guarantor may reasonably request in order to complete any
such Forms, provided that nothing in this Section 10 shall require any holder to
provide information with respect to any such Form or otherwise if in the opinion
of such holder such Form or disclosure of information would involve the
disclosure of tax return or other information that is confidential or
proprietary to such holder, and provided, further, that each such holder shall
be deemed to have complied with its obligation under this paragraph with respect
to any Form if such Form shall have been duly completed and delivered by such
holder to such Guarantor or mailed to the appropriate taxing authority (which in
the case of any Form which requires that it be submitted to the United States
Internal Revenue Service as a condition to its effectiveness in the Taxing
Jurisdiction shall be deemed to occur when such Form is submitted to the United
States Internal Revenue Service in accordance with instructions contained in
such Form), whichever is applicable, within 60 days following a written request
of such Guarantor (which request shall be accompanied by copies of such Form and
English translations of

- 9-

--------------------------------------------------------------------------------










any such Form not in the English language) and, in the case of a transfer of any
Note, at least 90 days prior to the relevant interest payment date.
On or before the date of the Closing such Guarantor will furnish each Purchaser
with copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be filed in any Taxing Jurisdiction pursuant to
clause (b) of the second paragraph of this Section 10, if any, and in connection
with the transfer of any Note such Guarantor will furnish the transferee of such
Note with copies of any Form and English translation then required.
If any payment is made by such Guarantor to or for the account of the holder of
any Note after deduction for or on account of any Taxes, and increased payments
are made by such Guarantor pursuant to this Section 10, then, if such holder at
its sole discretion determines that it has received or been granted a refund of
such Taxes, such holder shall, to the extent that it can do so without prejudice
to the retention of the amount of such refund, reimburse to such Guarantor such
amount as such holder shall, in its sole discretion, determine to be
attributable to the relevant Taxes or deduction or withholding. Nothing herein
contained shall interfere with the right of the holder of any Note to arrange
its tax affairs in whatever manner it thinks fit and, in particular, no holder
of any Note shall be under any obligation to claim relief from its corporate
profits or similar tax liability in respect of such Tax in priority to any other
claims, reliefs, credits or deductions available to it or (other than as set
forth in clause (b) above) oblige any holder of any Note to disclose any
information relating to its tax affairs or any computations in respect thereof.
Such Guarantor will furnish the holders of Notes, promptly and in any event
within 60 days after the date of any payment by such Guarantor of any Tax in
respect of any amounts paid under this Guarantee Agreement, the original tax
receipt issued by the relevant taxation or other authorities involved for all
amounts paid as aforesaid (or if such original tax receipt is not available or
must legally be kept in the possession of such Guarantor, a duly certified copy
of the original tax receipt or any other reasonably satisfactory evidence of
payment), together with such other documentary evidence with respect to such
payments as may be reasonably requested from time to time by any holder of a
Note.
If such Guarantor is required by any applicable law, as modified by the practice
of the taxation or other authority of any relevant Taxing Jurisdiction, to make
any deduction or withholding of any Tax in respect of which such Guarantor would
be required to pay any additional amount under this Section 10, but for any
reason does not make such deduction or withholding with the result that a
liability in respect of such Tax is assessed directly against the holder of any
Note, and such holder pays such liability, then such Guarantor will promptly
reimburse such holder for such payment (including any related interest or
penalties to the extent such interest or penalties arise by virtue of a default
or delay by such Guarantor) upon demand by such holder accompanied by an
official receipt (or a duly certified copy thereof) issued by the taxation or
other authority of the relevant Taxing Jurisdiction.
If such Guarantor makes payment to or for the account of any holder of a Note
and such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a

- 10-

--------------------------------------------------------------------------------










Form described above), then such holder shall, as soon as practicable after
receiving written request from such Guarantor (which shall specify in reasonable
detail and supply the refund forms to be filed) use reasonable efforts to
complete and deliver such refund forms to or as directed by such Guarantor,
subject, however, to the same limitations with respect to Forms as are set forth
above.
The obligations of such Guarantor under this Section 10 shall survive the
payment or transfer of any Note and the provisions of this Section 10 shall also
apply to successive transferees of the Notes.
SECTION 11.
TERM OF GUARANTEE AGREEMENT.

This Guarantee Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash and shall
be subject to reinstatement pursuant to Section 6, provided, however, a
Guarantor shall be automatically released from its obligations hereunder upon
(a) the sale or exchange of all or substantially all of the stock or assets of
such Guarantor permitted pursuant to Section 10.2 of the Note Agreement or
(b) the occurrence of any release of such Guarantor pursuant to Section 2.3(b)
of the Note Agreement.
SECTION 12.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Guarantee Agreement and may be relied upon by any
subsequent holder, regardless of any investigation made at any time by or on
behalf of any Purchaser or any other holder. All statements contained in any
certificate or other instrument delivered by or on behalf of a Guarantor
pursuant to this Guarantee Agreement shall be deemed representations and
warranties of such Guarantor under this Guarantee Agreement. Subject to the
preceding sentence, this Guarantee Agreement embodies the entire agreement and
understanding between each holder and the Guarantors and supersedes all prior
agreements and understandings relating to the subject matter hereof.
SECTION 13.
AMENDMENT AND WAIVER.    


Section 13.1.    Requirements. Except as otherwise provided in the fourth
paragraph of Section 1 of this Guarantee Agreement, this Guarantee Agreement may
be amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of
each Guarantor and the Required Holders, except that no amendment or waiver
(a) of any of the first three paragraphs of Section 1 or any of the provisions
of Section 2, 3, 4, 5, 6, 7, 10, 11, 13 or 15.7 hereof, or any defined term (as
it is used therein), or (b) which results in the limitation of the liability of
any Guarantor hereunder (except to the extent provided in the fourth paragraph
of Section 1 of this Guarantee Agreement) will be effective as to any holder
unless consented to by such holder in writing.
    

- 11-

--------------------------------------------------------------------------------










Section 13.2.    Solicitation of Holders of Notes    .
(a)    Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 13.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.
(b)    Payment. The Guarantors will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.
(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 13 by a holder that has transferred or has agreed to transfer its Notes
to any Obligor, any Subsidiary or any Affiliate (including any Guarantor) of any
Obligor and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
Section 13.3.    Binding Effect. Any amendment or waiver consented to as
provided in this Section 13 applies equally to all holders and is binding upon
them and upon each future holder and upon each Guarantor without regard to
whether any Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between a Guarantor and the holder nor any delay
in exercising any rights hereunder or under any Note shall operate as a waiver
of any rights of any holder. As used herein, the term “this Guarantee Agreement”
and references thereto shall mean this Guarantee Agreement as it may be amended,
modified, supplemented or restated from time to time.
Section 13.4.    Notes Held by Obligors, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guarantee Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by any Guarantor, any
Obligor or any of their respective Affiliates shall be deemed not to be
outstanding.

- 12-

--------------------------------------------------------------------------------










SECTION 14.
NOTICES; ENGLISH LANGUAGE.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(a)    if to any Guarantor, in care of the Company at the Company’s address set
forth in the Note Agreement, or such other address as such Guarantor shall have
specified to the holders in writing, or
(b)    if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.
(c)    Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Guarantee Agreement shall be in
English or accompanied by an English translation thereof.
This Guarantee Agreement has been prepared and signed in English and each
Guarantor agrees that the English version hereof (to the maximum extent
permitted by applicable law) shall be the only version valid for the purpose of
the interpretation and construction hereof and thereof notwithstanding the
preparation of any translation into another language hereof or thereof, whether
official or otherwise or whether prepared in relation to any proceedings which
may be brought in any jurisdiction in respect hereof or thereof.
SECTION 15.
MISCELLANEOUS.

Section 15.1.    Successors and Assigns; Joinder. All covenants and other
agreements contained in this Guarantee Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
permitted assigns whether so expressed or not. It is agreed and understood that
any Person may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Holders. Any such Person shall thereafter be a “Guarantor” for all
purposes under this Guarantee Agreement.
Section 15.2.    Severability. Any provision of this Guarantee Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.

- 13-

--------------------------------------------------------------------------------










Section 15.3.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
The section and subsection headings in this Guarantee Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guarantee Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guarantee Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.
Section 15.4.    Further Assurances. Each Guarantor agrees to execute and
deliver all such instruments and take all such action as the Required Holders
may from time to time reasonably request in order to effectuate fully the
purposes of this Guarantee Agreement.
Section 15.5.    Governing Law. This Guarantee Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
Section 15.6.    Jurisdiction and Process; Waiver of Jury Trial. (a) Each
Guarantor irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Guarantee Agreement. To the fullest extent permitted by applicable law, each
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 15.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 14 or at such other address
of which such holder shall then have been notified pursuant to Section 14. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

- 14-

--------------------------------------------------------------------------------










(c)    Nothing in this Section 15.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
(d)    THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTEE AGREEMENT OR OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH.
Section 15.7.    Obligation to Make Payment in United States Dollars. Any
payment on account of an amount that is payable hereunder in United States
Dollars which is made to or for the account of any holder in any other currency,
whether as a result of any judgment or order or the enforcement thereof or the
realization of any security or the liquidation of any Guarantor, shall
constitute a discharge of the obligation of such Guarantor under this Guarantee
Agreement only to the extent of the amount of United States Dollars which such
holder could purchase in the foreign exchange markets in New York, New York,
with the amount of such other currency in accordance with normal banking
procedures at the rate of exchange prevailing on the Business Day following
receipt of the payment first referred to above. If the amount of United States
Dollars that could be so purchased is less than the amount of United States
Dollars originally due to such holder, such Guarantor agrees to the fullest
extent permitted by law, to indemnify and save harmless such holder from and
against all loss or damage arising out of or as a result of such deficiency.
This indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Guarantee Agreement, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by such holder from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under any judgment or order.
Section 15.8.    Reproduction of Documents; execution. This Guarantee Agreement
may be reproduced by any holder by any photographic, photo static, electronic,
digital, or other similar process and such holder may destroy any original
document so reproduced. Each Guarantor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 15.8 shall not prohibit any
Guarantor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction. A facsimile or
electronic transmission of the signature page of a Guarantor shall be as
effective as delivery of a manually executed counterpart hereof and shall be
admissible into evidence for all purposes.

- 15-

--------------------------------------------------------------------------------










SECTION 16.
LIMITATIONS WITH RESPECT TO LIECHTENSTEIN GUARANTORS.

The amounts payable according to the terms of this Guarantee Agreement by a
Guarantor incorporated under the laws of Liechtenstein (each, a “Liechtenstein
Guarantor”) are limited as follows:
If a payment in fulfillment of the Guaranteed Obligations would, at the time of
payment is due, not be permitted under Art. 545(2) of the Liechtenstein Company
Act (Personen- und Gesellschaftsrecht) or similar provisions prohibiting capital
repayment or restricting profit distributors, then such Guaranteed Obligations
and payment amounts are limited to the amount permitted to be paid in accordance
with such provisions.
Such limited amount shall, however, at no time be less than the distributable
net assets (verfügbarer Reingewinn) available for distribution to the
shareholders of the respective Liechtenstein Guarantor in accordance with Art.
545(2) of the Liechtenstein Company Act (Personen- und Gesellschaftsrecht) and
the provisions of its articles of association and by-laws (net of taxes, if
applicable) at any time payment under or pursuant to this Guarantee Agreement is
requested from the respective Liechtenstein Guarantor (from time to time, each a
“Liechtenstein Minimum Guarantee Amount”).
The limitations set out herein (as may apply) shall not (generally or
definitively) free the Liechtenstein Guarantor from payment obligations
hereunder in excess thereof, but merely postpone the payment date thereof until
such times as payment is again possible in accordance with the above mentioned
limitations.
In order to allow the holders to obtain the maximum benefit under and of this
Guarantee Agreement, the Liechtenstein Guarantor undertakes to promptly
implement all such measures and/or to promptly procure the fulfilment of all
prerequisites allowing it to make the (requested) payment(s) hereunder,
including the following
(a)    preparation of an audited interim balance sheet (geprüfter
Zwischenabschluss) of the Liechtenstein Guarantor;
(b)    confirmation of the auditors of the relevant Liechtenstein Guarantor that
the relevant Liechtenstein Minimum Guarantee Amount represents (the maximum of)
freely distributable profits (verfügbarer Reingewinn);
(c)    approval by a shareholder(s) meeting (Gründerrechtsversammlung) of the
Liechtenstein Guarantor of the (resulting) profit distribution in the amount of
the Minimum Guarantee Amount; and
(d)    all such other measures necessary or useful to allow the Liechtenstein
Guarantor to make the payments agreed hereunder with a minimum of limitation,
including the conversion of unnecessary restricted reserves into distributable
reserves.

- 16-

--------------------------------------------------------------------------------










For avoidance of doubt, the limitations hereinbefore referred to shall not lead
to an obligation of the Liechtenstein Guarantor to decrease its statutory
capital (Anstaltskapital) or statutory reserves (statutarischer Reservefonds).


[Signature Pages to Follow]



- 17-

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each Guarantor has caused this Guarantee Agreement to be
duly executed and delivered as of the date and year first above written.
[VARIATION]
By:
Name:
Title:



--------------------------------------------------------------------------------










EXHIBIT A
GUARANTOR SUPPLEMENT
THIS GUARANTOR SUPPLEMENT (the “Guarantor Supplement”), dated as of [__________,
20__] is made by [__________], a [____________] (the “Additional Guarantor”), in
favor of the holders from time to time of the Notes issued pursuant to the Note
Agreement described below:
PRELIMINARY STATEMENTS:
I.    Pursuant to the Note Purchase and Guarantee Agreement dated as of July 22,
2015 (as amended, modified, supplemented or restated from time to time, the
“Note Agreement”), by and among Chicago Bridge & Iron Company (Delaware), a
Delaware corporation (the “Company”) and Chicago Bridge & Iron Company N.V., a
corporation incorporated under the laws of The Netherlands (the “Parent
Guarantor” and together with the Company, the “Obligors”), and the Persons
listed on the signature pages thereto (the “Purchasers”), the Company has issued
and sold (i) U.S.$200,000,000 aggregate principal amount of its 4.53% Senior
Notes, due July 30, 2025 (the “Initial Notes”). The Initial Notes and any other
Notes that may from time to time be issued pursuant to the Note Agreement
(including any notes issued in substitution for any of the Notes) are herein
collectively called the “Notes” and individually a “Note”.
II.    The Obligors are required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Subsidiary Guarantee
Agreement dated as of July 30, 2015 executed by certain Subsidiaries of the
Obligors (together with each entity that from time to time becomes a party
thereto by executing a Guarantor Supplement pursuant to Section 15.1 thereof,
collectively, the “Guarantors”) in favor of each holder from time to time of any
of the Notes (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”).
III.    The Additional Guarantor has received and will receive substantial
direct and indirect benefits from the Obligors’ compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.
IV.    Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.
NOW THEREFORE, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Obligors to comply with
the terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:

-1-

--------------------------------------------------------------------------------










The Additional Guarantor hereby becomes a Guarantor (as defined in the Guarantee
Agreement) for all purposes of the Guarantee Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guarantee Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at sated
maturity, by acceleration or otherwise) of all Guaranteed Obligations (as
defined in Section 1 of the Guarantee Agreement) in the same manner and to the
same extent as is provided in the Guarantee Agreement, (b) accepts and agrees to
perform and observe all of the covenants set forth therein, (c) waives the
rights set forth in Section 3 of the Guarantee Agreement, (d) agrees to perform
and observe the covenants contained in Section 8 of the Guarantee Agreement,
(e) makes the representations and warranties set forth in Section 9 of the
Guarantee Agreement and (f) waives the rights, submits to jurisdiction, and
waives service of process as described in Section 15.6 of the Guarantee
Agreement.
Notice of acceptance of this Guarantor Supplement and of the Guarantee
Agreement, as supplemented hereby, is hereby waived by the Additional Guarantor.
The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 14 of the Guarantee Agreement is set
forth below.
[Add other relevant provisions as necessary.]
IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.
[NAME OF GUARANTOR]
By:
Name:
Title:
Notice Address for such Guarantor


                                                                             
                                                                             
                                                                             



-2-

--------------------------------------------------------------------------------




FORM OF OPINION OF SPECIAL U.S. COUNSEL
FOR THE OBLIGORS


[ON FILE WITH THE PURCHASERS]

EXHIBIT 4.4(a)(i)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------






    FORM OF OPINION OF INTERNAL COUNSEL AND CERTAIN LOCAL COUNSEL FOR THE
COMPANY AND THE INITIAL MATERIAL DOMESTIC SUBSIDIARY GUARANTORS


[ON FILE WITH THE PURCHASERS]

EXHIBIT 4.4(a)(ii)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------




FORM OF OPINION OF SPECIAL DUTCH COUNSEL
FOR THE PARENT GUARANTOR


[ON FILE WITH THE PURCHASERS]

EXHIBIT 4.4(a)(iii)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------




FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS
[To be provided to the Purchasers only]


[ON FILE WITH THE PURCHASERS]

EXHIBIT 4.4(b)
(to Note Purchase and Guarantee Agreement)
WEIL:\95410059\1\35241.0003